15-1823
     Francis v. Kings Park Manor, Inc.

 1                          UNITEDȱSTATESȱCOURTȱOFȱAPPEALSȱ
 2                              FORȱTHEȱSECONDȱCIRCUITȱ
 3   ȱ
 4                                        AugustȱTerm,ȱ2015ȱ
 5   ȱ
 6                                    (Argued:ȱAprilȱ7,ȱ2016ȱ
 7                      ȱ     FinalȱSubmission:ȱNovemberȱ22,ȱ2016ȱȱ   ȱ
 8                                   Decided:ȱMarchȱ4,ȱ2019)ȱ
 9   ȱ
10                                       DocketȱNo.ȱ15Ȭ1823Ȭcvȱ
11   ȱ
12                           _____________________________________ȱ
13                                           ȱ
14                             DONAHUEȱFRANCIS,ȱ
15                                           ȱ
16                                PlaintiffȬAppellant,ȱ
17                                           ȱ
18                                          v.ȱȱ
19                                           ȱ
20                  KINGSȱPARKȱMANOR,ȱINC.,ȱCORRINEȱDOWNING,ȱ
21                                           ȱ
22                               DefendantsȬAppellees,ȱ
23                                           ȱ
24                              RAYMONDȱENDRES,ȱ
25                                           ȱ
26                                    Defendant.ȱ
27   ȱ
28                           _____________________________________ȱ
29   ȱ
30   Before:ȱ      ȱȱ
31   ȱ
32                 POOLER,ȱLIVINGSTON,ȱandȱLOHIER,ȱCircuitȱJudges.ȱ
33   ȱ
34         Inȱthisȱappeal,ȱweȱconsiderȱwhetherȱaȱlandlordȱmayȱbeȱliableȱunderȱ§§ȱ3604ȱ
35   andȱ3617ȱofȱtheȱFairȱHousingȱActȱofȱ1968ȱ(“FHA”),ȱ42ȱU.S.C.ȱ§§ȱ3604,ȱ3617,ȱandȱ
36   analogousȱprovisionsȱofȱtheȱNewȱYorkȱStateȱHumanȱRightsȱLawȱ(“NYSHRL”),ȱ
37   N.Y.ȱExec.ȱLawȱ§ȱ296,ȱforȱfailingȱtoȱtakeȱpromptȱactionȱtoȱaddressȱaȱraciallyȱ
 1   hostileȱhousingȱenvironmentȱcreatedȱbyȱoneȱtenantȱtargetingȱanother,ȱwhereȱtheȱ
 2   landlordȱknewȱofȱtheȱdiscriminatoryȱconductȱandȱhadȱtheȱpowerȱtoȱcorrectȱit.ȱȱ
 3   TheȱUnitedȱStatesȱDistrictȱCourtȱforȱtheȱEasternȱDistrictȱofȱNewȱYorkȱ(Spatt,ȱJ.)ȱ
 4   dismissedȱtheȱclaimsȱofȱplaintiffȱDonahueȱFrancisȱunderȱtheȱFHA,ȱ42ȱU.S.C.ȱ
 5   §§ȱ1981ȱandȱ1982,ȱandȱtheȱNYSHRL,ȱasȱwellȱasȱFrancis’sȱotherȱclaimsȱunderȱNewȱ
 6   YorkȱStateȱlaw.ȱȱWeȱVACATEȱtheȱDistrictȱCourt’sȱdismissalȱofȱtheȱfederalȱclaimsȱ
 7   andȱtheȱNYSHRLȱclaimsȱandȱREMANDȱforȱfurtherȱproceedings.ȱȱWeȱAFFIRMȱ
 8   theȱDistrictȱCourt’sȱjudgmentȱinȱallȱotherȱrespects.ȱ
 9          ȱ
10          JudgeȱLivingstonȱdissentsȱbyȱseparateȱopinion.ȱ
11   ȱ
12                                          SASHAȱSAMBERGȬCHAMPIONȱ(YiyangȱWu,ȱ
13                                          JohnȱP.ȱRelman,ȱonȱtheȱbrief),ȱRelman,ȱDaneȱ
14                                          &ȱColfaxȱPLLC,ȱWashington,ȱDC,ȱforȱ
15                                          PlaintiffȬAppellant.ȱ
16                                          ȱ
17                                          MELISSAȱCORWINȱ(StanleyȱJ.ȱSomer,ȱonȱtheȱ
18                                          brief),ȱSomer,ȱHellerȱ&ȱCorwinȱLLP,ȱ
19                                          Commack,ȱNY,ȱforȱDefendantsȬAppellees.ȱ
20                                          ȱ
21                                          VanitaȱGupta,ȱPrincipalȱDeputyȱAssistantȱ
22                                          AttorneyȱGeneral,ȱJenniferȱLevinȱEichhorn,ȱ
23                                          SharonȱMcGowan,ȱThomasȱChandler,ȱ
24                                          UnitedȱStatesȱDepartmentȱofȱJustice,ȱCivilȱ
25                                          RightsȱDivision,ȱWashington,ȱDC;ȱTonyaȱT.ȱ
26                                          Robinson,ȱActingȱGeneralȱCounsel,ȱ
27                                          MichelleȱAronowitz,ȱDeputyȱGeneralȱ
28                                          CounselȱforȱEnforcementȱandȱFairȱHousing,ȱ
29                                          KathleenȱPennington,ȱM.ȱCaseyȱWeissmanȬ
30                                          Vermeulen,ȱAlexandriaȱLippincott,ȱU.S.ȱ
31                                          DepartmentȱofȱHousingȱandȱUrbanȱ
32                                          Development,ȱOfficeȱofȱGeneralȱCounsel,ȱ
33                                          Washington,ȱDC,ȱforȱAmicusȱCuriaeȱUnitedȱ
34                                          StatesȱofȱAmerica.ȱȱ
35                                          ȱ



                                             2
 1                                          SusanȱAnnȱSilverstein,ȱAARPȱFoundationȱ
 2                                          Litigation,ȱWashington,ȱDC,ȱforȱAmicusȱ
 3                                          CuriaeȱAARP.ȱ
 4                                          ȱ
 5   LOHIER,ȱCircuitȱJudge:ȱ

 6         Justȱoverȱfiftyȱyearsȱago,ȱspurredȱbyȱtheȱassassinationȱofȱDr.ȱMartinȱLutherȱ

 7   King,ȱJr.,ȱCongressȱenactedȱTitleȱVIIIȱofȱtheȱCivilȱRightsȱActȱofȱ1968,ȱcommonlyȱ

 8   referredȱtoȱasȱtheȱFairȱHousingȱActȱofȱ1968ȱ(“FHA”ȱorȱ“Act”),ȱ42ȱU.S.C.ȱ§ȱ3601ȱetȱ

 9   seq.,ȱaȱlandmarkȱpieceȱofȱcivilȱrightsȱlegislationȱthatȱaccompaniedȱtheȱCivilȱRightsȱ

10   Actȱofȱ1964ȱandȱtheȱVotingȱRightsȱActȱofȱ1965.ȱȱTheȱmainȱquestionȱbeforeȱusȱisȱ

11   whetherȱaȱlandlordȱmayȱbeȱliableȱunderȱtheȱFHAȱforȱfailingȱtoȱtakeȱpromptȱactionȱ

12   toȱaddressȱaȱraciallyȱhostileȱhousingȱenvironmentȱcreatedȱbyȱoneȱtenantȱtargetingȱ

13   another,ȱwhereȱtheȱlandlordȱknewȱofȱtheȱdiscriminatoryȱconductȱandȱhadȱtheȱ

14   powerȱtoȱcorrectȱit.ȱȱInȱholdingȱthatȱaȱlandlordȱmayȱbeȱliableȱinȱthoseȱlimitedȱ

15   circumstances,ȱweȱadhereȱtoȱtheȱFHA’sȱbroadȱlanguageȱandȱremedialȱscopeȱandȱ

16   agreeȱwithȱtheȱviewsȱofȱtheȱUnitedȱStatesȱDepartmentȱofȱHousingȱandȱUrbanȱ

17   Developmentȱ(“HUD”),ȱtheȱagencyȱtaskedȱwithȱadministeringȱtheȱFHA.ȱȱWeȱ

18   thereforeȱvacateȱtheȱjudgmentȱofȱtheȱUnitedȱStatesȱDistrictȱCourtȱforȱtheȱEasternȱ

19   DistrictȱofȱNewȱYorkȱ(Spatt,ȱJ.)ȱdismissingȱDonahueȱFrancis’sȱclaimsȱunderȱtheȱ

20   FHAȱandȱanalogousȱNewȱYorkȱStateȱlaw,ȱasȱwellȱasȱhisȱclaimsȱunderȱ42ȱU.S.C.ȱ



                                               3
 1   §§ȱ1981ȱandȱ1982,ȱandȱremandȱforȱfurtherȱproceedings.ȱȱAsȱforȱFrancis’sȱ

 2   challengesȱtoȱtheȱDistrictȱCourt’sȱdismissalȱofȱhisȱotherȱclaims,ȱweȱaffirm.ȱȱȱ

 3                                       BACKGROUNDȱ

 4          1. Factsȱ

 5          TheȱallegationsȱinȱFrancis’sȱcomplaint,ȱwhichȱweȱassumeȱtoȱbeȱtrue,ȱseeȱ

 6   Moralesȱv.ȱCityȱofȱNewȱYork,ȱ752ȱF.3dȱ234,ȱ236ȱ(2dȱCir.ȱ2014),ȱtellȱaȱstoryȱthatȱ

 7   remainsȱtooȱcommonȱtoday.ȱȱ“Havingȱlivedȱinȱinnerȱcityȱurbanȱcommunitiesȱ

 8   duringȱearlierȱpartsȱofȱhisȱlife,”ȱandȱ“inȱsearchȱofȱaȱbetterȱhousingȱsituation,”ȱinȱ

 9   2010ȱFrancisȱsignedȱaȱrentalȱleaseȱagreementȱwithȱdefendantȱKingsȱParkȱManorȱ

10   Inc.ȱ(“KPM”).1ȱȱHeȱsoonȱmovedȱintoȱanȱapartmentȱunitȱofȱaȱcomplexȱownedȱbyȱ

11   KPMȱandȱmanagedȱbyȱcoȬdefendantȱCorrineȱDowningȱ(togetherȱwithȱKPM,ȱtheȱ

12   “KPMȱDefendants”).ȱȱAfterȱseveralȱuneventfulȱmonths,ȱFrancis’sȱnextȬdoorȱ

13   neighbor,ȱRaymondȱEndres,ȱbeganȱtoȱsubjectȱFrancisȱtoȱwhatȱcanȱonlyȱbeȱ

14   describedȱasȱaȱbrazenȱandȱrelentlessȱcampaignȱofȱracialȱharassment,ȱabuse,ȱandȱ

15   threats.ȱȱ




     ȱFrancisȱenteredȱtheȱleaseȱagreementȱpursuantȱtoȱtheȱHousingȱChoiceȱVoucherȱ
     1

     Program,ȱ42ȱU.S.C.ȱ§ȱ1437f(o),ȱcommonlyȱknownȱasȱtheȱ“Sectionȱ8”ȱpublicȱhousingȱ
     program.ȱ


                                                4
 1         Theȱspecificȱallegationsȱareȱasȱfollows.ȱȱSeeȱJointȱApp’xȱ11–17.ȱȱInȱFebruaryȱ

 2   2012ȱFrancisȱheardȱEndresȱsayȱ“Jews,ȱfuckingȱJews,”ȱwhileȱstandingȱinȱfrontȱofȱ

 3   theirȱapartments.2ȱȱEndresȱthenȱcalledȱFrancis,ȱwhoȱisȱblack,ȱaȱ“fuckingȱnigger.”3ȱȱ

 4   OnȱMarchȱ3,ȱEndresȱapproachedȱFrancis’sȱopenȱfrontȱdoorȱandȱsaidȱ“damnȱ

 5   fuckingȱJews,”ȱthenȱlookedȱatȱFrancisȱandȱsaidȱ“fuckingȱasshole.”ȱȱOnȱMarchȱ10,ȱ

 6   FrancisȱoverheardȱEndresȱandȱanotherȱtenantȱdiscussingȱFrancisȱ“inȱderogatoryȱ

 7   terms.”ȱȱTheȱfollowingȱday,ȱEndresȱapproachedȱFrancis’sȱopenȱfrontȱdoorȱandȱ

 8   repeatedlyȱcalledȱhimȱaȱ“nigger,”ȱthenȱstated,ȱ“fuckingȱnigger,ȱcloseȱyourȱgodȬ

 9   darnȱdoor,ȱfuckingȱlazy,ȱgodȬdamnȱfuckingȱnigger.”ȱȱOnȱMarchȱ20,ȱFrancisȱ

10   repeatedlyȱcalledȱFrancisȱaȱ“nigger”ȱinȱtheȱparkingȱlotȱofȱtheȱapartmentȱcomplex.ȱȱ

11   Byȱthisȱpoint,ȱFrancisȱunderstandablyȱ“feltȱafraid,ȱanxious,ȱandȱunwelcome.”ȱȱOnȱ

12   Mayȱ14,ȱEndresȱyelledȱ“fuckȱyou”ȱinȱfrontȱofȱFrancis’sȱfrontȱdoor;ȱtheȱfollowingȱ

13   day,ȱEndresȱapproachedȱFrancis,ȱwhoȱwasȱleavingȱhisȱapartment,ȱandȱsaid,ȱ“keepȱ

14   yourȱdoorȱclosedȱyouȱfuckingȱnigger.”ȱȱOnȱMayȱ22,ȱEndresȱtoldȱFrancis,ȱ“Iȱ

15   oughtaȱkillȱyou,ȱyouȱfuckingȱnigger.”ȱȱOnȱAugustȱ10,ȱEndresȱcalledȱFrancisȱaȱ

16   “fuckingȱnigger”ȱandȱaȱ“blackȱbastard.”ȱȱFinally,ȱonȱSeptemberȱ2,ȱ2012,ȱEndresȱ



     2ȱAlthoughȱFrancisȱisȱapparentlyȱnotȱJewish,ȱheȱallegesȱthatȱsomeȱofȱhisȱneighborsȱ
     complainedȱaboutȱEndres’sȱantiȬSemiticȱrantsȱinȱtheȱKPMȱcomplex.ȱ
     3ȱForȱaȱbriefȱhistoryȱofȱthisȱodiousȱword,ȱseeȱRandallȱKennedy,ȱNigger:ȱTheȱStrangeȱ

     CareerȱofȱaȱTroublesomeȱWordȱ(2002).ȱ
                                                5
 1   stoodȱatȱFrancis’sȱopenȱfrontȱdoorȱandȱphotographedȱtheȱinteriorȱofȱFrancis’sȱ

 2   apartment.ȱ

 3   ȱ      FromȱtheȱstartȱofȱEndres’sȱseveralȬmonthȱcampaignȱofȱharassment,ȱFrancis,ȱ

 4   “fear[ing]ȱforȱhisȱpersonalȱsafety,”ȱcontactedȱtheȱpoliceȱandȱtheȱKPMȱDefendantsȱ

 5   toȱcomplain.ȱȱHisȱfirstȱcallȱtoȱtheȱpoliceȱonȱMarchȱ11ȱpromptedȱSuffolkȱCountyȱ

 6   PoliceȱHateȱCrimesȱUnitȱofficersȱtoȱvisitȱtheȱKPMȱapartmentȱcomplex,ȱinterviewȱ

 7   witnesses,ȱandȱwarnȱEndresȱtoȱstopȱthreateningȱFrancisȱwithȱracialȱepithets.ȱȱThatȱ

 8   dayȱFrancisȱalsoȱfiledȱaȱpoliceȱreport,ȱandȱaȱpoliceȱofficerȱtoldȱtheȱKPMȱ

 9   DefendantsȱaboutȱEndres’sȱconduct.ȱȱTheȱKPMȱDefendantsȱdidȱnothing.ȱ

10          InȱMayȱ2012ȱFrancisȱcalledȱtheȱpoliceȱagainȱandȱfiledȱanotherȱpoliceȱreport.ȱȱ

11   Thisȱtime,ȱbyȱletterȱdatedȱMayȱ23,ȱ2012,ȱFrancisȱnotifiedȱtheȱKPMȱDefendantsȱ

12   directlyȱaboutȱEndres’sȱracistȱconductȱbetweenȱMarchȱandȱMayȱ2012.ȱȱTheȱletterȱ

13   “report[ed]ȱ.ȱ.ȱ.ȱEndresȱforȱracialȱharassment,ȱ[and]ȱforȱmakingȱracialȱslursȱ

14   directlyȱtoȱ[Francis].”ȱȱItȱalsoȱprovidedȱcontactȱinformationȱforȱtheȱSuffolkȱ

15   CountyȱpoliceȱofficersȱresponsibleȱforȱinvestigatingȱEndres.ȱȱAgain,ȱtheȱKPMȱ

16   Defendantsȱfailedȱtoȱdoȱanythingȱatȱall,ȱevenȱasȱlittleȱasȱrespondȱtoȱFrancis’sȱ

17   letter.ȱ




                                               6
 1         Endres’sȱconductȱpersisted.ȱȱHisȱescalatingȱracialȱthreatsȱtoȱFrancisȱfinallyȱ

 2   proddedȱtheȱSuffolkȱCountyȱPoliceȱDepartmentȱtoȱarrestȱEndresȱforȱaggravatedȱ

 3   harassmentȱinȱviolationȱofȱNewȱYorkȱPenalȱLawȱ§ȱ240.30.ȱȱOnȱAugustȱ10,ȱ2012,ȱ

 4   Francisȱsentȱaȱsecondȱletter.ȱȱItȱinformedȱtheȱKPMȱDefendantsȱthatȱEndresȱ

 5   continuedȱtoȱdirectȱracialȱslursȱatȱFrancisȱandȱ“antiȬsemitic,ȱderogatoryȱslursȱ

 6   againstȱJewishȱpeople.”ȱȱItȱalsoȱdisclosedȱthatȱEndresȱhadȱrecentlyȱbeenȱarrestedȱ

 7   forȱharassment.ȱ

 8         Endres’sȱattemptȱtoȱphotographȱFrancis’sȱapartmentȱonȱSeptemberȱ2ȱwasȱ

 9   apparentlyȱtheȱlastȱstraw.ȱȱFrancisȱcontactedȱtheȱpoliceȱandȱtheȱfollowingȱdayȱ

10   sentȱtheȱKPMȱDefendantsȱaȱthirdȱandȱfinalȱletterȱcomplainingȱaboutȱEndres’sȱ

11   continuedȱharassment.ȱȱAfterȱreceivingȱtheȱletter,ȱKPMȱadvisedȱDowningȱ“notȱtoȱ

12   getȱinvolved,”ȱandȱtheȱKPMȱDefendantsȱdeclinedȱtoȱrespondȱorȱfollowȱup.ȱȱAsȱaȱ

13   result,ȱEndresȱremainedȱaȱtenantȱatȱtheȱapartmentȱcomplex.ȱ

14         TheȱcomplaintȱallegesȱthatȱtheȱKPMȱDefendantsȱnotȱonlyȱfailedȱtoȱ

15   investigateȱorȱattemptȱtoȱresolveȱFrancis’sȱcomplaintsȱofȱracialȱabuseȱbut,ȱtoȱtheȱ

16   contrary,ȱallowedȱEndresȱtoȱliveȱatȱtheȱcomplexȱthroughȱJanuaryȱ2013ȱwithoutȱ

17   reprisal.ȱȱThatȱmonth,ȱEndres’sȱleaseȱexpiredȱandȱheȱmovedȱoutȱofȱhisȱapartment.ȱȱ

18   Aȱfewȱmonthsȱlater,ȱinȱAprilȱ2013,ȱEndresȱpleadedȱguiltyȱtoȱharassmentȱinȱ



                                              7
 1   violationȱofȱNewȱYorkȱPenalȱLawȱ§ȱ240.26(1).ȱȱThatȱsameȱmonth,ȱtheȱStateȱcourtȱ

 2   enteredȱanȱorderȱofȱprotectionȱprohibitingȱhimȱfromȱcontactingȱFrancis.ȱ

 3          2. ProceduralȱHistoryȱȱȱ

 4   ȱ      InȱJuneȱ2014ȱFrancisȱsuedȱtheȱKPMȱDefendantsȱandȱEndres,ȱclaimingȱ

 5   primarilyȱthatȱtheyȱviolatedȱ§§ȱ3604ȱandȱ3617ȱofȱtheȱFHA,4ȱtheȱCivilȱRightsȱActȱofȱ

 6   1866,ȱ42ȱU.S.C.ȱ§§ȱ1981,ȱ1982,ȱandȱthatȱtheȱKPMȱDefendantsȱviolatedȱ§ȱ296(5)ȱofȱ

 7   theȱNewȱYorkȱStateȱHumanȱRightsȱLawȱ(“NYSHRL”),ȱN.Y.ȱExec.ȱLawȱ§ȱ296(5),ȱ

 8   whichȱbarsȱhousingȱdiscriminationȱinȱNewȱYork.ȱȱFrancisȱalsoȱsuedȱtheȱKPMȱ

 9   DefendantsȱandȱEndresȱforȱnegligentȱinflictionȱofȱemotionalȱdistressȱandȱforȱ

10   violatingȱNYSHRLȱ§ȱ296(6)ȱbyȱaidingȱandȱabettingȱaȱviolationȱofȱNYSHRLȱ

11   §ȱ296(5),ȱtheȱKPMȱDefendantsȱforȱbreachȱofȱcontractȱandȱbreachȱofȱtheȱimpliedȱ

12   warrantyȱofȱhabitabilityȱunderȱNewȱYorkȱStateȱlaw,ȱandȱEndresȱforȱintentionalȱ

13   inflictionȱofȱemotionalȱdistress.ȱȱTheȱDistrictȱCourtȱenteredȱaȱdefaultȱjudgmentȱ

14   againstȱEndres,ȱwhoȱneverȱappeared.ȱȱTheȱKPMȱDefendantsȱmovedȱunderȱRuleȱ

15   12(b)(6)ȱtoȱdismissȱtheȱclaimsȱagainstȱthemȱforȱfailureȱtoȱstateȱaȱclaim.ȱȱTheȱ

16   DistrictȱCourtȱgrantedȱthatȱmotionȱexceptȱasȱtoȱFrancis’sȱimpliedȱwarrantyȱofȱ



     4ȱBecauseȱFrancis’sȱcomplaint,ȱtheȱbriefingȱpresentedȱtoȱthisȱCourt,ȱandȱtheȱmajorityȱofȱ
     theȱcasesȱreliedȱonȱinȱthisȱopinionȱdoȱso,ȱweȱciteȱtoȱtheȱcurrentȱcodifiedȱversionȱofȱtheȱ
     FHAȱcontainedȱinȱTitleȱ42ȱofȱtheȱUnitedȱStatesȱCode,ȱseeȱ42ȱU.S.C.ȱ§ȱ3601ȱetȱseq.,ȱratherȱ
     thanȱtheȱnumberedȱsectionsȱofȱtheȱFHAȱitselfȱasȱoriginallyȱpassedȱ(§§ȱ804ȱandȱ818).ȱ
                                                  8
 1   habitabilityȱclaim,ȱwhichȱFrancisȱvoluntarilyȱwithdrewȱandȱtheȱDistrictȱCourtȱ

 2   dismissed.ȱȱTheȱDistrictȱCourtȱthenȱgrantedȱpartialȱfinalȱjudgmentȱinȱfavorȱofȱtheȱ

 3   KPMȱDefendantsȱsoȱthatȱFrancisȱcouldȱpursueȱthisȱappeal,ȱevenȱthoughȱdamagesȱ

 4   againstȱEndresȱremainedȱtoȱbeȱdetermined.ȱȱSeeȱFed.ȱR.ȱCiv.ȱP.ȱ54(b).ȱ

 5   ȱ     Followingȱoralȱargument,ȱweȱsolicitedȱHUD’sȱviewsȱrelatingȱtoȱaȱ

 6   landlord’sȱpotentialȱliabilityȱforȱaȱtenant’sȱracialȱharassmentȱofȱanotherȱtenantȱ

 7   underȱitsȱregulations.ȱȱInȱresponse,ȱHUD,ȱasȱamicusȱcuriae,ȱpointsȱusȱtoȱitsȱrulesȱ

 8   designedȱtoȱclarifyȱtheȱlawȱinȱthisȱareaȱandȱurgesȱusȱtoȱrecognizeȱcertainȱlimitedȱ

 9   claimsȱagainstȱlandlordsȱarisingȱoutȱofȱtenantȬonȬtenantȱracialȱharassment.ȱ

10                                       DISCUSSIONȱ

11   ȱ     WeȱfocusȱonȱFrancis’sȱfederalȱclaimsȱarisingȱunderȱ§§ȱ3604ȱandȱ3617ȱofȱtheȱ

12   FHAȱandȱunderȱtheȱCivilȱRightsȱActȱofȱ1866,ȱasȱwellȱasȱhisȱNewȱYorkȱclaimsȱ

13   arisingȱunderȱNYSHRLȱ§ȱ296ȱandȱforȱnegligentȱinflictionȱofȱemotionalȱdistress.ȱȱ

14   WeȱreviewȱtheȱDistrictȱCourt’sȱdismissalȱofȱtheseȱclaimsȱdeȱnovo,ȱacceptingȱtheȱ

15   factualȱallegationsȱinȱtheȱcomplaintȱasȱtrue.ȱȱSeeȱBiroȱv.ȱCondéȱNast,ȱ807ȱF.3dȱ541,ȱ

16   544ȱ(2dȱCir.ȱ2015).ȱ                          ȱ




                                               9
 1         1. PostȬAcquisitionȱClaimsȱUnderȱtheȱFairȱHousingȱActȱ

 2         Weȱstartȱwithȱtheȱstatutoryȱtext.ȱȱAsȱrelevantȱtoȱthisȱappeal,ȱ§ȱ3604(b)ȱofȱtheȱ

 3   Actȱmakesȱitȱunlawfulȱ“[t]oȱdiscriminateȱagainstȱanyȱpersonȱinȱtheȱterms,ȱ

 4   conditions,ȱorȱprivilegesȱofȱsaleȱorȱrentalȱofȱaȱdwelling,ȱorȱinȱtheȱprovisionȱofȱ

 5   servicesȱorȱfacilitiesȱinȱconnectionȱtherewith,ȱbecauseȱofȱrace,ȱcolor,ȱreligion,ȱsex,ȱ

 6   familialȱstatus,ȱorȱnationalȱorigin.”ȱȱ42ȱU.S.C.ȱ§ȱ3604(b).ȱȱSectionȱ3617ȱofȱtheȱActȱ

 7   alsoȱmakesȱitȱ“unlawfulȱtoȱcoerce,ȱintimidate,ȱthreaten,ȱorȱinterfereȱwithȱanyȱ

 8   personȱinȱtheȱexerciseȱorȱenjoymentȱof,ȱorȱonȱaccountȱofȱhisȱhavingȱexercisedȱorȱ

 9   enjoyed”ȱanyȱrightȱprotectedȱbyȱtheȱAct.ȱȱ42ȱU.S.C.ȱ§ȱ3617.ȱȱTheȱlanguageȱofȱtheȱ

10   FHAȱhasȱaȱ“broadȱandȱinclusiveȱcompass,”ȱCityȱofȱEdmondsȱv.ȱOxfordȱHouse,ȱ

11   Inc.,ȱ514ȱU.S.ȱ725,ȱ731ȱ(1995)ȱ(quotationȱmarksȱomitted),ȱandȱweȱthereforeȱgiveȱitȱ

12   aȱ“generousȱconstruction,”ȱTrafficanteȱv.ȱMetro.ȱLifeȱIns.ȱCo.,ȱ409ȱU.S.ȱ205,ȱ212ȱ

13   (1972).ȱȱTogether,ȱtheȱAct’sȱprovisionsȱareȱdesignedȱ“toȱeliminateȱallȱtracesȱofȱ

14   discriminationȱwithinȱtheȱhousingȱfield.”ȱȱCabreraȱv.ȱJakabovitz,ȱ24ȱF.3dȱ372,ȱ390ȱ

15   (2dȱCir.ȱ1994)ȱ(quotationȱmarksȱomitted).ȱ

16         WeȱfirstȱaddressȱFrancis’sȱclaimsȱunderȱ§§ȱ3604(b)ȱandȱ3617ȱwithȱtheȱtextȱ

17   andȱthoseȱprinciplesȱinȱmind.ȱȱAsȱaȱthresholdȱmatter,ȱweȱconsiderȱwhetherȱ§ȱ3604ȱ




                                               10
 1   prohibitsȱdiscriminationȱoccurringȱafterȱaȱplaintiffȱbuysȱorȱrentsȱhousing.ȱȱWeȱ

 2   holdȱthatȱsoȬcalledȱ“postȬacquisition”ȱclaimsȱareȱcognizableȱunderȱ§ȱ3604.5ȱȱȱ

 3         Ourȱviewȱisȱrootedȱfirstȱinȱtheȱlanguageȱofȱtheȱprovisionȱitself,ȱwhichȱ

 4   prohibitsȱdiscriminationȱinȱtheȱ“terms,ȱconditions,ȱorȱprivilegesȱofȱsaleȱorȱrentalȱ

 5   ofȱaȱdwelling,ȱorȱinȱtheȱprovisionȱofȱservicesȱorȱfacilitiesȱinȱconnectionȱtherewith.”ȱȱ

 6   42ȱU.S.C.ȱ§ȱ3604(b).ȱȱAsȱweȱdescribeȱsomewhatȱmoreȱfullyȱbelow,ȱaȱnumberȱofȱourȱ

 7   sisterȱcircuitsȱhaveȱlocatedȱinȱthatȱtextȱsomeȱdegreeȱofȱpostȬacquisitionȱprotection.ȱȱ

 8   WeȱagreeȱwithȱtheȱSeventhȱCircuit,ȱforȱexample,ȱthatȱtheȱFHA’sȱuseȱofȱtheȱtermsȱ

 9   “privileges”ȱandȱ“conditions”ȱrefersȱnotȱjustȱtoȱtheȱsaleȱorȱrentalȱitself,ȱbutȱtoȱ

10   certainȱbenefitsȱorȱprotectionsȱflowingȱfromȱandȱfollowingȱtheȱsaleȱorȱrental.ȱȱSeeȱ

11   Blochȱv.ȱFrischholz,ȱ587ȱF.3dȱ771,ȱ779–80ȱ(7thȱCir.ȱ2009)ȱ(enȱbanc).ȱȱAndȱweȱagreeȱ

12   withȱtheȱanalysisȱofȱtheȱNinthȱCircuit,ȱforȱexample,ȱthatȱ“[t]heȱinclusionȱofȱtheȱ

13   wordȱ‘privileges’ȱimplicatesȱcontinuingȱrights,”ȱindicatingȱthatȱtheȱ“naturalȱ

14   reading”ȱofȱtheȱstatuteȱ“encompassesȱclaimsȱregardingȱservicesȱorȱfacilitiesȱ

15   perceivedȱtoȱbeȱwantingȱafterȱtheȱownerȱorȱtenantȱhasȱacquiredȱpossessionȱofȱtheȱ

16   dwelling.”ȱȱComm.ȱConcerningȱCmty.ȱImprovementȱv.ȱCityȱofȱModesto,ȱ583ȱF.3dȱ

17   690,ȱ713ȱ(9thȱCir.ȱ2009).ȱȱInȱotherȱwords,ȱweȱrelyȱnotȱonlyȱonȱtheȱSupremeȱCourt’sȱ



     ȱOurȱdissentingȱcolleagueȱagreesȱthatȱtheȱFHAȱhasȱ“someȱpostȬacquisitionȱapplication.”ȱȱ
     5

     DissentingȱOp.,ȱpost,ȱatȱ8.ȱ
                                               11
 1   directiveȱthatȱweȱreadȱtheȱstatuteȱbroadly,ȱbutȱalsoȱandȱmoreȱfundamentallyȱonȱ

 2   theȱstatutoryȱtextȱitself.ȱȱ

 3          Inȱarrivingȱatȱthisȱinterpretation,ȱweȱnoteȱhowȱcloselyȱ§ȱ3604(b)’sȱbroadȱ

 4   languageȱtracksȱtheȱlanguageȱofȱTitleȱVII,ȱwhich,ȱtogetherȱwithȱtheȱFHA,ȱformsȱ

 5   partȱofȱtheȱbackboneȱofȱtheȱcoordinatedȱcongressionalȱ“schemeȱofȱfederalȱcivilȱ

 6   rightsȱlawsȱenactedȱtoȱendȱdiscrimination.”ȱȱHuntingtonȱBranch,ȱN.A.A.C.P.ȱv.ȱ

 7   TownȱofȱHuntington,ȱ844ȱF.2dȱ926,ȱ935ȱ(2dȱCir.ȱ1988)ȱ(“Theȱ[FHAȱandȱTitleȱVII]ȱ

 8   areȱpartȱofȱaȱcoordinatedȱschemeȱofȱfederalȱcivilȱrightsȱlawsȱenactedȱtoȱendȱ

 9   discriminationȱ.ȱ.ȱ.ȱ.”),ȱsupersededȱbyȱregulationȱonȱotherȱgrounds,ȱ24ȱC.F.R.ȱ

10   §ȱ100.500(c).ȱȱSectionȱ3604(b)ȱofȱtheȱFHAȱprovidesȱthatȱ“itȱshallȱbeȱunlawfulȱ.ȱ.ȱ.ȱ

11   [t]oȱdiscriminateȱagainstȱanyȱpersonȱinȱtheȱterms,ȱconditions,ȱorȱprivilegesȱofȱsaleȱ

12   orȱrentalȱofȱaȱdwelling,ȱorȱinȱtheȱprovisionȱofȱservicesȱorȱfacilitiesȱinȱconnectionȱ

13   therewith,ȱbecauseȱofȱrace,ȱcolor,ȱreligion,ȱsex,ȱfamilialȱstatus,ȱorȱnationalȱorigin.”ȱ

14   42ȱU.S.C.ȱ§ȱ3604(b)ȱ(emphasisȱadded).ȱȱTitleȱVII,ȱenactedȱfourȱyearsȱbeforeȱtheȱ

15   FHA,ȱsimilarlyȱprovidesȱthatȱ“[i]tȱshallȱbeȱanȱunlawfulȱemploymentȱpracticeȱforȱ

16   anȱemployerȱ.ȱ.ȱ.ȱtoȱdiscriminateȱagainstȱanyȱindividualȱwithȱrespectȱtoȱhisȱ

17   compensation,ȱterms,ȱconditions,ȱorȱprivilegesȱofȱemployment,ȱbecauseȱofȱsuchȱ

18   individual’sȱrace,ȱcolor,ȱreligion,ȱsex,ȱorȱnationalȱorigin.”ȱ42ȱU.S.C.ȱ§ȱ2000eȬ2(a)(1)ȱ



                                               12
 1   (emphasisȱadded).ȱȱOfȱcourse,ȱtheȱlanguageȱinȱTitleȱVIIȱbansȱbothȱpreȬȱandȱpostȬ

 2   hiringȱdiscriminationȱ(includingȱonȬtheȬjobȱracialȱharassment).ȱȱSee,ȱe.g.,ȱRiveraȱ

 3   v.ȱRochesterȱGeneseeȱReg’lȱTransp.ȱAuth.,ȱ743ȱF.3dȱ11,ȱ20ȱ(2dȱCir.ȱ2014).ȱȱ

 4   UnderstandingȱthatȱtheȱanalogyȱbetweenȱtheȱemployerȬemployeeȱrelationshipȱ

 5   andȱtheȱlandlordȬtenantȱrelationshipȱisȱimperfectȱandȱgoesȱonlyȱsoȱfar,ȱitȱ

 6   neverthelessȱwouldȱbeȱstrangeȱindeedȱifȱtheȱnearlyȱidenticalȱlanguageȱofȱtheȱFHAȱ

 7   didȱnotȱalsoȱimposeȱliabilityȱforȱpostȬacquisitionȱdiscriminationȱonȱlandlordsȱ

 8   underȱcertainȱcircumstances.ȱȱSeeȱTexasȱDep’tȱofȱHous.ȱ&ȱCmty.ȱAffairsȱv.ȱ

 9   InclusiveȱCmtys.ȱProject,ȱInc.,ȱ135ȱS.ȱCt.ȱ2507,ȱ2516–19ȱ(2015)ȱ(relyingȱonȱ

10   interpretationsȱofȱTitleȱVIIȱtoȱinterpretȱtheȱFHA).ȱ

11         InȱrecognizingȱpostȬacquisitionȱhostileȱhousingȱenvironmentȱclaimsȱunderȱ

12   theȱFHA,ȱtwoȱofȱourȱsisterȱcircuitsȱhaveȱlikewiseȱcitedȱtheȱlinguisticȱoverlapȱ

13   betweenȱTitleȱVIIȱandȱ§ȱ3604(b).ȱȱSeeȱDiCensoȱv.ȱCisneros,ȱ96ȱF.3dȱ1004,ȱ1008ȱ(7thȱ

14   Cir.ȱ1996)ȱ(“[W]eȱrecognizeȱaȱhostileȱhousingȱenvironmentȱcauseȱofȱaction,ȱandȱ

15   beginȱourȱanalysisȱwithȱtheȱmoreȱfamiliarȱTitleȱVIIȱstandard.”);ȱHonceȱv.ȱVigil,ȱ1ȱ

16   F.3dȱ1085,ȱ1088–90ȱ(10thȱCir.ȱ1993)ȱ(citingȱTitleȱVIIȱcaselawȱtoȱconcludeȱthatȱaȱ

17   hostileȱhousingȱenvironmentȱclaimȱisȱactionableȱ“whenȱtheȱoffensiveȱbehaviorȱ

18   unreasonablyȱinterferesȱwithȱuseȱandȱenjoymentȱofȱtheȱpremises”ȱandȱisȱ



                                               13
 1   “sufficientlyȱsevereȱorȱpervasiveȱtoȱalterȱtheȱconditionsȱofȱtheȱhousingȱ

 2   arrangement”ȱ(quotationȱmarksȱomitted)).ȱȱSimilarly,ȱinȱNeudeckerȱv.ȱBoisclairȱ

 3   Corp.,ȱtheȱEighthȱCircuitȱreliedȱonȱanalogousȱlanguageȱinȱtheȱAmericansȱwithȱ

 4   DisabilitiesȱActȱofȱ1990,ȱ42ȱU.S.C.ȱ§ȱ12101ȱetȱseq.,ȱtoȱconcludeȱthatȱpostȬ

 5   acquisitionȱ“disabilityȱharassment”ȱagainstȱaȱdisabledȱtenantȱbyȱotherȱtenantsȱ“isȱ

 6   actionableȱunderȱtheȱFHA.”ȱȱ351ȱF.3dȱ361,ȱ364ȱ(8thȱCir.ȱ2003).ȱȱThereȱtheȱtenant’sȱ

 7   suitȱagainstȱaȱpropertyȱmanagementȱcompanyȱwasȱpermittedȱtoȱproceedȱunderȱ

 8   theȱFHAȱafterȱtheȱtenantȱallegedȱthatȱheȱwasȱsubjectedȱtoȱrepeatedȱdisabilityȬ

 9   basedȱharassmentȱbyȱfellowȱtenants,ȱthatȱheȱreportedȱtheȱharassmentȱtoȱtheȱ

10   companyȱ“toȱnoȱavail,”ȱandȱthatȱtheȱharassmentȱinterferedȱwithȱhisȱrightȱtoȱenjoyȱ

11   hisȱhome.ȱȱId.ȱatȱ365.ȱ

12         ItȱisȱtellingȱthatȱonȱtheȱissueȱofȱwhetherȱtheȱFHAȱprohibitsȱanyȱtypeȱofȱ

13   postȬacquisitionȱdiscrimination,ȱeveryȱotherȱcircuitȱfacedȱwithȱtheȱissueȱhasȱ

14   acknowledgedȱthatȱ§ȱ3604(b)ȱatȱleastȱprohibitsȱ“discriminationȱrelatingȱtoȱ.ȱ.ȱ.ȱ

15   actualȱorȱconstructiveȱeviction,”ȱwhichȱisȱnecessarilyȱpostȬacquisition.ȱȱCoxȱv.ȱ

16   CityȱofȱDallas,ȱ430ȱF.3dȱ734,ȱ746ȱ(5thȱCir.ȱ2005);ȱseeȱModesto,ȱ583ȱF.3dȱatȱ714;ȱ

17   Woodardȱv.ȱFanboy,ȱL.L.C.,ȱ298ȱF.3dȱ1261,ȱ1263–64,ȱ1268ȱ(11thȱCir.ȱ2002);ȱBetseyȱ

18   v.ȱTurtleȱCreekȱAssocs.,ȱ736ȱF.2dȱ983,ȱ985–86ȱ(4thȱCir.ȱ1984);ȱseeȱalsoȱMichiganȱ



                                               14
 1   Prot.ȱ&ȱAdvocacyȱServ.,ȱInc.ȱv.ȱBabin,ȱ18ȱF.3dȱ337,ȱ347ȱ(6thȱCir.ȱ1994).ȱȱAsȱtheȱ

 2   SeventhȱCircuitȱconcluded,ȱ“inȱsomeȱcircumstancesȱhomeownersȱhaveȱanȱFHAȱ

 3   causeȱofȱactionȱforȱdiscriminationȱthatȱoccurredȱafterȱtheyȱmovedȱin.”ȱȱBloch,ȱ587ȱ

 4   F.3dȱatȱ772.ȱȱInȱshort,ȱthereȱisȱnoȱcircuitȱsplitȱonȱwhetherȱ§ȱ3604ȱreachesȱpostȬ

 5   acquisitionȱconduct.ȱȱItȱdoes.ȱ

 6         Theȱonlyȱdivision,ȱifȱoneȱexists,ȱrelatesȱtoȱtheȱscopeȱorȱdegreeȱofȱtheȱ

 7   provision’sȱreach.ȱȱToȱanswerȱthatȱquestionȱweȱturnȱtoȱ§ȱ3617,ȱwhich,ȱagain,ȱ

 8   makesȱitȱ“unlawfulȱtoȱcoerce,ȱintimidate,ȱthreaten,ȱorȱinterfereȱwithȱanyȱpersonȱinȱ

 9   theȱexerciseȱorȱenjoymentȱof,ȱorȱonȱaccountȱofȱhisȱhavingȱexercisedȱorȱenjoyed,ȱorȱ

10   onȱaccountȱofȱhisȱhavingȱaidedȱorȱencouragedȱanyȱotherȱpersonȱinȱtheȱexerciseȱorȱ

11   enjoymentȱof,ȱanyȱrightȱgrantedȱorȱprotectedȱbyȱsectionȱ.ȱ.ȱ.ȱ3604.”ȱȱ42ȱU.S.C.ȱ

12   §ȱ3617.ȱȱSectionȱ3617ȱmoreȱcomprehensivelyȱprohibitsȱdiscriminatoryȱconductȱ

13   barredȱbyȱ§ȱ3604(b)ȱandȱcreatesȱanȱindependentȱcauseȱofȱaction.ȱȱBasedȱonȱourȱ

14   readingȱofȱtheȱtextȱofȱthatȱprovision,ȱweȱagreeȱwithȱtheȱSeventhȱCircuitȱthatȱ

15   “[c]oercion,ȱintimidation,ȱthreats,ȱorȱinterferenceȱwithȱorȱonȱaccountȱofȱaȱperson’sȱ

16   exerciseȱofȱhisȱorȱherȱ[§ȱ3604(b)]ȱrightsȱcanȱbeȱdistinctȱfromȱoutrightȱviolationsȱofȱ

17   [§ȱ3604(b)].”ȱȱBloch,ȱ587ȱF.3dȱatȱ782.ȱȱ“Forȱinstance,ȱifȱaȱlandlordȱrentsȱtoȱaȱwhiteȱ

18   tenantȱbutȱthenȱthreatensȱtoȱevictȱhimȱuponȱlearningȱthatȱheȱisȱmarriedȱtoȱaȱblackȱ



                                               15
 1   woman,ȱtheȱlandlordȱhasȱplainlyȱviolatedȱ§ȱ3617,ȱwhetherȱheȱactuallyȱevictsȱtheȱ

 2   tenantȱorȱnot.”ȱȱId.ȱ

 3         WeȱalsoȱnoteȱthatȱHUD’sȱregulationsȱhaveȱforȱthirtyȱyearsȱclearlyȱ

 4   contemplatedȱclaimsȱbasedȱonȱpostȬacquisitionȱconduct,ȱconsistentȱwithȱourȱ

 5   interpretationȱofȱ§§ȱ3604ȱandȱ3617.ȱȱInȱ1989,ȱforȱexample,ȱHUDȱpromulgatedȱ

 6   regulationsȱthatȱprohibitedȱ“[f]ailingȱorȱdelayingȱmaintenanceȱorȱrepairsȱofȱsaleȱ

 7   orȱrentalȱdwellingsȱbecauseȱofȱrace,”ȱ24ȱC.F.R.ȱ§ȱ100.65(b)(2),ȱorȱ“[l]imitingȱtheȱ

 8   useȱofȱprivileges,ȱservicesȱorȱfacilitiesȱassociatedȱwithȱaȱdwellingȱbecauseȱofȱ

 9   race.ȱ.ȱ.ȱofȱanȱownerȱ[or]ȱtenant,”ȱid.ȱ§ȱ100.65(b)(4);ȱseeȱBloch,ȱ587ȱF.3dȱatȱ780–81;ȱ

10   Modesto,ȱ583ȱF.3dȱatȱ713–14;ȱImplementationȱofȱtheȱFairȱHousingȱAmendmentsȱ

11   Actȱofȱ1988,ȱ54ȱFed.ȱReg.ȱ3232,ȱ3285ȱ(Jan.ȱ23,ȱ1989).ȱȱTheȱdirectȱreferenceȱtoȱ

12   “tenants”ȱinȱ§ȱ100.65(b)(4)ȱprovidesȱparticularlyȱstrongȱevidenceȱthatȱHUDȱhasȱ

13   longȱconsideredȱtheȱservicesȱprovisionȱofȱ§ȱ3604ȱtoȱapplyȱthroughoutȱaȱperson’sȱ

14   tenancy.ȱ

15         Finally,ȱinȱourȱview,ȱcontraryȱinterpretationsȱofȱ§§ȱ3604(b)ȱandȱ3617ȱwouldȱ

16   contraveneȱCongress’sȱintentȱtoȱrootȱoutȱdiscriminationȱinȱhousingȱandȱtoȱ

17   “replaceȱtheȱghettosȱ[with]ȱtrulyȱintegratedȱandȱbalancedȱlivingȱpatterns.”ȱȱ

18   Trafficante,ȱ409ȱU.S.ȱatȱ211ȱ(quotationȱmarksȱomitted).ȱȱWithȱtheȱobjectiveȱofȱ



                                                16
 1   buildingȱaȱraciallyȱintegratedȱsocietyȱinȱmind,ȱitȱwouldȱmakeȱnoȱsenseȱforȱ

 2   Congressȱtoȱrequireȱlandlordsȱtoȱrentȱhomesȱwithoutȱregardȱtoȱraceȱbutȱthenȱ

 3   permitȱthemȱtoȱharassȱtenantsȱorȱturnȱaȱblindȱeyeȱwhenȱtenantsȱareȱharassedȱinȱ

 4   theirȱhomesȱbecauseȱofȱrace.ȱȱSeeȱBabin,ȱ18ȱF.3dȱatȱ347ȱ(TheȱFHAȱ“encompassesȱ

 5   suchȱovertȱactsȱasȱraciallyȬmotivatedȱfirebombingsȱ.ȱ.ȱ.ȱ[or]ȱsendingȱthreateningȱ

 6   notes.”).ȱȱȱ

 7          Forȱtheseȱreasons,ȱweȱconcludeȱthatȱtheȱFHAȱreachesȱconductȱthat,ȱasȱhere,ȱ

 8   “wouldȱconstituteȱdiscriminationȱinȱtheȱenjoymentȱofȱresidenceȱinȱaȱdwellingȱorȱ

 9   inȱtheȱprovisionȱofȱservicesȱassociatedȱwithȱthatȱdwelling”ȱafterȱacquisition.6ȱȱ

10   Modesto,ȱ583ȱF.3dȱatȱ714;ȱseeȱWetzelȱv.ȱGlenȱSt.ȱAndrewȱLivingȱCmty.,ȱLLC,ȱ901ȱ

11   F.3dȱ856,ȱ866–67ȱ(7thȱCir.ȱ2018).ȱ                           ȱ




     6ȱSomeȱscholarshipȱonȱtheȱsubjectȱconfirmsȱthatȱ§ȱ3604(b)ȱandȱ§ȱ3617ȱencompassȱpostȬ
     acquisitionȱclaims.ȱȱSeeȱgenerallyȱRobertȱG.ȱSchwemm,ȱNeighborȬonȬNeighborȱ
     Harassment:ȱȱDoesȱtheȱFairȱHousingȱActȱMakeȱaȱFederalȱCaseȱoutȱofȱIt?,ȱ61ȱCaseȱW.ȱRes.ȱ
     L.ȱRev.ȱ865ȱ(2011);ȱMaryȱPennisi,ȱAȱHerculeanȱLeapȱforȱtheȱHardȱCaseȱofȱPostȬ
     AcquisitionȱClaims:ȱȱInterpretingȱFairȱHousingȱActȱSectionȱ3604(b)ȱAfterȱModesto,ȱ37ȱ
     FordhamȱUrb.ȱL.J.ȱ1083ȱ(2010);ȱRigelȱC.ȱOliveri,ȱIsȱAcquisitionȱEverything?ȱȱProtectingȱ
     theȱRightsȱofȱOccupantsȱUnderȱtheȱFairȱHousingȱAct,ȱ43ȱHarv.ȱC.R.ȬC.L.ȱL.ȱRev.ȱ1ȱ(2008);ȱ
     RobertȱG.ȱSchwemm,ȱCox,ȱHalprin,ȱandȱDiscriminatoryȱMunicipalȱServicesȱUnderȱtheȱ
     FairȱHousingȱAct,ȱ41ȱInd.ȱL.ȱRev.ȱ717ȱ(2008).ȱ
                                                17
 1         2. TheȱHUDȱRegulationsȱandȱTenantȬonȬTenantȱRacialȱHarassmentȱ

 2         HavingȱconcludedȱthatȱtheȱFHAȱencompassesȱpostȬacquisitionȱclaims,ȱweȱ

 3   nextȱconsiderȱwhetherȱaȱlandlordȱmayȱeverȱbeȱliableȱunderȱtheȱFHAȱforȱ

 4   intentionallyȱfailingȱtoȱaddressȱtenantȬonȬtenantȱracialȱdiscrimination.ȱȱAsȱourȱ

 5   dissentingȱcolleagueȱaccepts,ȱDissentingȱOp.,ȱpost,ȱatȱ18–19,ȱtheȱonlyȱotherȱ

 6   CircuitȱtoȱgrappleȱwithȱtheȱissueȱrecentlyȱconcludedȱthatȱtheȱFHAȱ“createsȱ

 7   liabilityȱagainstȱaȱlandlordȱthatȱhasȱactualȱnoticeȱofȱtenantȬonȬtenantȱharassmentȱ

 8   basedȱonȱaȱprotectedȱstatus,ȱyetȱchoosesȱnotȱtoȱtakeȱanyȱreasonableȱstepsȱwithinȱ

 9   itsȱcontrolȱtoȱstopȱthatȱharassment.”ȱȱWetzel,ȱ901ȱF.3dȱatȱ859.ȱȱȱ

10         TheȱKPMȱDefendantsȱappearȱtoȱargueȱthatȱlandlordsȱareȱnotȱliableȱunderȱ

11   theȱFHAȱevenȱforȱsuchȱintentionalȱfailures.ȱȱButȱasȱtheȱSeventhȱCircuitȱhasȱ

12   recognized,ȱtheȱtextȱofȱ§ȱ3617,ȱwhichȱforbidsȱ“interfer[ence]”ȱwithȱaȱperson’sȱ

13   “exerciseȱorȱenjoymentȱof”ȱhisȱorȱherȱrightsȱunderȱtheȱFHA,ȱencompassesȱ

14   landlordȱliabilityȱforȱaȱtenant’sȱraciallyȱhostileȱconductȱinȱsomeȱcircumstances.ȱȱ

15   SeeȱWetzel,ȱ901ȱF.3dȱatȱ859,ȱ862–63.ȱȱ

16         Ourȱdissentingȱcolleagueȱobserves,ȱseeȱDissentingȱOp.,ȱpost,ȱatȱ20,ȱ29–30,ȱ

17   thatȱtheȱtextȱofȱtheȱFHAȱnowhereȱexplicitlyȱendorsesȱlandlordȱliabilityȱforȱtenantȬ

18   onȬtenantȱharassment.ȱȱTrue,ȱbutȱweȱhaveȱneverȱrequiredȱeveryȱlastȱdetailȱofȱaȱ



                                               18
 1   legislativeȱschemeȱtoȱbeȱspelledȱoutȱinȱaȱstatuteȱitself—especiallyȱaȱcivilȱrightsȱ

 2   statute.ȱȱAfterȱall,ȱtheȱFHAȱalsoȱmakesȱnoȱexplicitȱreferenceȱtoȱliabilityȱforȱactualȱ

 3   orȱconstructiveȱeviction,ȱorȱforȱlandlordȬonȬtenantȱintentionalȱharassment,ȱevenȱ

 4   thoughȱbothȱformsȱofȱliabilityȱareȱwidelyȱrecognized.ȱȱSeeȱWetzel,ȱ901ȱF.3dȱatȱ

 5   862–63,ȱ866–67.ȱȱInȱanyȱevent,ȱweȱhaveȱmoreȱthanȱstatutoryȱtext,ȱlegislativeȱ

 6   history,ȱandȱaȱpatternȱofȱexpansiveȱreadingsȱofȱtheȱFHAȱonȱwhichȱtoȱdrawȱinȱ

 7   determiningȱwhetherȱtheȱstatuteȱprescribesȱlandlordȱliabilityȱforȱtenantȬonȬtenantȱ

 8   harassment.ȱȱWeȱalsoȱhaveȱHUD’sȱinterpretationȱofȱtheȱFHAȱonȱtheȱpreciseȱissueȱ

 9   beforeȱus:ȱȱInȱ2016ȱHUDȱpublishedȱaȱfinalȱruleȱ(theȱ“Rule”)ȱamendingȱitsȱrulesȱforȱ

10   discriminatoryȱconductȱunderȱtheȱFHA.ȱȱSeeȱQuidȱProȱQuoȱandȱHostileȱ

11   EnvironmentȱHarassmentȱandȱLiabilityȱforȱDiscriminatoryȱHousingȱPracticesȱ

12   UnderȱtheȱFairȱHousingȱAct,ȱ81ȱFed.ȱReg.ȱ63,054ȱ(Sept.ȱ14,ȱ2016)ȱ(codifiedȱatȱ24ȱ

13   C.F.R.ȱpt.ȱ100).ȱȱTheȱRule,ȱtoȱwhichȱweȱaccordȱ“great”ȱbutȱbyȱnoȱmeansȱdefinitiveȱ

14   weight,ȱTrafficante,ȱ409ȱU.S.ȱatȱ210,7ȱdefinesȱhostileȱenvironmentȱharassmentȱinȱ



     7ȱUnderȱtheȱschemeȱdescribedȱinȱSkidmoreȱv.ȱSwiftȱ&ȱCo.,ȱ323ȱU.S.ȱ134ȱ(1944),ȱweȱalsoȱ
     accordȱdeferenceȱtoȱagencyȱlitigationȱinterpretationsȱwhenȱtheȱagency,ȱasȱhere,ȱappearsȱ
     asȱamicus.ȱȱSerrichioȱv.ȱWachoviaȱSec.ȱLLC,ȱ658ȱF.3dȱ169,ȱ178ȱ(2d.ȱCir.ȱ2011);ȱSimsburyȬ
     AvonȱPres.ȱSoc’y,ȱLLCȱv.ȱMetaconȱGunȱClub,ȱInc.,ȱ575ȱF.3dȱ199,ȱ207ȱ(2dȱCir.ȱ2009)ȱ
     (“[W]eȱwillȱgenerallyȱdeferȱtoȱanȱagency’sȱinterpretationȱofȱitsȱownȱregulations,ȱ
     includingȱoneȱpresentedȱinȱanȱamicusȱbrief,ȱsoȱlongȱasȱtheȱinterpretationȱisȱnotȱplainlyȱ
     erroneousȱorȱinconsistentȱwithȱlaw.”).ȱȱWeȱfindȱHUD’sȱinterpretationȱhereȱhelpfulȱandȱ
     persuasiveȱregardlessȱofȱtheȱlevelȱofȱdeference.ȱ
                                                19
 1   violationȱofȱtheȱFHAȱasȱreferringȱtoȱ“unwelcomeȱconductȱthatȱisȱsufficientlyȱ

 2   severeȱorȱpervasiveȱasȱtoȱinterfereȱwith:ȱȱTheȱavailability,ȱsale,ȱrental,ȱorȱuseȱorȱ

 3   enjoymentȱofȱaȱdwelling;ȱtheȱterms,ȱconditions,ȱorȱprivilegesȱofȱtheȱsaleȱorȱrental,ȱ

 4   orȱtheȱprovisionȱorȱenjoymentȱofȱservicesȱorȱfacilitiesȱinȱconnectionȱtherewith;ȱorȱ

 5   theȱavailability,ȱterms,ȱorȱconditionsȱofȱaȱresidentialȱrealȱestateȬrelatedȱ

 6   transaction.”ȱȱ24ȱC.F.R.ȱ§ȱ100.600(a)(2).ȱȱAsȱHUDȱexplainsȱinȱitsȱamicusȱbriefȱinȱ

 7   thisȱappeal,ȱtheȱRuleȱmerelyȱ“formalizesȱHUD’sȱlongstandingȱviewȱthat,ȱunderȱ

 8   theȱFHA,ȱaȱhousingȱproviderȱmayȱbeȱheldȱliableȱinȱcertainȱcircumstancesȱforȱ

 9   failingȱtoȱaddressȱtenantȬonȬtenantȱharassment.”ȱȱHUDȱAmicusȱBr.ȱ2.ȱȱȱ

10         TheȱRule,ȱHUD’sȱotherȱimplementingȱregulationsȱforȱ§§ȱ3604(b)ȱandȱ3617,ȱ

11   andȱtheȱviewsȱexpressedȱinȱitsȱamicusȱbriefȱonlyȱreinforceȱourȱtextualȱ

12   interpretation,ȱreflectȱtheȱAct’sȱbroadȱscopeȱandȱpurpose,ȱcomportȱwithȱtheȱ

13   holdingsȱofȱseveralȱofȱourȱsisterȱcircuits,ȱandȱfurtherȱpersuadeȱusȱthatȱaȱlandlordȱ

14   mayȱbeȱliableȱunderȱtheȱFHAȱforȱfailingȱtoȱinterveneȱinȱtenantȬonȬtenantȱracialȱ

15   harassmentȱofȱwhichȱitȱknewȱorȱreasonablyȱshouldȱhaveȱknownȱandȱhadȱtheȱ

16   powerȱtoȱaddress.ȱȱȱ

17         HUD’sȱregulations,ȱasȱclarifiedȱbyȱtheȱRule,ȱspecificallyȱprovideȱthatȱaȱ

18   landlordȱmayȱbeȱliableȱunderȱtheȱFHAȱforȱ“[f]ailingȱtoȱtakeȱpromptȱactionȱtoȱ



                                               20
 1   correctȱandȱendȱaȱdiscriminatoryȱhousingȱpracticeȱbyȱaȱthirdȬparty”ȱtenantȱwhereȱ

 2   theȱlandlordȱ“knewȱorȱshouldȱhaveȱknownȱofȱtheȱdiscriminatoryȱconductȱandȱ

 3   hadȱtheȱpowerȱtoȱcorrectȱit.”8ȱȱ24ȱC.F.R.ȱ§ȱ100.7(a)(1)(iii).ȱȱWeȱdistillȱfromȱtheȱRule,ȱ

 4   andȱfromȱHUD’sȱownȱreadingȱofȱit,ȱthreeȱelementsȱthatȱaȱplaintiffȱ“mustȱproveȱ

 5   .ȱ.ȱ.ȱtoȱestablishȱaȱhousingȱprovider’sȱliabilityȱforȱthirdȬpartyȱharassment:ȱȱ(1)ȱ[t]heȱ

 6   thirdȬpartyȱcreatedȱaȱhostileȱenvironmentȱforȱtheȱplaintiffȱ.ȱ.ȱ.ȱ;ȱ(2)ȱtheȱhousingȱ

 7   providerȱknewȱorȱshouldȱhaveȱknownȱaboutȱtheȱconductȱcreatingȱtheȱhostileȱ

 8   environment;”ȱandȱ(3)ȱnotwithstandingȱitsȱobligationȱunderȱtheȱFHAȱtoȱdoȱso,ȱ

 9   “theȱhousingȱproviderȱfailedȱtoȱtakeȱpromptȱactionȱtoȱcorrectȱandȱendȱtheȱ

10   harassmentȱwhileȱhavingȱtheȱpowerȱtoȱdoȱso.”ȱȱQuidȱProȱQuoȱandȱHostileȱ

11   EnvironmentȱHarassment,ȱ81ȱFed.ȱReg.ȱatȱ63,069.ȱ

12   ȱ     TheȱKPMȱDefendantsȱconjureȱaȱparadeȱofȱhorriblesȱthatȱwillȱresultȱfromȱ

13   theȱRule,ȱmostȱprominentlyȱthatȱtheȱFHAȱwillȱbecomeȱaȱ“vehicleȱforȱtheȱ



     8ȱTheȱstandardȱisȱalsoȱconsistentȱwithȱtheȱEqualȱEmploymentȱOpportunityȱ
     Commission’sȱregulationsȱunderȱTitleȱVII,ȱwhichȱstateȱthatȱanȱemployerȱmayȱbeȱliableȱ
     forȱfailingȱtoȱaddressȱaȱhostileȱworkȱenvironmentȱthatȱisȱcreatedȱbyȱaȱnonȬemployee.ȱȱ
     Seeȱ29ȱC.F.Rȱ§ȱ1604.11(e)ȱ(“AnȱemployerȱmayȱalsoȱbeȱresponsibleȱforȱtheȱactsȱofȱnonȬ
     employees,ȱwithȱrespectȱtoȱsexualȱharassmentȱofȱemployeesȱinȱtheȱworkplace,ȱwhereȱtheȱ
     employerȱ(orȱitsȱagentsȱorȱsupervisoryȱemployees)ȱknowsȱorȱshouldȱhaveȱknownȱofȱtheȱ
     conductȱandȱfailsȱtoȱtakeȱimmediateȱandȱappropriateȱcorrectiveȱaction.”);ȱseeȱalsoȱ
     InclusiveȱCmtys.ȱProject,ȱ135ȱS.ȱCt.ȱatȱ2516–19ȱ(turningȱtoȱTitleȱVIIȱandȱtheȱAgeȱ
     DiscriminationȱinȱEmploymentȱActȱofȱ1967ȱforȱ“essentialȱbackgroundȱandȱinstruction”ȱ
     inȱanȱFHAȱcase).ȱ
                                                21
 1   resolutionȱofȱneighborhoodȱdisputes.”ȱȱAppellee’sȱBr.ȱ6.ȱȱTheirȱdescriptionȱisȱ

 2   overblown.ȱȱAsȱmentionedȱabove,ȱandȱasȱrelevantȱhere,ȱtheȱRuleȱgovernsȱaȱ

 3   landlord’sȱobligationȱonlyȱinȱaȱdiscreteȱsubsetȱofȱdisputesȱthatȱinvolveȱ

 4   discriminationȱ“sufficientlyȱsevereȱorȱpervasiveȱasȱtoȱinterfereȱwith,”ȱamongȱ

 5   otherȱthings,ȱtheȱ“useȱorȱenjoymentȱofȱaȱdwelling.”ȱȱ24ȱC.F.R.ȱ§ȱ100.600(a)(2).ȱ

 6         TheȱKPMȱDefendantsȱalsoȱargueȱthatȱHUD’sȱregulationsȱrestȱonȱaȱ

 7   fundamentalȱmisunderstandingȱofȱtheȱlandlordȬtenantȱrelationship.ȱȱUnlikeȱ

 8   employerȬemployeeȱrelationships,ȱtheyȱcontend,ȱnoȱagencyȱrelationshipȱexistsȱ

 9   betweenȱlandlordsȱandȱtenants,ȱandȱlandlordsȱexertȱfarȱlessȱcontrolȱoverȱtenantsȱ

10   thanȱdoȱemployersȱoverȱemployees.ȱȱWeȱdisagreeȱwithȱtheirȱargument.ȱȱInȱ

11   devisingȱ24ȱC.F.R.ȱ§ȱ100.7(a),ȱHUDȱdemonstratedȱthatȱitȱclearlyȱunderstoodȱtheȱ

12   agencyȱprinciplesȱatȱissueȱinȱtheseȱrelationships.ȱȱAȱlandlordȱmayȱbeȱliableȱunderȱ

13   §ȱ100.7(a)(1)(ii)ȱonlyȱwhenȱitȱknowsȱorȱshouldȱhaveȱknownȱaboutȱtheȱmisconductȱ

14   ofȱanȱemployeeȱorȱagentȱbutȱfailedȱtoȱintervene.ȱȱSectionȱ100.7(a)(1)(iii),ȱonȱtheȱ

15   otherȱhand,ȱimposesȱliabilityȱonȱaȱlandlordȱforȱfailingȱtoȱinterveneȱinȱtheȱconductȱ

16   ofȱaȱthirdȱpartyȱonlyȱwhereȱanȱobligationȱtoȱdoȱsoȱexistsȱunderȱtheȱFHA,9ȱ



     9ȱWeȱviewȱitȱasȱuncontroversialȱthatȱunderȱsomeȱcircumstancesȱaȱlandlordȱmayȱbeȱliableȱ
     toȱaȱtenantȱforȱconditionsȱoccasionedȱbyȱaȱthirdȱpartyȱthatȱrenderȱtheȱhomeȱ
     uninhabitableȱorȱotherwiseȱinterfereȱwithȱtheȱtenant’sȱpermissibleȱuseȱofȱtheȱleasedȱ


                                               22
 1   consistentȱwithȱtheȱstatute’sȱbroadȱobjectiveȱofȱeliminatingȱdiscriminationȱinȱ

 2   housing.ȱȱȱ

 3   ȱ     TheȱKPMȱDefendantsȱalsoȱargueȱthatȱHUD’sȱregulationsȱfailȱtoȱconsiderȱaȱ

 4   landlord’sȱvariableȱlevelsȱofȱcontrolȱoverȱtenants.ȱȱButȱ24ȱC.F.R.ȱ§ȱ100.7(a)(1)(iii)ȱ

 5   contemplatesȱdegreesȱofȱlandlordȱcontrol,ȱbyȱprovidingȱthatȱ“[t]heȱpowerȱ[ofȱtheȱ

 6   landlord]ȱtoȱtakeȱpromptȱactionȱtoȱcorrectȱandȱendȱaȱdiscriminatoryȱhousingȱ

 7   practiceȱbyȱaȱthirdȬpartyȱdependsȱuponȱtheȱextentȱofȱtheȱ[landlord’s]ȱcontrolȱorȱ

 8   anyȱotherȱlegalȱresponsibilityȱtheȱ[landlord]ȱmayȱhaveȱwithȱrespectȱtoȱtheȱ

 9   conductȱofȱsuchȱthirdȬparty.”ȱȱTheȱRule,ȱinȱotherȱwords,ȱclarifiesȱthatȱaȱlandlord’sȱ

10   abilityȱtoȱcontrolȱaȱgivenȱtenantȱisȱrelevantȱtoȱdeterminingȱtheȱlandlord’sȱliability.ȱȱ

11   ThisȱwillȱbeȱaȱfactȬdependentȱinquiry.ȱȱInȱsomeȱcases,ȱaȱlandlordȱmayȱnotȱhaveȱ

12   enoughȱcontrolȱoverȱitsȱtenantsȱtoȱbeȱheldȱliableȱforȱfailingȱtoȱintervene.ȱȱInȱotherȱ

13   cases,ȱitȱwill.ȱȱUnderȱtheȱRule,ȱtheȱlandlordȱcanȱbeȱheldȱliableȱonlyȱinȱ

14   circumstancesȱwhereȱtheȱlandlordȱhadȱtheȱpowerȱtoȱtakeȱcorrectiveȱactionȱyetȱ



     property.ȱȱSeeȱWetzel,ȱ901ȱF.3dȱatȱ865ȱ(notingȱthatȱtheȱobligationȱofȱaȱlandlordȱtoȱ
     provideȱitsȱtenantsȱaȱresidenceȱfreeȱfromȱ“‘interfer[ence]ȱwithȱaȱpermissibleȱuseȱofȱtheȱ
     leasedȱpropertyȱbyȱtheȱtenant’ȱ.ȱ.ȱ.ȱisȱbreachedȱevenȱifȱaȱthirdȱpartyȱcausesȱtheȱ
     interference,ȱsoȱlongȱasȱtheȱdisturbanceȱwasȱ‘performedȱonȱpropertyȱinȱwhichȱtheȱ
     landlordȱhasȱanȱinterest’ȱandȱtheȱ‘conductȱcouldȱbeȱlegallyȱcontrolledȱbyȱ[theȱlandlord]’”ȱ
     (quotingȱRestatementȱ(Second)ȱofȱProperty:ȱLandlordȱ&ȱTenantȱ§ȱ6.1ȱ&ȱcmt.ȱdȱ(Am.ȱLawȱ
     Inst.ȱ1977))).ȱȱ


                                                 23
 1   failedȱtoȱdoȱso.ȱȱ81ȱFed.ȱReg.ȱatȱ63,070–71.ȱȱButȱtheȱlandlordȱescapesȱliabilityȱ

 2   underȱtheȱFHAȱifȱtheȱappropriateȱcorrectiveȱactionȱisȱ“beyondȱtheȱscopeȱofȱitsȱ

 3   powerȱtoȱact.”10ȱȱId.ȱatȱ63,071.ȱȱȱ

 4          Inȱdeterminingȱtheȱscopeȱofȱaȱlandlord’sȱpower,ȱcourtsȱwillȱofȱcourseȱ

 5   considerȱthatȱhousingȱprovidersȱordinarilyȱhaveȱaȱrangeȱofȱmechanismsȱatȱtheirȱ

 6   disposalȱtoȱcorrectȱdiscriminatoryȱtenantȬonȬtenantȱharassment,ȱsuchȱasȱ“issuingȱ

 7   andȱenforcingȱnoticesȱtoȱquit,ȱissuingȱthreatsȱofȱevictionȱand,ȱifȱnecessary,ȱ

 8   enforcingȱevictions,”ȱallȱofȱwhichȱareȱ“powerfulȱtools”ȱthatȱmayȱbeȱ“availableȱtoȱaȱ

 9   housingȱproviderȱtoȱcontrolȱorȱremedyȱaȱtenant’sȱillegalȱ[discriminatory]ȱ

10   conduct.”ȱȱId.;ȱseeȱWetzel,ȱ901ȱF.3dȱatȱ865ȱ(“Controlȱinȱtheȱabsoluteȱsenseȱ.ȱ.ȱ.ȱisȱ

11   notȱrequiredȱforȱliability.ȱȱLiabilityȱattachesȱbecauseȱaȱpartyȱhasȱanȱarsenalȱofȱ

12   incentivesȱandȱsanctionsȱ.ȱ.ȱ.ȱthatȱcanȱbeȱappliedȱtoȱaffectȱconductȱbutȱfailsȱtoȱuseȱ



     10ȱWhetherȱtheȱKPMȱDefendantsȱhadȱtheȱ“powerȱtoȱact”ȱtoȱtakeȱcorrectiveȱactionȱinȱthisȱ
     caseȱ(arisingȱfrom,ȱsay,ȱtheirȱauthorityȱtoȱevictȱorȱsomeȱotherȱauthority)ȱasȱaȱmatterȱofȱ
     federalȱcommonȱlawȱorȱofȱStateȱlawȱisȱaȱquestionȱweȱleaveȱtoȱtheȱDistrictȱCourtȱtoȱ
     considerȱonȱremand.ȱȱButȱtwoȱfurtherȱobservationsȱareȱappropriate.ȱȱFirst,ȱNewȱYorkȱ
     lawȱappearsȱtoȱallowȱthatȱaȱlandlordȱmayȱhaveȱaȱdutyȱtoȱpreventȱtenantȬonȬtenantȱ
     attacksȱifȱ“theȱlandlordȱhadȱabilityȱorȱaȱreasonableȱopportunityȱtoȱcontrolȱ[theȱ
     aggressor]”ȱandȱ“theȱharmȱcomplainedȱofȱwasȱforeseeable.”ȱȱFirpiȱv.ȱNYCHA,ȱ573ȱ
     N.Y.S.2dȱ704,ȱ705ȱ(2dȱDep’tȱ1991)ȱ(quotationȱmarksȱomitted).ȱȱSecond,ȱFrancis’sȱleaseȱ
     appearsȱtoȱauthorizeȱtheȱKPMȱDefendantsȱtoȱbarȱaȱtenant’sȱaccessȱtoȱcommonȱareas,ȱ
     JointȱApp’xȱ51,ȱasȱwellȱasȱtoȱevictȱaȱtenantȱwhoȱengagesȱinȱcriminalȱactivity,ȱ“disturb[s]ȱ
     .ȱ.ȱ.ȱneighbors,”ȱorȱrepresentsȱ“anȱactualȱandȱimminentȱthreatȱtoȱotherȱtenants,”ȱJointȱ
     App’xȱ55–56.ȱȱȱȱ
                                                 24
 1   them.”ȱ(quotationȱmarksȱomitted)).ȱȱInȱacknowledgingȱthatȱlandlordsȱhaveȱtheseȱ

 2   remedialȱtools,ȱweȱalsoȱrecognizeȱthatȱtheȱ“dutyȱ.ȱ.ȱ.ȱtoȱfurnishȱhousingȱservicesȱinȱ

 3   aȱnondiscriminatoryȱmannerȱtoȱtheȱtenants”ȱ“residesȱprimarilyȱwithȱ[the]ȱ

 4   landlord”ȱandȱitsȱagents—thatȱis,ȱ“theȱownerȱorȱmanagerȱofȱtheȱproperty.”ȱȱ

 5   CliftonȱTerraceȱAssocs.,ȱLtd.ȱv.ȱUnitedȱTechs.ȱCorp.,ȱ929ȱF.2dȱ714,ȱ719–20ȱ(D.C.ȱ

 6   Cir.ȱ1991).ȱȱButȱbeforeȱevenȱaddressingȱtheȱlandlord’sȱpowerȱtoȱact,ȱweȱ“ask[]ȱ

 7   whetherȱ[theȱmanagementȱdefendants]ȱhadȱactualȱknowledgeȱofȱtheȱsevereȱ

 8   harassmentȱ[theȱtenant]ȱwasȱenduringȱandȱwhetherȱtheyȱwereȱdeliberatelyȱ

 9   indifferentȱtoȱit.”ȱȱWetzel,ȱ901ȱF.3dȱatȱ864.ȱ

10   ȱ     TheȱKPMȱDefendantsȱandȱourȱdissentingȱcolleagueȱfurtherȱsubmitȱthatȱtheȱ

11   Rule,ȱasȱappliedȱtoȱthisȱcase,ȱisȱimpermissiblyȱretroactive.ȱȱSeeȱDissentingȱOp.,ȱ

12   post,ȱatȱ36–37.ȱȱAlthoughȱweȱwouldȱholdȱthatȱFrancisȱallegedȱaȱcognizableȱclaimȱ

13   underȱtheȱFHAȱevenȱinȱtheȱabsenceȱofȱtheȱRule,11ȱweȱneverthelessȱconcludeȱthatȱ

14   theȱRuleȱisȱnotȱretroactiveȱbutȱinterpretive.ȱȱAnȱinterpretiveȱrule,ȱevenȱoneȱthatȱ

15   grapplesȱwithȱaȱhardȱissue,ȱ“merelyȱclarif[ies]ȱanȱexistingȱstatuteȱorȱregulation,”ȱ

16   andȱcreatesȱnoȱnewȱrights.ȱȱSweetȱv.ȱSheahan,ȱ235ȱF.3dȱ80,ȱ91ȱ(2dȱCir.ȱ2000)ȱ




      ȱInȱotherȱwords,ȱevenȱifȱtheȱRuleȱwereȱretroactive,ȱthatȱwouldȱnotȱpresentȱaȱproblemȱ
     11

     hereȱbecauseȱweȱareȱapplyingȱtheȱFHAȱitselfȱ(usingȱtheȱRuleȱasȱanȱaidȱinȱinterpretingȱtheȱ
     FHA),ȱnotȱtheȱRule,ȱtoȱassessȱFrancis’sȱallegationsȱinȱthisȱcase.ȱȱȱ
                                                25
 1   (quotationȱmarksȱomitted).ȱȱItȱ“doesȱnotȱchangeȱtheȱlaw,ȱbutȱ[only]ȱrestatesȱwhatȱ

 2   theȱlawȱaccordingȱtoȱtheȱagencyȱisȱandȱhasȱalwaysȱbeen:ȱȱItȱisȱnoȱmoreȱretroactiveȱ

 3   inȱitsȱoperationȱthanȱisȱaȱjudicialȱdeterminationȱconstruingȱandȱapplyingȱaȱstatuteȱ

 4   toȱaȱcaseȱinȱhand.”ȱȱOrrȱv.ȱHawk,ȱ156ȱF.3dȱ651,ȱ654ȱ(6thȱCir.ȱ1998)ȱ(quotationȱ

 5   marksȱomitted).ȱȱByȱcontrast,ȱaȱlegislativeȱruleȱ“change[s]ȱtheȱlaw”ȱandȱ

 6   “impose[s]ȱaȱnewȱduty,ȱcreate[s]ȱaȱnewȱobligation,ȱtake[s]ȱawayȱaȱrightȱorȱ

 7   attache[s]ȱaȱnewȱdisabilityȱtoȱaȱpastȱoccurrence.”ȱȱBlakeȱv.ȱCarbone,ȱ489ȱF.3dȱ88,ȱ

 8   98ȱ(2dȱCir.ȱ2007).ȱȱAsȱsuch,ȱlegislativeȱrulesȱareȱpotentiallyȱretroactiveȱbutȱapplyȱ

 9   retroactivelyȱonlyȱinȱlimitedȱcircumstances.ȱȱSeeȱSweet,ȱ235ȱF.3dȱatȱ88–90.ȱȱ

10         Inȱthisȱcase,ȱtheȱRuleȱpromulgatedȱbyȱHUDȱpurportsȱonȱitsȱfaceȱtoȱbeȱanȱ

11   interpretiveȱrule.ȱȱItȱ“codifiesȱHUD’sȱlongstandingȱviewȱthatȱaȱpropertyȱownerȱ

12   .ȱ.ȱ.ȱmayȱbeȱheldȱliableȱforȱfailingȱtoȱtakeȱcorrectiveȱactionȱwithinȱitsȱpowerȱinȱ

13   responseȱtoȱtenantȬonȬtenantȱharassmentȱofȱwhichȱtheȱownerȱknewȱorȱshouldȱ

14   haveȱknown.”ȱȱ81ȱFed.ȱReg.ȱatȱ63,070.ȱȱTheȱRuleȱ“doesȱnotȱaddȱanyȱnewȱformsȱofȱ

15   liabilityȱunderȱtheȱ[FHA]ȱorȱcreateȱobligationsȱthatȱdoȱnotȱotherwiseȱexist.”ȱȱId.ȱatȱ

16   63,068.ȱȱHUD’sȱamicusȱbriefȱreinforcesȱtheȱinterpretiveȱnatureȱofȱtheȱRule.ȱȱForȱ

17   example,ȱitȱassertsȱthatȱtheȱRuleȱmerelyȱ“formalizesȱHUD’sȱlongstandingȱviewȱ

18   that,ȱunderȱtheȱFHA,ȱaȱhousingȱproviderȱmayȱbeȱheldȱliableȱinȱcertainȱ



                                               26
 1   circumstancesȱforȱfailingȱtoȱaddressȱtenantȬonȬtenantȱharassment.”ȱȱHUDȱAmicusȱ

 2   Br.ȱ2.ȱȱHUDȱalsoȱexplainsȱthatȱtheȱRuleȱ“doesȱnotȱidentifyȱanyȱnewȱformsȱofȱ

 3   liabilityȱunderȱtheȱFHA.”ȱȱId.ȱatȱ4.ȱȱHavingȱflatlyȱrejectedȱanyȱnotionȱofȱFHAȱ

 4   liabilityȱpremisedȱonȱtenantȬonȬtenantȱharassment,ȱtheȱdissentȱunderstandablyȱ

 5   contestsȱthisȱexplanation.ȱȱButȱweȱseeȱnoȱcompellingȱreasonȱtoȱdoubtȱHUD’sȱ

 6   assertionȱthatȱtheȱRuleȱreflectsȱaȱlongstandingȱviewȱheldȱbyȱtheȱagency.ȱȱȱ

 7         Weȱaccept,ȱtoo,ȱHUD’sȱcharacterizationȱofȱitsȱownȱregulationȱasȱ

 8   interpretive,ȱasȱtheȱRuleȱexpressesȱtheȱagency’sȱviewȱthatȱtheȱclaimȱatȱissueȱinȱthisȱ

 9   caseȱhasȱlongȱbeenȱcognizableȱunderȱtheȱFHA.ȱȱSeeȱHubermanȱv.ȱPerales,ȱ884ȱ

10   F.2dȱ62,ȱ68ȱ(2dȱCir.ȱ1989)ȱ(“Byȱdeclaringȱtheȱimplementingȱregulationsȱ

11   interpretive,ȱtheȱ[agency]ȱexpressedȱ[its]ȱjudgmentȱthatȱ.ȱ.ȱ.ȱ[its]ȱregulationsȱdidȱ

12   notȱmakeȱ.ȱ.ȱ.ȱaȱchange,ȱretroactiveȱorȱotherwise.”).ȱȱAsȱdiscussed,ȱfederalȱcourtsȱ

13   haveȱconsistentlyȱconsideredȱhostileȱhousingȱenvironmentsȱaȱviolationȱofȱtheȱ

14   FHAȱonȱitsȱownȱterms.ȱȱBecauseȱthereȱwasȱanȱadequateȱlegislativeȱbasisȱforȱ

15   hostileȱhousingȱenvironmentȱclaimsȱunderȱtheȱFHAȱindependentlyȱofȱtheȱRule,ȱ

16   seeȱSweet,ȱ235ȱF.3dȱatȱ91,ȱandȱbecauseȱHUDȱhasȱneverȱsuggestedȱaȱcontraryȱ

17   position,ȱweȱ“affordȱmoreȱweightȱtoȱtheȱagency’sȱ.ȱ.ȱ.ȱdescription”ȱofȱitȱasȱ

18   interpretive.ȱȱMejiaȬRuizȱv.ȱINS,ȱ51ȱF.3dȱ358,ȱ365ȱ(2dȱCir.ȱ1995).ȱȱȱȱ



                                               27
 1   ȱ     Lastly,ȱinȱurgingȱthatȱweȱaffirmȱtheȱDistrictȱCourt’sȱdismissalȱofȱFrancis’sȱ

 2   FHAȱclaims,ȱtheȱKPMȱDefendantsȱargueȱthatȱevenȱifȱaȱhostileȱhousingȱ

 3   environmentȱclaimȱwereȱcognizableȱunderȱtheȱFHA,ȱFrancisȱfailedȱtoȱallegeȱthatȱ

 4   theyȱintentionallyȱdiscriminatedȱagainstȱhim.ȱȱWeȱhaveȱseveralȱproblemsȱwithȱ

 5   thisȱargument.ȱȱFirst,ȱalthoughȱbothȱourȱdissentingȱcolleague,ȱseeȱDissentingȱOp.,ȱ

 6   post,ȱatȱ11–12,ȱandȱtheȱKPMȱDefendantsȱcontendȱthatȱintentionalȱdiscriminationȱ

 7   isȱanȱelementȱofȱanȱFHAȱviolation,ȱweȱhaveȱneverȱgoneȱquiteȱthatȱfar.ȱȱToȱtheȱ

 8   contrary,ȱweȱhaveȱheldȱthat,ȱ“[t]oȱestablishȱaȱviolationȱofȱtheȱFHA,ȱaȱplaintiffȱ

 9   needȱnotȱshowȱdiscriminatoryȱintentȱbutȱneedȱonlyȱproveȱthatȱtheȱchallengedȱ

10   practiceȱhasȱaȱdiscriminatoryȱeffect.”ȱȱDavisȱv.ȱNewȱYorkȱCityȱHous.ȱAuth.,ȱ278ȱ

11   F.3dȱ64,ȱ81ȱ(2dȱCir.ȱ2002).ȱȱThisȱdiscriminatoryȱ“effectsȱtest”ȱextendsȱtoȱ“suitsȱ

12   broughtȱtoȱredressȱdiscriminationȱagainstȱindividualȱplaintiffs,”ȱRobinsonȱv.ȱ12ȱ

13   LoftsȱRealty,ȱInc.,ȱ610ȱF.2dȱ1032,ȱ1038ȱ(2dȱCir.ȱ1979);ȱseeȱid.ȱatȱ1036,ȱincludingȱ

14   suitsȱfiledȱunderȱ§ȱ3604(b),ȱseeȱUnitedȱStatesȱv.ȱStarrettȱCityȱAssocs.,ȱ840ȱF.2dȱ

15   1096,ȱ1099–1101ȱ(2dȱCir.ȱ1988).ȱȱInȱrecognizingȱsuchȱaȱtest,ȱweȱareȱjoinedȱbyȱtheȱ

16   FifthȱCircuit,ȱwhichȱhasȱlongȱheldȱthatȱaȱviolationȱofȱ§ȱ3604(b)ȱ“mayȱbeȱ

17   establishedȱnotȱonlyȱbyȱproofȱofȱdiscriminatoryȱintent,ȱbutȱalsoȱbyȱaȱshowingȱofȱ




                                               28
 1   significantȱdiscriminatoryȱeffect.”ȱȱSimmsȱv.ȱFirstȱGibraltarȱBank,ȱ83ȱF.3dȱ1546,ȱ

 2   1555ȱ(5thȱCir.ȱ1996).ȱȱȱ

 3          Second,ȱtheȱKPMȱDefendants’ȱargumentȱmisunderstandsȱtheȱdifferenceȱ

 4   betweenȱtheȱharassingȱactsȱofȱaȱlandlordȱorȱitsȱagentȱandȱtheȱharassingȱactsȱofȱaȱ

 5   thirdȱpartyȱoverȱwhichȱtheȱlandlordȱhasȱaȱrealȱmeasureȱofȱcontrol.ȱȱTake,ȱforȱ

 6   example,ȱtheȱsomewhatȱanalogousȱcontextȱinvolvingȱaȱhostileȱworkȱenvironmentȱ

 7   claimȱunderȱTitleȱVII.ȱȱFacedȱwithȱsuchȱaȱclaim,ȱweȱhaveȱnotȱrequiredȱaȱshowingȱ

 8   ofȱdirectȱintentionalȱdiscriminationȱbyȱtheȱemployerȱbeforeȱimposingȱliability.ȱȱ

 9   Instead,ȱweȱhaveȱpremisedȱanȱemployer’sȱliabilityȱonȱtheȱemployer’sȱactualȱorȱ

10   constructiveȱknowledgeȱofȱtheȱnonȬsupervisoryȱemployee’sȱharassmentȱandȱtheȱ

11   employer’sȱsubsequentȱfailureȱtoȱact.ȱȱSeeȱDuchȱv.ȱJakubek,ȱ588ȱF.3dȱ757,ȱ765–66ȱ

12   (2dȱCir.ȱ2009).ȱȱInsofarȱasȱtheȱDistrictȱCourtȱrequiredȱFrancisȱtoȱallegeȱthatȱtheȱ

13   KPMȱDefendants’ȱconductȱwasȱtheȱresultȱofȱdirect,ȱintentionalȱracialȱ

14   discrimination,ȱweȱconcludeȱthatȱthisȱwasȱerror.ȱ

15          Finally,ȱevenȱassumingȱthatȱsuchȱaȱrequirementȱexists,ȱweȱthinkȱthatȱ

16   Francis’sȱcomplaint,ȱviewedȱinȱtheȱlightȱmostȱfavorableȱtoȱFrancis,ȱplausiblyȱandȱ

17   adequatelyȱallegesȱthatȱtheȱKPMȱDefendantsȱengagedȱinȱintentionalȱracialȱ

18   discrimination.ȱȱSpecifically,ȱitȱallegesȱthatȱtheȱKPMȱDefendantsȱ“discriminat[ed]ȱ



                                               29
 1   againstȱ[Francis]ȱbyȱtoleratingȱand/orȱfacilitatingȱaȱhostileȱenvironment,”ȱevenȱ

 2   thoughȱtheȱdefendantsȱhadȱauthorityȱtoȱ“counsel,ȱdiscipline,ȱorȱevictȱ[Endres]ȱ

 3   dueȱtoȱhisȱcontinuedȱharassmentȱofȱ[Francis],”ȱandȱalsoȱhadȱ“intervenedȱagainstȱ

 4   otherȱtenantsȱatȱKingsȱParkȱManorȱregardingȱnonȬraceȬrelatedȱviolationsȱofȱtheirȱ

 5   leasesȱorȱofȱtheȱlaw.”ȱȱJointȱApp’xȱ19–20.ȱȱInȱotherȱwords,ȱFrancisȱhasȱallegedȱthatȱ

 6   theȱKPMȱDefendantsȱhadȱactualȱknowledgeȱofȱEndres’sȱcriminalȱracialȱ

 7   harassmentȱofȱFrancisȱbut,ȱbecauseȱitȱinvolvedȱrace,ȱintentionallyȱallowedȱitȱtoȱ

 8   continueȱevenȱthoughȱtheyȱhadȱtheȱpowerȱtoȱendȱit.ȱȱSeeȱWetzel,ȱ901ȱF.3dȱatȱ864.ȱȱ

 9   Acceptingȱtheseȱallegationsȱasȱtrue,ȱtheȱKPMȱDefendantsȱ“subjectedȱ[Francis]ȱtoȱ

10   conductȱthatȱtheȱFHAȱforbids.”ȱȱId.ȱȱItȱmayȱturnȱoutȱthatȱtheȱKPMȱDefendantsȱ

11   triedȱbutȱfailedȱtoȱrespond.ȱȱOrȱitȱmayȱunfoldȱthatȱtheyȱwereȱpowerlessȱtoȱevictȱorȱ

12   otherwiseȱdealȱwithȱEndres—inȱwhichȱcaseȱnotȱevenȱaȱdiscriminatoryȱeffectsȱtestȱ

13   couldȱsaveȱFrancis’sȱcase.12ȱȱButȱFrancisȱisȱentitledȱtoȱdiscoveryȱregardingȱatȱleastȱ

14   theȱlevelȱofȱcontrolȱtheȱKPMȱDefendantsȱactuallyȱexercisedȱoverȱtenantsȱandȱ

15   whetherȱtheyȱhadȱtheȱpowerȱtoȱactȱtoȱredressȱEndres’sȱabuse.ȱȱȱ




      ȱTheȱKPMȱDefendantsȱalsoȱargueȱthatȱevenȱifȱtheȱRuleȱappliesȱhere,ȱFrancisȱhasȱfailedȱ
     12

     toȱestablishȱthatȱtheȱallegedȱincidentsȱbetweenȱhimȱandȱEndresȱwereȱbecauseȱofȱhisȱrace.ȱȱ
     ViewingȱtheȱallegationsȱinȱtheȱcomplaintȱinȱtheȱlightȱmostȱfavorableȱtoȱFrancis,ȱitȱisȱhardȱ
     forȱusȱtoȱseeȱhowȱthisȱcouldȱbeȱso,ȱbutȱinȱanyȱeventȱweȱleaveȱthatȱquestionȱtoȱbeȱresolvedȱ
     byȱtheȱDistrictȱCourtȱonȱremandȱwithȱtheȱbenefitȱofȱbothȱHUD’sȱRuleȱandȱthisȱopinion.ȱȱȱ
                                                 30
 1         Forȱtheseȱreasons,ȱweȱvacateȱtheȱDistrictȱCourt’sȱdismissalȱofȱFrancis’sȱ

 2   FHAȱclaimsȱandȱremandȱforȱfurtherȱproceedingsȱrelatingȱtoȱthoseȱclaims.ȱ

 3         3. TheȱCivilȱRightsȱActȱofȱ1866ȱ

 4   ȱ     TheȱDistrictȱCourtȱdismissedȱFrancis’sȱclaimsȱunderȱtheȱCivilȱRightsȱActȱofȱ

 5   1866,ȱ42ȱU.S.C.ȱ§§ȱ1981ȱandȱ1982,ȱbecauseȱheȱfailedȱtoȱallegeȱthatȱtheȱKPMȱ

 6   Defendantsȱactedȱwithȱracialȱanimus,ȱratherȱthanȱdeliberateȱindifference.ȱȱInȱanȱ

 7   actionȱunderȱ§§ȱ1981ȱorȱ1982,ȱaȱplaintiffȱmustȱallegeȱthreeȱelements:ȱȱFirst,ȱthatȱtheȱ

 8   plaintiffȱisȱaȱmemberȱofȱaȱracialȱminority;ȱsecond,ȱthatȱtheȱdefendantȱintendedȱtoȱ

 9   discriminateȱbasedȱonȱtheȱplaintiff’sȱrace;ȱandȱthird,ȱthatȱtheȱdiscriminationȱ

10   concernedȱoneȱofȱtheȱenumeratedȱstatutoryȱactivitiesȱ(here,ȱtoȱmakeȱandȱenforceȱ

11   contractsȱ(§ȱ1981)ȱandȱtoȱleaseȱpropertyȱ(§ȱ1982)).ȱȱMianȱv.ȱDonaldson,ȱLufkinȱ&ȱ

12   JenretteȱSec.ȱCorp.,ȱ7ȱF.3dȱ1085,ȱ1087ȱ(2dȱCir.ȱ1993).ȱȱInȱthisȱcase,ȱonlyȱtheȱsecondȱ

13   factorȱisȱinȱdispute.ȱȱTheȱKPMȱDefendantsȱmaintainȱthatȱFrancisȱneededȱtoȱallegeȱ

14   thatȱtheyȱintendedȱtoȱdiscriminateȱonȱtheȱbasisȱofȱrace,ȱwhileȱFrancisȱclaimsȱthatȱ

15   itȱisȱenoughȱtoȱallegeȱtheirȱdeliberateȱindifferenceȱtoȱEndres’sȱdiscriminatoryȱ

16   conduct.ȱȱWeȱagreeȱwithȱFrancis.ȱȱAȱdefendant’sȱdeliberateȱindifferenceȱtoȱracialȱ




                                               31
 1   discriminationȱcanȱviolateȱ§ȱ1981,13ȱsoȱlongȱasȱtheȱindifferenceȱ“wasȱsuchȱthatȱtheȱ

 2   defendantȱintendedȱtheȱdiscriminationȱtoȱoccur.”ȱȱGantȱexȱrel.ȱGantȱv.ȱ

 3   WallingfordȱBd.ȱofȱEduc.,ȱ195ȱF.3dȱ134,ȱ141ȱ(2dȱCir.ȱ1999).ȱȱAsȱweȱexplainedȱinȱ

 4   connectionȱwithȱFrancis’sȱFHAȱclaim,ȱFrancisȱhasȱplausiblyȱandȱadequatelyȱ

 5   allegedȱthatȱtheȱKPMȱDefendantsȱactedȱwithȱatȱleastȱdeliberateȱindifferenceȱthatȱ

 6   facilitatedȱEndres’sȱracialȱharassment.ȱȱWeȱthereforeȱvacateȱtheȱDistrictȱCourt’sȱ

 7   dismissalȱofȱFrancis’sȱ§§ȱ1981ȱandȱ1982ȱclaimsȱandȱremandȱforȱfurtherȱ

 8   proceedingsȱrelatingȱtoȱthoseȱclaims.ȱ

 9         4. StateȱLawȱClaimsȱȱ

10   ȱ     Finally,ȱFrancisȱchallengesȱtheȱDistrictȱCourt’sȱdismissalȱofȱhisȱclaimsȱ

11   underȱNYSHRLȱ§§ȱ296(5)ȱandȱ296(6),ȱasȱwellȱasȱitsȱdismissalȱofȱhisȱclaimȱforȱ

12   negligentȱinflictionȱofȱemotionalȱdistressȱunderȱNewȱYorkȱStateȱlaw.ȱȱWeȱaddressȱ

13   eachȱchallengeȱinȱturn.ȱȱȱ

14                a. NewȱYorkȱExecutiveȱLawȱ

15         Sectionȱ296(5)ȱofȱtheȱNYSHRL,ȱlikeȱtheȱFHA,ȱprohibitsȱhousingȱ

16   discriminationȱandȱprovidesȱinȱrelevantȱpart:ȱȱ“Itȱshallȱbeȱanȱunlawfulȱ




     13ȱAlthoughȱweȱhaveȱnotȱpreviouslyȱaddressedȱtheȱissue,ȱweȱseeȱnoȱreasonȱtoȱdistinguishȱ
     §ȱ1981ȱfromȱ§ȱ1982ȱinȱthisȱregard.ȱȱWeȱthereforeȱholdȱthatȱaȱdefendant’sȱdeliberateȱ
     indifferenceȱtoȱracialȱdiscriminationȱcanȱalsoȱviolateȱ§ȱ1982ȱunderȱsimilarȱcircumstances.ȱ
                                                 32
 1   discriminatoryȱpracticeȱforȱtheȱowner,ȱlessee,ȱsubȬlessee,ȱassignee,ȱorȱmanagingȱ

 2   agentȱ.ȱ.ȱ.ȱ[t]oȱdiscriminateȱagainstȱanyȱpersonȱbecauseȱofȱraceȱ.ȱ.ȱ.ȱinȱtheȱterms,ȱ

 3   conditionsȱorȱprivilegesȱofȱtheȱsale,ȱrentalȱorȱleaseȱofȱanyȱsuchȱhousingȱ

 4   accommodationȱorȱinȱtheȱfurnishingȱofȱfacilitiesȱorȱservicesȱinȱconnectionȱ

 5   therewith.”ȱȱN.Y.ȱExec.ȱLawȱ§ȱ296(5)(a)(2);ȱseeȱalsoȱid.ȱ§ȱ296(6)ȱ(prohibitingȱaidingȱ

 6   andȱabettingȱ“anyȱofȱtheȱactsȱforbiddenȱunderȱthisȱarticle”).ȱȱStatingȱaȱhousingȱ

 7   discriminationȱclaimȱunderȱNewȱYorkȱStateȱlawȱisȱsubstantiallyȱsimilarȱtoȱstatingȱ

 8   aȱhousingȱdiscriminationȱclaimȱunderȱtheȱFHA.ȱȱSeeȱStalkerȱv.ȱStewartȱTenantsȱ

 9   Corp.,ȱ940ȱN.Y.S.2dȱ600,ȱ602–03ȱ(1stȱDep’tȱ2012)ȱ(notingȱtheȱ“substantialȱidentityȱ

10   betweenȱtheȱlanguageȱandȱpurposesȱofȱExecutiveȱLawȱ§ȱ296(5)ȱandȱthoseȱofȱtheȱ

11   federalȱFairȱHousingȱAct”).ȱȱIndeed,ȱ“[c]laimsȱunderȱtheȱFHAȱandȱ[§]ȱ296ȱareȱ

12   evaluatedȱunderȱtheȱsameȱframework.”ȱȱOlsenȱv.ȱStarkȱHomes,ȱInc.,ȱ759ȱF.3dȱ140,ȱ

13   153ȱ(2dȱCir.ȱ2014)ȱ(quotationȱmarksȱomitted).ȱȱTheȱDistrictȱCourtȱunderstoodȱthisȱ

14   point,ȱconcludingȱthatȱFrancis’sȱ“claimȱunderȱ[§]ȱ296(6)ȱfail[ed]ȱasȱaȱmatterȱofȱ

15   law”ȱforȱtheȱsameȱreasonsȱthatȱhisȱFHAȱclaimsȱfailed.ȱȱFrancisȱv.ȱKingsȱParkȱ

16   Manor,ȱInc.,ȱ91ȱF.ȱSupp.ȱ3dȱ420,ȱ434ȱ(E.D.N.Y.ȱ2015).ȱȱȱ




                                                33
 1         BecauseȱweȱconcludeȱthatȱtheȱFHAȱmustȱproceedȱratherȱthanȱfail,ȱweȱ

 2   vacateȱtheȱDistrictȱCourt’sȱdismissalȱofȱFrancis’sȱclaimsȱunderȱ§ȱ296ȱandȱremandȱ

 3   forȱfurtherȱproceedings.ȱȱȱ

 4                b. NegligentȱInflictionȱofȱEmotionalȱDistressȱ

 5   ȱ     TheȱDistrictȱCourtȱdismissedȱFrancis’sȱclaimȱonȱtheȱgroundȱthatȱaȱlandlordȱ

 6   owesȱnoȱcommonȱlawȱdutyȱofȱcareȱtoȱpreventȱoneȱtenantȱfromȱharassingȱanotherȱ

 7   tenant.ȱȱButȱasȱweȱexplainedȱabove,ȱtheȱKPMȱDefendantsȱmayȱhaveȱhadȱaȱdutyȱ

 8   arisingȱfromȱtheȱFHAȱitself.ȱȱNevertheless,ȱweȱaffirmȱforȱtheȱseparateȱreasonȱthatȱ

 9   anyȱinjuryȱforȱnegligentȱinflictionȱofȱemotionalȱdistressȱ“isȱcompensableȱonlyȱ

10   whenȱ[itȱis]ȱaȱdirect,ȱratherȱthanȱaȱconsequential,ȱresultȱofȱtheȱbreach”ȱofȱaȱdutyȱ

11   thatȱaȱdefendantȱowesȱtoȱaȱplaintiff.14ȱȱKennedyȱv.ȱMcKessonȱCo.,ȱ58ȱN.Y.2dȱ500,ȱ

12   506ȱ(1983).ȱȱHere,ȱasȱallegedȱinȱtheȱcomplaintȱandȱwhenȱviewedȱinȱtheȱlightȱmostȱ

13   favorableȱtoȱFrancis,ȱtheȱKPMȱDefendants’ȱbreachȱofȱtheȱdutyȱtheyȱmayȱhaveȱ

14   owedȱFrancisȱdidȱnotȱdirectlyȱresultȱinȱFrancis’sȱemotionalȱdistress,ȱwhichȱEndresȱ

15   directlyȱcausedȱwithȱhisȱcontinuedȱcampaignȱofȱracialȱharassment.ȱȱȱ




     14ȱUnderȱNewȱYorkȱlaw,ȱaȱclaimȱforȱnegligentȱinflictionȱofȱemotionalȱdistressȱrequiresȱatȱ
     leastȱaȱcausalȱconnectionȱbetweenȱtheȱconductȱandȱtheȱinjury.ȱȱSeeȱMortiseȱv.ȱUnitedȱ
     States,ȱ102ȱF.3dȱ693,ȱ696ȱ(2dȱCir.ȱ1996);ȱJasonȱv.ȱKrey,ȱ875ȱN.Y.S.2dȱ194,ȱ195ȱ(2dȱDep’tȱ
     2009)ȱ
                                                 34
1                                        CONCLUSIONȱ

2         Weȱhaveȱconsideredȱtheȱparties’ȱremainingȱargumentsȱandȱconcludeȱthatȱ

3   theyȱareȱeitherȱwithoutȱmeritȱor,ȱasȱwithȱtheȱKPMȱDefendants’ȱargumentsȱbasedȱ

4   onȱtheȱFirst,ȱFourth,ȱandȱFourteenthȱAmendments,ȱforfeited.ȱȱForȱtheȱreasonsȱsetȱ

5   forthȱabove,ȱweȱVACATEȱtheȱDistrictȱCourt’sȱdismissalȱofȱFrancis’sȱclaimsȱunderȱ

6   theȱFHA,ȱ§§ȱ1981ȱandȱ1982,ȱandȱNYSHRLȱ§ȱ296,ȱandȱREMANDȱforȱfurtherȱ

7   proceedingsȱconsistentȱwithȱthisȱopinion.ȱȱWeȱAFFIRMȱtheȱDistrictȱCourt’sȱ

8   judgmentȱinȱallȱotherȱrespects.ȱ




                                           35
                                                                                              ȱ


DEBRAȱANNȱLIVINGSTON,ȱCircuitȱJudge,ȱdissenting:ȱ
ȱ
       ThisȱcomplaintȱinvolvesȱtheȱresidentȱofȱaȱNewȱYorkȱapartmentȱcomplexȱwhoȱ

allegedlyȱ subjectedȱ hisȱ neighborȱ toȱ raciallyȱ motivatedȱ harassmentȱ onȱ aboutȱ aȱ

dozenȱ occasionsȱ beforeȱ movingȱ awayȱ whenȱ theȱ landlordȱ declinedȱ toȱ renewȱ hisȱ

lease.ȱ ȱ Butȱ theȱ caseȱ isȱ notȱ aboutȱ theȱ heinousȱ conductȱ ofȱ horribleȱ neighbors,ȱ norȱ

whetherȱtoȱcondoneȱit.ȱȱInstead,ȱtheȱquestionȱhereȱisȱwhetherȱthisȱCourtȱproperlyȱ

construesȱTitleȱVIIIȱofȱtheȱCivilȱRightsȱActȱofȱ1968,ȱreferredȱtoȱasȱtheȱFairȱHousingȱ

Actȱ (theȱ “FHA”),ȱ toȱ imposeȱ aȱ dutyȱ onȱ landlordsȱ toȱ monitorȱ andȱ remediateȱ theȱ

behaviorȱ ofȱ one’sȱ neighbors,ȱ onȱ painȱ ofȱ incurringȱ liabilityȱ forȱ damagesȱ andȱ

litigationȱcosts,ȱincludingȱattorney’sȱfees.ȱȱTheȱmajorityȱdoesȱnotȱproperlyȱconstrueȱ

theȱFHAȱtoȱimposeȱsuchȱthirdȬpartyȱliabilityȱforȱtheȱconductȱofȱneighbors.ȱȱInstead,ȱ

itȱsteersȱtheȱFHAȱintoȱ“uncharteredȱterritory,”ȱseeȱWetzelȱv.ȱGlenȱSt.ȱAndrewȱLivingȱ

Cmty.,ȱLLC,ȱ901ȱF.3dȱ856,ȱ864ȱ(7thȱCir.ȱ2018),ȱwhereȱcourtsȱimprobablyȱdiscoverȱ

newȱ causesȱ ofȱ actionȱ inȱ halfȬcenturyȬoldȱ provisions,ȱ andȱ heedlessȱ ofȱ theȱ

deleteriousȱconsequencesȱforȱparties,ȱcourts,ȱandȱtheȱhousingȱmarket.ȱȱȱȱȱ

       Theȱmajorityȱjustifiesȱitsȱnovelȱandȱexpansiveȱtheoryȱofȱlandlordȱliabilityȱforȱ

tenantȬonȬtenantȱharassmentȱbyȱinvokingȱtheȱ“broadȱlanguage”ȱofȱtheȱFHA.ȱȱButȱIȱ

canȱfindȱnoȱsupportȱforȱtheȱmajority’sȱdecisionȱinȱtheȱFHA’sȱtext,ȱourȱprecedent,ȱorȱ


                                              1ȱ

                                                                                              ȱ


theȱbackgroundȱtortȱprinciplesȱthatȱinformedȱCongressȱatȱtheȱtimeȱtheȱFHAȱwasȱ

enacted.ȱȱAccordingly,ȱIȱrespectfullyȱdissent.ȱȱ

                                                               Iȱ

              1.ȱȱTextualȱAnalysisȱ

              Althoughȱtheȱtrajectoryȱofȱitsȱanalysisȱsomewhatȱobscuresȱtheȱbreadthȱofȱitsȱ

holding,ȱtheȱmajorityȱtodayȱtacklesȱtheȱquestionȱwhetherȱtheȱFHAȱimposesȱliabilityȱ

onȱlandlordsȱforȱ“failingȱtoȱtakeȱpromptȱactionȱtoȱaddressȱaȱraciallyȱhostileȱhousingȱ

environmentȱcreatedȱbyȱoneȱtenantȱtargetingȱanother,”ȱregardlessȱofȱtheȱlandlord’sȱ

lackȱ ofȱ discriminatoryȱ intent.ȱ ȱ Maj.ȱ Op.ȱ atȱ 3.ȱ ȱ Inȱ concludingȱ thatȱ theȱ FHAȱ doesȱ

imposeȱsuchȱliability,ȱtheȱmajorityȱpurportsȱtoȱ“startȱwithȱtheȱstatutoryȱtext.”ȱȱMaj.ȱ

Op.ȱatȱ10.ȱȱButȱmakeȱnoȱmistake.ȱȱThisȱisȱtextualȱanalysisȱinȱnameȱonly,ȱperformedȱ

enȱrouteȱtoȱfashioningȱaȱnewȱcauseȱofȱactionȱfromȱaȱfundamentallyȱflawedȱanalogyȱ

toȱ Titleȱ VIIȱ andȱ fromȱ “great,”ȱ Maj.ȱ Op.ȱ atȱ 19,ȱ ifȱ unjustified,ȱ deferenceȱ toȱ

pronouncementsȱ byȱ theȱ Departmentȱ ofȱ Housingȱ andȱ Urbanȱ Developmentȱ

(“HUD”)ȱ inȱ connectionȱ withȱ aȱ ruleȱ thatȱ HUDȱ promulgatedȱ afterȱ thisȱ litigationȱ

began.1ȱȱTheȱmajorityȱacknowledgesȱthatȱtheȱFHAȱ“nowhereȱexplicitlyȱendorsesȱ



1ȱ Notably,ȱ HUD’sȱ newȱ rule,ȱ Quidȱ Proȱ Quoȱ andȱ Hostileȱ Environmentȱ Harassmentȱ andȱ
LiabilityȱforȱDiscriminatoryȱHousingȱPracticesȱUnderȱtheȱFairȱHousingȱAct,ȱ81ȱFed.ȱReg.ȱ
63,054,ȱ 63,069ȱ (Sept.ȱ 14,ȱ 2016)ȱ (“HUDȱ Rule”),ȱ whichȱ isȱ discussedȱ herein,ȱ hasȱ beenȱ


                                                               2ȱ

                                                                                                 ȱ


landlordȱ liabilityȱ forȱ tenantȬonȬtenantȱ harassment,”ȱ butȱ isȱ unconcernedȱ byȱ thisȱ

lackȱofȱstatutoryȱsupportȱbecauseȱ“weȱhaveȱneverȱrequiredȱeveryȱlastȱdetailȱofȱaȱ

legislativeȱ schemeȱ toȱ beȱ spelledȱ outȱ inȱ aȱ statuteȱ itself.”ȱ ȱ Maj.ȱ Op.ȱ atȱ 18–19.ȱȱ

Respectfully,ȱhowever,ȱtheȱFHAȱspecifiesȱnothingȱasȱtoȱtheȱelementsȱofȱtheȱcauseȱofȱ

actionȱrecognizedȱtoday.ȱȱAndȱtheȱprovisionsȱonȱwhichȱtheȱmajorityȱdoesȱrelyȱareȱ

mostȱreasonablyȱreadȱtoȱexcludeȱit.ȱȱȱȱȱ

              Twoȱ provisionsȱ ofȱ theȱ FHAȱ areȱ atȱ issueȱ here.ȱ ȱ Sectionȱ 3604(b)ȱ makesȱ itȱ

unlawfulȱ “toȱ discriminateȱ againstȱ anyȱ personȱ inȱ theȱ terms,ȱ conditions,ȱ orȱ

privilegesȱofȱsaleȱorȱrentalȱofȱaȱdwelling,ȱorȱinȱtheȱprovisionȱofȱservicesȱorȱfacilitiesȱ

inȱ connectionȱ therewith,ȱ becauseȱ ofȱ race,ȱ color,ȱ religion,ȱ sex,ȱ familialȱ status,ȱ orȱ

nationalȱorigin.”ȱ42ȱU.S.C.ȱ§ȱ3604(b).ȱȱSectionȱ3617ȱmakesȱitȱ“unlawfulȱtoȱcoerce,ȱ

intimidate,ȱthreaten,ȱorȱinterfereȱwithȱanyȱpersonȱinȱtheȱexerciseȱorȱenjoymentȱofȱȱ

.ȱ.ȱ.ȱanyȱrightȱgrantedȱorȱprotectedȱbyȱ[§ȱ3604].”ȱȱId.ȱatȱ§ȱ3617.ȱȱAtȱtheȱstart,ȱandȱonȱ

theȱ faceȱ ofȱ eachȱ provision,ȱ theȱ statutoryȱ languageȱ requiresȱ aȱ plaintiffȱ toȱ proveȱ

discriminationȱorȱrelatedȱconductȱbyȱtheȱdefendantȱandȱwouldȱnotȱappearȱtoȱimposeȱ

anȱongoingȱdutyȱtoȱpreventȱdiscriminationȱbyȱothers.ȱȱThus,ȱtypicalȱviolationsȱofȱȱ




consideredȱbyȱonlyȱoneȱotherȱcircuitȱcourt,ȱwhichȱdeemedȱitȱinsufficientlyȱsupportedȱbyȱ
reasonedȱanalysisȱtoȱpermitȱanyȱrelianceȱonȱit.ȱȱSeeȱWetzel,ȱ901ȱF.3dȱatȱ866.ȱ
ȱ
                                                               3ȱ

                                                                                              ȱ


§ȱ 3604(b)ȱ byȱ landlordsȱ haveȱ includedȱ suchȱ mattersȱ asȱ “showingȱ aȱ memberȱ ofȱ aȱ

protectedȱ classȱ fewerȱ apartments,ȱ quotingȱ higherȱ rents,”ȱ andȱ “requiringȱ

[unnecessary]ȱapplicationsȱandȱcreditȱchecks.”ȱȱFrancisȱv.ȱKingsȱParkȱManor,ȱInc.,ȱ91ȱ

F.ȱ Supp.ȱ 3dȱ 420,ȱ 432ȱ (E.D.N.Y.ȱ 2015)ȱ (quotingȱ Fairȱ Hous.ȱ Justiceȱ Ctr.ȱ v.ȱ Broadwayȱ

CrescentȱRealty,ȱInc.,ȱNo.ȱ10ȱCiv.ȱ34ȱ(CM),ȱ2011ȱWLȱ856095,ȱatȱ*6ȱ(S.D.N.Y.ȱMar.ȱ9,ȱ

2011)).ȱȱAȱrecentȱclaimȱbroughtȱunderȱ§ȱ3617ȱinȱthisȱCircuitȱincludedȱallegationsȱ

thatȱaȱdefendantȬlandlordȱrefusedȱtoȱofferȱbasicȱservicesȱtoȱhisȱtenantsȱandȱlockedȱ

themȱoutȱofȱtheirȱapartmentȱbecauseȱofȱtheirȱrace.ȱȱSeeȱKhodeirȱv.ȱSayyed,ȱNo.ȱ15ȬcvȬ

8763ȱ(DAB),ȱ2016ȱWLȱ5817003,ȱatȱ*1–2,ȱ4ȱ(S.D.N.Y.ȱSept.ȱ28,ȱ2016).ȱȱAsȱtheȱmajorityȱ

concedes,ȱ neitherȱ provisionȱ faciallyȱ contemplatesȱ liabilityȱ forȱ failingȱ toȱ redressȱ

tenantȬonȬtenantȱharassment.ȱȱSeeȱMaj.ȱOp.ȱatȱ18.ȱȱ

       Indeed,ȱevenȱtoȱreachȱtheȱquestionȱbeforeȱusȱtoday,ȱtheȱmajorityȱmustȱfirstȱ

resolveȱ anȱ antecedentȱ questionȱ longȱ leftȱ unansweredȱ inȱ thisȱ Circuit:ȱ namely,ȱ

whetherȱ§ȱ3604(b)ȱreachesȱanyȱconductȱoccurringȱafterȱtheȱinitialȱsaleȱorȱrentalȱofȱaȱ

residence,ȱletȱaloneȱaȱlandlord’sȱallegedȱfailureȱtoȱpreventȱorȱremediateȱtheȱconductȱ

ofȱtenantsȱcommencingȱyearsȱafterȱaȱplaintiff’sȱleaseȱwasȱsigned.ȱȱSeeȱFrancis,ȱ91ȱF.ȱ

Supp.ȱ3dȱatȱ424ȱ(notingȱthatȱtheȱplaintiffȱfirstȱheardȱhisȱneighborȱusingȱracialȱandȱ

ethnicȱslursȱalmostȱtwoȱyearsȱintoȱtheȱleasehold).ȱȱȱ



                                              4ȱ

                                                                                           ȱ


       Againȱ atȱ theȱ start,ȱ andȱ asȱ Judgeȱ Posnerȱ notedȱ someȱ yearsȱ agoȱ whenȱ

analyzingȱtheȱprovisionsȱatȱissueȱhere,ȱ“[t]heȱFairȱHousingȱActȱcontainsȱnoȱhintȱ

eitherȱinȱitsȱlanguageȱorȱitsȱlegislativeȱhistoryȱofȱaȱconcernȱwithȱanythingȱbutȱaccessȱ

toȱhousing.”ȱȱHalprinȱv.ȱPrairieȱSingleȱFamilyȱHomesȱofȱDearbornȱParkȱAss’n,ȱ388ȱF.3dȱ

327,ȱ 329ȱ (7thȱ Cir.ȱ 2004).ȱ ȱ Becauseȱ theȱ FHA’sȱ centralȱ focusȱ wasȱ “theȱ widespreadȱ

practice”ȱinȱ1968ȱ“ofȱrefusingȱtoȱsellȱorȱrentȱhomesȱinȱdesirableȱresidentialȱareasȱtoȱ

membersȱofȱminorityȱgroups,”ȱpostȬacquisitionȱproblemsȱincludingȱ“harassingȱ.ȱ.ȱ.ȱ

neighbors”ȱwouldȱ“tendȱnotȱtoȱariseȱuntilȱtheȱActȱwasȱenactedȱandȱenforced.”ȱȱId.ȱȱ

atȱ328–29ȱ(emphasisȱadded).ȱȱUnsurprisingly,ȱthen,ȱnothingȱinȱtheȱFHAȱ“suggest[s]ȱ

thatȱCongressȱwasȱtryingȱtoȱsolveȱthatȱfutureȱproblem,ȱanȱendeavorȱthatȱwouldȱ

haveȱ requiredȱ carefulȱ draftingȱ inȱ orderȱ toȱ makeȱ sureȱ thatȱ quarrelsȱ betweenȱ

neighborsȱdidȱnotȱbecomeȱaȱroutineȱbasisȱforȱfederalȱlitigation.”ȱȱId.ȱatȱ329.ȱȱ

       Theȱ majorityȱ reassuresȱ thatȱ “thereȱ isȱ noȱ circuitȱ splitȱ onȱ whetherȱ §ȱ 3604ȱ

reachesȱ postȬacquisitionȱ conduct.”ȱ Maj.ȱ Op.ȱ atȱ 15.ȱ ȱ Inȱ doingȱ so,ȱ however,ȱ theȱ

majorityȱobfuscatesȱtheȱdeepȱdivisionȱthatȱdoesȱexistȱasȱtoȱ“theȱscopeȱorȱdegreeȱofȱtheȱ

provision’sȱ [postȬacquisition]ȱ reach.”ȱ ȱ Maj.ȱ Op.ȱ atȱ 15ȱ (emphasisȱ added).ȱ ȱ Judgeȱ

Posnerȱhimselfȱallowedȱthatȱ§ȱ3604(b)ȱ“mightȱbeȱstretchedȱfarȱenoughȱ[inȱtheȱpostȬ

acquisitionȱcontext]ȱtoȱreachȱaȱcaseȱofȱ‘constructiveȱeviction.’”ȱHalprin,ȱ388ȱF.3dȱatȱ



                                             5ȱ

                                                                                                       ȱ


329.2ȱ ȱ Theȱ majority,ȱ however,ȱ goesȱ muchȱ further,ȱ aligningȱ itselfȱ withȱ theȱ Ninthȱ

Circuit’sȱ positionȱ thatȱ theȱ FHAȱ reachesȱ anyȱ “conduct,”ȱ includingȱ aȱ defendant’sȱ

failureȱtoȱact,ȱ“thatȱ.ȱ.ȱ.ȱ‘constitute[s]ȱdiscriminationȱinȱtheȱenjoymentȱofȱresidenceȱ

inȱaȱdwellingȱorȱinȱtheȱprovisionȱofȱservicesȱassociatedȱwithȱthatȱdwelling’ȱafterȱ

acquisition.”ȱȱMaj.ȱOp.ȱatȱ17ȱ(quotingȱComm.ȱConcerningȱCmty.ȱImprovementȱv.ȱCityȱ

ofȱ Modesto,ȱ 583ȱ F.3dȱ 690,ȱ 714ȱ (9thȱ Cir.ȱ 2009)).ȱ Inȱ otherȱ words,ȱȱ

§ȱ3604(b),ȱinȱtheȱmajority’sȱarticulation,ȱprovidesȱ“aȱblanketȱ‘privilege’ȱtoȱbeȱfreeȱ

fromȱ allȱ discriminationȱ fromȱ anyȱ source”ȱ whenȱ suchȱ discriminationȱ affectsȱ

residentialȱenjoyment.ȱȱBlochȱv.ȱFrischholz,ȱ587ȱF.3dȱ771,ȱ780ȱ(7thȱCir.ȱ2009)ȱ(rejectingȱ

anyȱ suchȱ “blanketȱ privilege”).ȱ ȱ Butȱ onȱ analysis,ȱ thisȱ isȱ simplyȱ notȱ aȱ reasonableȱ

interpretationȱofȱtheȱprovision’sȱreach.ȱȱȱȱȱ

              ȱȱByȱwayȱofȱreminder,ȱ§ȱ3604(b)ȱmakesȱitȱunlawfulȱtoȱdiscriminateȱ“inȱtheȱ

terms,ȱconditions,ȱorȱprivilegesȱofȱsaleȱorȱrentalȱofȱaȱdwelling.”ȱȱAsȱtheȱmajorityȱ

notes,ȱthisȱlanguageȱpartiallyȱ“tracksȱtheȱlanguageȱofȱTitleȱVII.”ȱȱMaj.ȱOp.ȱatȱ12.ȱȱ

ButȱunlikeȱTitleȱVII,ȱwhichȱprovidesȱaȱcauseȱofȱactionȱagainstȱspecifiedȱemployersȱ



2
    TheȱFifthȱCircuitȱcitedȱtheȱexampleȱofȱoneȱsuchȱclaimȱinȱCoxȱv.ȱCityȱofȱDallas,ȱ430ȱF.3dȱ734ȱ
(5thȱCir.ȱ2005),ȱnotingȱthatȱifȱaȱlandlordȱ“refusedȱtoȱcontinueȱrentingȱtoȱaȱtenantȱbecauseȱ
theȱtenantȱentertainedȱblackȱguests,”ȱsuchȱconduct,ȱamountingȱtoȱaȱconstructiveȱeviction,ȱ
wouldȱ constituteȱ discriminationȱ inȱ theȱ “terms,ȱ conditions,ȱ orȱ privilegesȱ ofȱ .ȱ .ȱ .ȱ rental,”ȱ
cognizableȱunderȱ§ȱ3604(b),ȱid.ȱatȱ746–47ȱ(discussingȱWoodsȬDrakeȱv.ȱLundy,ȱ667ȱF.2dȱ1198ȱ
(5thȱCir.ȱ1982)).
                                                               6ȱ

                                                                                               ȱ


whoȱdiscriminate,ȱtheȱFHAȱdoesȱnotȱidentifyȱaȱclassȱofȱpotentialȱdefendantsȱwhoȱ

canȱbeȱcharged—soȱthatȱnotȱonlyȱlandlords,ȱbutȱalsoȱpublicȱhousingȱauthorities,ȱ

cooperativeȱ boards,ȱ blockȱ associations,ȱ realȱ estateȱ agents,ȱ or,ȱ indeed,ȱ anyone,ȱ isȱ

potentiallyȱliable.ȱȱȱ

       Withȱthisȱlimitlessȱlistȱofȱpotentialȱdefendantsȱinȱmind,ȱtheȱfullȱimportȱofȱtheȱ

majority’sȱapproachȱbecomesȱclear.ȱȱAgreeingȱwithȱtheȱNinthȱCircuit,ȱtheȱmajorityȱ

construesȱtheȱphraseȱ“privilegesȱofȱsaleȱorȱrental”ȱinȱ§ȱ3604(b)ȱtoȱencompassȱclaimsȱ

regardingȱanyȱ“‘servicesȱorȱfacilitiesȱperceivedȱtoȱbeȱwantingȱafterȱtheȱownerȱorȱ

tenantȱ hasȱ acquiredȱ possessionȱ ofȱ theȱ dwelling’”—regardlessȱ whetherȱ suchȱ

servicesȱorȱfacilitiesȱhaveȱanyȱconnectionȱwithȱtheȱrentalȱorȱsale.ȱȱMaj.ȱOp.ȱatȱ11ȱ

(quotingȱModesto,ȱ583ȱF.3dȱatȱ713).ȱȱInȱModesto,ȱonȱwhichȱtheȱmajorityȱrelies,ȱthisȱ

approachȱ producedȱ theȱ holdingȱ thatȱ aȱ plaintiffȱ mayȱ pursueȱ aȱ §ȱ 3604(b)ȱ claimȱ

allegingȱdiscriminationȱbyȱaȱlocalȱgovernmentȱinȱtheȱprovisionȱofȱlawȱenforcementȱ

protectionȱtoȱhomeownersȱorȱrenters,ȱnotwithstandingȱtheȱlackȱofȱanyȱconnectionȱ

toȱaȱresidence’sȱsaleȱorȱlease.ȱȱSeeȱModesto,ȱ583ȱF.3dȱatȱ713–15.ȱ

       Butȱ§ȱ3604(b)ȱsimplyȱdoesȱnotȱhaveȱtheȱvagueȱandȱexpansiveȱscopeȱthatȱtheȱ

majority’sȱ(andȱtheȱNinthȱCircuit’s)ȱinterpretationȱaffordsȱit.ȱȱTheȱFHAȱexpresslyȱ

definesȱ “toȱ rent”ȱ asȱ “toȱ lease,ȱ toȱ sublease,ȱ toȱ letȱ andȱ otherwiseȱ toȱ grantȱ forȱ aȱ



                                               7ȱ

                                                                                                  ȱ


considerationȱtheȱrightȱtoȱoccupyȱtheȱpremisesȱnotȱownedȱbyȱtheȱoccupant.”ȱȱ42ȱ

U.S.C.ȱ §ȱ 3602(e).ȱ ȱ Sectionȱ 3604(b)’sȱ prohibitionȱ onȱ discriminationȱ inȱ theȱ “terms,ȱ

conditions,ȱ orȱ privilegesȱ ofȱ .ȱ .ȱ .ȱ rental”ȱ isȱ thusȱ mostȱ reasonablyȱ readȱ toȱ referȱ toȱ

discriminationȱinȱtheȱterms,ȱconditions,ȱandȱprivilegesȱofȱtheȱrentalȱarrangement—

aȱconstructionȱthatȱhasȱsomeȱpostȬacquisitionȱapplication,ȱbutȱthatȱstillȱtiesȱpotentialȱ

liabilityȱtoȱdiscriminationȱregardingȱtheȱcommitmentsȱmadeȱandȱbenefitsȱaffordedȱ

inȱconnectionȱwithȱtheȱrentalȱitself.ȱȱ

       Toȱbeȱclear,ȱ§ȱ3604(b)ȱprohibitsȱdiscriminationȱinȱtheȱ“terms,ȱconditions,ȱorȱ

privilegesȱofȱsaleȱorȱrentalȱofȱaȱdwelling,ȱorȱinȱtheȱprovisionȱofȱservicesȱorȱfacilitiesȱ

inȱ connectionȱ therewithȱ .ȱ .ȱ .ȱ .“ȱ (emphasisȱ added).ȱ ȱ Butȱ thisȱ doesn’tȱ changeȱ theȱ

analysis.ȱȱTheȱFifthȱCircuitȱhasȱrecognizedȱasȱmuch,ȱholdingȱthatȱtheȱprohibitionȱ

onȱ discriminationȱ inȱ “theȱ provisionȱ ofȱ servicesȱ orȱ facilitiesȱ inȱ connectionȱ

therewith”ȱappliesȱspecificallyȱtoȱ“theȱsaleȱorȱrentalȱofȱ[the]ȱdwelling,”ȱratherȱthanȱ

toȱtheȱdwellingȱgenerally.ȱȱCoxȱv.ȱCityȱofȱDallas,ȱ430ȱF.3dȱ734,ȱ745ȱ(5thȱCir.ȱ2005)ȱ

(emphasisȱadded)ȱ(holdingȱthatȱmunicipality’sȱallegedȱfailureȱtoȱpreventȱdumpingȱ

nearȱtheȱplaintiffs’ȱhomesȱwasȱnotȱactionableȱunderȱ§ȱ3604(b)ȱbecauseȱtheȱallegedlyȱ

discriminatoryȱ enforcementȱ ofȱ zoningȱ lawsȱ wasȱ notȱ “connected”ȱ toȱ theȱ saleȱ orȱ

rentalȱofȱtheȱdwelling).ȱȱTheȱFifthȱCircuitȱdirectlyȱaddressedȱ§ȱ3604(b)’sȱtext,ȱnotingȱ



                                                8ȱ

                                                                                                        ȱ


thatȱitsȱinterpretationȱofȱtheȱlanguageȱwasȱ“grammaticallyȱsuperior”ȱinȱrequiringȱ

aȱrelationshipȱbetweenȱtheȱservicesȱorȱfacilitiesȱatȱissueȱandȱaȱsaleȱorȱrental.ȱȱId.ȱȱȱȱȱȱ

              Theȱmajorityȱfailsȱtoȱrecognizeȱthatȱtheȱsameȱlimitingȱprincipleȱholdsȱtrueȱ

forȱtheȱwordȱ“privileges”ȱinȱ§ȱ3604(b)’sȱprohibitionȱagainstȱdiscriminationȱinȱtheȱ

“terms,ȱconditions,ȱorȱprivilegesȱofȱsaleȱorȱrental.”ȱȱTheȱmajorityȱ“agree[s]ȱwithȱtheȱ

analysisȱofȱtheȱNinthȱCircuit”ȱthatȱ“privileges”ȱconnotesȱ“continuingȱrights,”ȱsoȱasȱ

toȱencompassȱpostȬacquisitionȱclaimsȱ“regardingȱservicesȱorȱfacilitiesȱperceivedȱtoȱ

beȱ wantingȱ afterȱ theȱ ownerȱ orȱ tenantȱ hasȱ acquiredȱ possessionȱ ofȱ theȱ dwelling.”ȱ

Maj.ȱOp.ȱatȱ11ȱ(quotingȱModesto,ȱ583ȱF.3dȱatȱ713).ȱȱButȱ“privilegesȱofȱsaleȱorȱrental,”ȱ

likeȱ“termsȱandȱconditions,”ȱrequiresȱaȱconnectionȱwithȱtheȱsaleȱorȱrental,ȱsoȱthatȱ

notȱ allȱ impairmentsȱ ofȱ aȱ person’sȱ postȬacquisitionȱ enjoymentȱ ofȱ residenceȱ areȱ

sufficientlyȱconnectedȱtoȱtheȱsaleȱorȱrentalȱtoȱtriggerȱ§ȱ3604(b).ȱȱAsȱtheȱFifthȱCircuitȱ

explainedȱ inȱ requiringȱ suchȱ aȱ connection,ȱ theȱ argumentȱ toȱ theȱ contrary,ȱ basedȱ

solelyȱonȱreadingȱtheȱwordȱ“privileges”ȱinȱisolationȱfromȱtheȱstatuteȱasȱaȱwhole,ȱisȱ

notablyȱ“unconvincing.”ȱȱCox,ȱ430ȱF.3dȱatȱ745ȱn.32.3ȱ



3 ȱ Judgeȱ Higginbotham,ȱ theȱ authorȱ ofȱ Cox,ȱ alsoȱ notedȱ thatȱ theȱ approachȱ toȱ §ȱ 3604(b)’sȱ
interpretationȱendorsedȱbyȱtheȱmajorityȱtodayȱwouldȱappearȱtoȱhaveȱtheȱunlikelyȱeffectȱ
ofȱaffordingȱaȱ§ȱ3604(b)ȱcauseȱofȱactionȱforȱallegedȱdiscriminationȱbyȱanyȱparty,ȱsoȱlongȱ
asȱ itȱ couldȱ beȱ saidȱ toȱ “impact[ȱ ]ȱ propertyȱ values.”ȱ ȱ Cox,ȱ 430ȱ F.3dȱ atȱ 746.ȱ ȱ Butȱ asȱ heȱ
suggested,ȱthatȱbroadȱreachȱcannotȱreasonablyȱbeȱascribedȱtoȱthisȱprovision.ȱ
ȱ
                                                               9ȱ

                                                                                                      ȱ


              Theȱmajorityȱevadesȱthisȱtextuallyȱrequiredȱconnectionȱforȱaȱsimpleȱreason:ȱȱ

theȱcomplaintȱhereȱcontainsȱnotȱaȱwordȱtoȱsuggestȱthatȱKingsȱParkȱManor,ȱInc.,ȱtheȱ

landlordȱ inȱ thisȱ case,ȱ undertookȱ anyȱ obligationȱ inȱ itsȱ rentalȱ arrangementȱ withȱ

Donahueȱ Francis,ȱ theȱ tenant,ȱ forȱ monitoringȱ theȱ conductȱ ofȱ otherȱ tenantsȱ andȱ

remediatingȱtheirȱbehavior.ȱȱThisȱisȱnotȱaȱusualȱ“term,ȱcondition,ȱorȱprivilege”ȱofȱaȱ

lease.ȱȱButȱafterȱtoday,ȱthatȱnoȱlongerȱmatters.ȱȱTheȱmajorityȱjoinsȱtheȱNinthȱCircuitȱ

inȱ eliminatingȱ anyȱ requiredȱ connectionȱ betweenȱ theȱ “terms,ȱ conditions,ȱ orȱ

privilegesȱofȱsaleȱorȱrental”ȱandȱtheȱsaleȱorȱrentalȱitself,ȱplacingȱthisȱCourtȱonȱtheȱ

wrongȱsideȱofȱtheȱsignificantȱcircuitȱsplitȱasȱtoȱ§ȱ3604’sȱpostȬacquisitionȱreach.ȱȱȱ

              Norȱ doȱ theȱ majority’sȱ textualȱ problemsȱ endȱ withȱ §ȱ 3604(b).ȱ ȱ Turningȱ ourȱ

attentionȱtoȱ§ȱ3617,ȱIȱgatherȱthatȱitȱisȱtheȱmajority’sȱpositionȱthatȱaȱlandlord’sȱfailureȱ

toȱ redressȱ tenantȬonȬtenantȱ harassmentȱ qualifiesȱ asȱ anȱ “interference”ȱ withȱ theȱ

enjoymentȱofȱaȱ“rightȱ.ȱ.ȱ.ȱprotectedȱby”ȱ§ȱ3604(b).4ȱȱEvenȱassumingȱthatȱ§ȱ3604(b)ȱ

wereȱ otherwiseȱ applicableȱ (andȱ itȱ isȱ not),ȱ theȱ majority’sȱ positionȱ constitutesȱ anȱ

untenableȱ interpretationȱ ofȱ theȱ wordȱ “interfere,”ȱ whichȱ contemporaneousȱ




4ȱ Byȱ wayȱ ofȱ reminder,ȱ §ȱ 3617ȱ providesȱ inȱ relevantȱ partȱ thatȱ itȱ isȱ unlawfulȱ “toȱ coerce,ȱ
intimidate,ȱthreaten,ȱorȱinterfereȱwithȱanyȱpersonȱinȱtheȱexerciseȱorȱenjoymentȱof,ȱorȱonȱ
accountȱ ofȱ hisȱ havingȱ exercisedȱ orȱ enjoyed,ȱ orȱ onȱ accountȱ ofȱ hisȱ havingȱ aidedȱ orȱ
encouragedȱ anyȱ otherȱ personȱ inȱ theȱ exerciseȱ orȱ enjoymentȱ of,ȱ anyȱ rightȱ grantedȱ orȱ
protectedȱbyȱȱsectionȱ.ȱ.ȱ.ȱ3604.”ȱ
                                                               10ȱ

                                                                                             ȱ


dictionariesȱdefineȱasȱ“toȱcheck,ȱhamper;ȱhinder;ȱdisturb;ȱintervene;ȱintermeddle;ȱ

interpose;ȱ toȱ enterȱ intoȱ orȱ takeȱ partȱ in,ȱ theȱ concernsȱ ofȱ others.”ȱ ȱ Black’sȱ Lawȱ

Dictionaryȱ951ȱ(4thȱed.ȱ1968);ȱseeȱalsoȱRevockȱv.ȱCowpetȱBayȱW.ȱCondo.ȱAssȇn,ȱ853ȱF.3dȱ

96,ȱ113ȱ(3dȱCir.ȱ2017)ȱ(definingȱ“interfering”ȱforȱtheȱpurposesȱofȱ§ȱ3617ȱasȱ“theȱactȱ

ofȱ meddlingȱ inȱ orȱ hamperingȱ anȱ activityȱ orȱ process”ȱ (quotingȱ Walkerȱ v.ȱ Cityȱ ofȱ

Lakewood,ȱ 272ȱ F.3dȱ 1114,ȱ 1129ȱ (9thȱ Cir.ȱ 2001)ȱ (quotingȱ Websterȇsȱ Thirdȱ Newȱ Int’lȱ

Dictionaryȱ1178ȱ(14thȱed.ȱ1961)))).ȱȱIndeed,ȱoneȱwouldȱthinkȱthatȱ§ȱ3617’sȱprohibitionȱ

onȱ intimidation,ȱ coercion,ȱ andȱ otherȱ inappropriateȱ intermeddlingȱ inȱ others’ȱ

enjoymentȱofȱrightsȱprotectedȱbyȱ§ȱ3604ȱisȱaȱparticularlyȱunlikelyȱplaceȱtoȱlookȱforȱ

aȱdutyȱtoȱinterveneȱtoȱaddressȱoneȱtenant’sȱharassmentȱbyȱanother.ȱȱ

       Finally,ȱ Iȱ disagreeȱ withȱ theȱ majority’sȱ eviscerationȱ ofȱ anyȱ discriminatoryȱ

intentȱrequirementȱfromȱtheseȱprovisionsȱofȱtheȱFHA.ȱȱSeeȱMaj.ȱOp.ȱatȱ29ȱ(“Insofarȱ

asȱtheȱDistrictȱCourtȱrequiredȱFrancisȱtoȱallegeȱthatȱtheȱKPMȱDefendants’ȱconductȱ

wasȱtheȱresultȱofȱdirect,ȱintentionalȱracialȱdiscrimination,ȱweȱconcludeȱthatȱthisȱwasȱ

error.”).ȱȱAsȱtheȱcourtȱbelowȱnoted,ȱ“fairlyȱread,ȱtheȱtextȱofȱbothȱSectionȱ3604(b)ȱ

andȱSectionȱ3617ȱofȱtheȱFHAȱ.ȱ.ȱ.ȱrequireȱintentionalȱdiscriminationȱonȱtheȱpartȱofȱaȱ

Defendant.”ȱ ȱ Francis,ȱ 91ȱ F.ȱ Supp.ȱ 3dȱ atȱ 433.ȱ ȱ Sectionȱ 3604(b)ȱ prohibitsȱ

“discriminat[ion]ȱ.ȱ.ȱ.ȱbecauseȱof”ȱaȱprotectedȱcharacteristic.ȱȱ(emphasisȱadded).ȱȱAsȱ



                                             11ȱ

                                                                                             ȱ


theȱ Supremeȱ Courtȱ hasȱ consistentlyȱ remindedȱ us,ȱ aȱ personȱ actsȱ “becauseȱ of”ȱ

somethingȱifȱthatȱsomethingȱ“wasȱtheȱ‘reason’ȱthatȱtheȱ[person]ȱdecidedȱtoȱact.”ȱ

Univ.ȱofȱTex.ȱSw.ȱMed.ȱCtr.ȱv.ȱNassar,ȱ570ȱU.S.ȱ338,ȱ350ȱ(2013);ȱseeȱalsoȱAlexanderȱv.ȱ

Sandoval,ȱ532ȱU.S.ȱ275,ȱ278–80ȱ(2001)ȱ(holdingȱthatȱitȱwasȱ‘‘beyondȱdispute’’ȱthatȱ

statuteȱ banningȱ discriminationȱ ”onȱ theȱ groundȱ ofȱ race”ȱ prohibitedȱ “onlyȱ

intentionalȱ discrimination’’).ȱ ȱ Similarly,ȱ §ȱ 3617,ȱ makingȱ itȱ unlawfulȱ toȱ “coerce,ȱ

intimidate,ȱthreaten,ȱorȱinterfereȱwithȱanyȱpersonȱinȱtheȱexerciseȱorȱenjoymentȱof,ȱ

orȱonȱaccountȱofȱhisȱhavingȱexercisedȱorȱenjoyedȱ.ȱ.ȱ.ȱanyȱrightȱgrantedȱ[underȱtheȱ

FHA],”ȱ demandsȱ aȱ showingȱ thatȱ “theȱ defendant[]ȱ coerced,ȱ threatened,ȱ

intimidated,ȱ orȱ interferedȱ withȱ theȱ plaintiffȱ onȱ accountȱ ofȱ herȱ protectedȱ activityȱ

underȱtheȱFHA.”ȱBloch,ȱ587ȱF.3dȱatȱ783ȱ(emphasisȱadded).ȱ

       Theȱmajorityȱdecidesȱtoȱtheȱcontrary,ȱbutȱitȱcanȱdoȱsoȱonlyȱbyȱignoringȱthisȱ

clearȱstatutoryȱtextȱandȱallȱorȱpartȱofȱpastȱdecisionsȱofȱthisȱCourtȱandȱothers.ȱȱSee,ȱ

e.g.,ȱAustinȱv.ȱTownȱofȱFarmington,ȱ826ȱF.3dȱ622,ȱ630ȱ(2dȱCir.ȱ2016)ȱ(notingȱthatȱaȱ

retaliationȱclaimȱbroughtȱunderȱ§ȱ3617ȱrequiresȱ“aȱshowingȱofȱaȱparticularȱstateȱofȱ

mind,ȱ i.e.,ȱ aȱ retaliatoryȱ motive”);ȱ Wetzel,ȱ 901ȱ F.3dȱ atȱ 868ȱ (reaffirmingȱ thatȱ anȱ

interferenceȱ claimȱ broughtȱ underȱ §ȱ 3617ȱ requiresȱ aȱ showingȱ ofȱ intentionalȱ

discrimination);ȱHDC,ȱLLCȱv.ȱCityȱofȱAnnȱArbor,ȱ675ȱF.3dȱ608,ȱ613ȱ(6thȱCir.ȱ2012)ȱ



                                             12ȱ

                                                                                                 ȱ


(“InȱthisȱCircuit,ȱaȱplaintiffȱisȱrequiredȱtoȱdemonstrateȱ‘discriminatoryȱanimus’ȱtoȱ

prevailȱ onȱ anȱ interferenceȱ claimȱ underȱ [§ȱ 3617ȱ of]ȱ theȱ Act.”);ȱ Sofarelliȱ v.ȱ Pinellasȱ

Cty.,ȱ931ȱF.2dȱ718,ȱ723ȱ(11thȱCir.ȱ1991)ȱ(holdingȱthatȱtoȱrecoverȱunderȱ§§ȱ3604(b)ȱ

andȱ 3617ȱ aȱ plaintiffȱ “mustȱ establishȱ that”ȱ theȱ defendantȱ “actedȱ withȱ racialȱ

animus”).5ȱ ȱ Moreover,ȱ theȱ smatteringȱ ofȱ Secondȱ Circuitȱ casesȱ onȱ whichȱ theȱ

majorityȱdoesȱrelyȱpredatesȱtheȱSupremeȱCourt’sȱrecentȱandȱsignificantȱdecisionȱonȱ

thisȱ subjectȱ inȱ Texasȱ Departmentȱ ofȱ Housingȱ &ȱ Communityȱ Affairsȱ v.ȱ Inclusiveȱ

Communitiesȱ Project,ȱ Inc.,ȱ 135ȱ S.ȱ Ct.ȱ 2507ȱ (2015)ȱ (“ICP”),ȱ andȱ isȱ accordinglyȱ ofȱ

limitedȱprecedentialȱvalueȱ(toȱwhateverȱdegreeȱitȱcanȱevenȱbeȱsaidȱtoȱsupportȱtheȱ

majority’sȱposition).6ȱȱ




5 ȱSeeȱalsoȱEurekaȱVȱLLCȱv.ȱTownȱofȱRidgefield,ȱNo.ȱ3:02CV00356ȱ(DJS),ȱ2011ȱWLȱ13228231,ȱatȱ
*15ȱ(D.ȱConn.ȱFeb.ȱ4,ȱ2011)ȱ(“Eureka’sȱ§ȱ3617ȱclaimȱfailsȱbecauseȱEurekaȱisȱunableȱtoȱshowȱ
oneȱofȱtheȱcriticalȱelementsȱofȱsuchȱaȱclaim:ȱdiscriminatoryȱintent.”),ȱaff’d,ȱ535ȱF.ȱAppȇxȱ41ȱ
(2dȱCir.ȱ2013).ȱ
ȱ
6ȱHUDȱpurportsȱtoȱrelyȱonȱICPȱitselfȱtoȱsupportȱitsȱargumentȱthatȱ“[a]ȱplaintiffȱdoesȱnotȱ

needȱtoȱproveȱaȱlandlord’sȱdiscriminatoryȱintentȱorȱmotiveȱtoȱestablishȱliabilityȱunderȱtheȱ
FHAȱforȱfailingȱtoȱinterveneȱinȱtenantȬonȬtenantȱracialȱharassment.”ȱHUDȱAmicusȱBr.ȱ14–
15.ȱȱButȱtheȱmajorityȱwiselyȱavoidsȱHUD’sȱargumentȱtoȱthisȱeffectȱbecauseȱICPȱinsteadȱ
demandsȱ thatȱ circuitsȱ reevaluateȱ theirȱ jurisprudenceȱ cognizingȱ disparateȱ impactȱ claimsȱ
underȱ theȱ FHA.ȱ ȱ ICPȱ holdsȱ thatȱ §ȱ 3604(a)ȱ (notȱ (b))ȱ permitsȱ disparateȱ impactȱ claims.ȱȱ
Notably,ȱhowever,ȱtheȱCourtȱbasedȱthisȱconclusionȱonȱtheȱ“otherwiseȱmakeȱunavailable”ȱ
languageȱ ofȱ thatȱ subsection—languageȱ “ofȱ centralȱ importance”ȱ notȱ toȱ beȱ foundȱ inȱȱ
§§ȱ3604(b)ȱandȱ3617.ȱȱICP,ȱ135ȱS.ȱCt.ȱatȱ2518.ȱȱȱȱ



                                                               13ȱ

                                                                                              ȱ


              Perhapsȱ recognizingȱ theȱ precariousnessȱ ofȱ thatȱ position,ȱ theȱ majorityȱ

asserts,ȱ finally,ȱ thatȱ evenȱ assumingȱ aȱ requirementȱ ofȱ intentionalȱ discrimination,ȱ

Francisȱhas,ȱinȱanyȱevent,ȱadequatelyȱallegedȱthatȱtheȱKPMȱDefendantsȱengagedȱinȱ

intentionalȱracialȱdiscrimination.ȱȱMaj.ȱOp.ȱatȱ29.ȱȱThisȱisȱaȱstartlingȱconclusion,ȱforȱ

FrancisȱhimselfȱdoesȱnotȱargueȱthatȱtheȱKPMȱDefendantsȱareȱliableȱbecauseȱtheyȱ

actedȱ withȱ racialȱ animus,ȱ butȱ insteadȱ arguesȱ principallyȱ thatȱ thisȱ Courtȱ shouldȱ

imposeȱ liabilityȱ underȱ theȱ FHAȱ forȱ theȱ “negligentȱ failureȱ toȱ remedyȱ aȱ

discriminatoryȱ[housing]ȱenvironment.”ȱȱBr.ȱPlȬAppellantȱatȱ14ȱ(emphasisȱadded).7ȱȱ

Leftȱ toȱ itsȱ ownȱ devicesȱ toȱ findȱ inȱ theȱ complaintȱ aȱ plausibleȱ basisȱ forȱ inferringȱ

intentionalȱ discrimination,ȱ theȱ majorityȱ latchesȱ ontoȱ Francis’sȱ conclusoryȱ

statementȱ thatȱ theȱ KPMȱ Defendantsȱ “haveȱ intervenedȱ againstȱ otherȱ tenantsȱ atȱ

KingsȱParkȱManorȱregardingȱnonȬraceȬrelatedȱviolationsȱofȱtheirȱleasesȱorȱofȱtheȱ

law.”ȱ ȱ Jointȱ App’xȱ atȱ 20.ȱ ȱ Butȱ thisȱ amountsȱ toȱ theȱ claimȱ thatȱ becauseȱ theȱ KPMȱ

Defendantsȱ didȱ somethingȱ withȱ regardȱ toȱ someȱ incidentȱ involvingȱ someȱ tenantȱ atȱ

someȱ pastȱ point,ȱ theȱ allegedȱ failureȱ toȱ interveneȱ hereȱ mustȱ haveȱ beenȱ basedȱ onȱ

racialȱanimus.ȱȱDespiteȱtheȱmajority’sȱvaliantȱefforts,ȱthisȱ“nakedȱassertion”ȱcannotȱ



7ȱThus,ȱasȱtoȱtheȱprecedingȱparagraphs,ȱevenȱifȱtheȱmajorityȱwereȱcorrectȱthatȱdisparateȱ
impactȱclaimsȱareȱavailableȱunderȱ§§ȱ3604(b)ȱandȱ3617,ȱthisȱwouldȱstillȱnotȱsaveȱFrancis’sȱ
suitȱbecauseȱheȱbringsȱaȱdisparateȱtreatmentȱclaim,ȱnotȱoneȱofȱdisparateȱimpact.ȱȱSeeȱICP,ȱ
135ȱS.ȱCt.ȱatȱ2513ȱ(contrastingȱtheȱtwoȱtheoriesȱofȱliability).ȱȱȱ
                                                               14ȱ

                                                                                          ȱ


plausiblyȱsupportȱanȱinferenceȱofȱdiscriminatoryȱintent.ȱȱSeeȱAshcroftȱv.ȱIqbal,ȱ556ȱ

U.S.ȱ662,ȱ676–78ȱ(2007)ȱ(notingȱthatȱaȱcomplaintȱfailsȱtoȱstateȱaȱclaimȱ“ifȱitȱtendersȱ

nakedȱ assertion[s]ȱ devoidȱ ofȱ furtherȱ factualȱ enhancement,”ȱ andȱ thatȱ pleadingȱ

“purposefulȱ discriminationȱ requiresȱ moreȱ thanȱ .ȱ .ȱ .ȱ intentȱasȱ awarenessȱ ofȱ

consequences”ȱ(internalȱquotationȱmarksȱomitted)).ȱ

      Inȱessence,ȱtheȱmajority’sȱstatutoryȱanalysisȱisȱnotȱtextualȱatȱall,ȱbutȱfloatsȱonȱ

theȱ statute’sȱ “broadȱ andȱ inclusiveȱ compass,”ȱ Maj.ȱ Op.ȱ atȱ 10ȱ (quotingȱ Cityȱ ofȱ

Edmondsȱv.ȱOxfordȱHouse,ȱ514ȱU.S.ȱ725,ȱ731ȱ(1995)),ȱasȱsupplementedȱbyȱanȱanalogyȱ

toȱ Titleȱ VIIȱ andȱ byȱ deferenceȱ toȱ theȱ aforementionedȱ HUDȱ Rule.ȱ ȱ Theȱ Titleȱ VIIȱ

analogyȱandȱtheȱHUDȱRuleȱareȱdealtȱwithȱbelow.ȱȱAsȱforȱtheȱFHA’sȱbroadȱpurpose,ȱ

recognitionȱofȱaȱstatute’sȱpurpose,ȱhoweverȱsalutary,ȱdoesȱnotȱgiveȱusȱaȱ“rovingȱ

licenseȱ.ȱ.ȱ.ȱtoȱdisregardȱclearȱlanguageȱsimplyȱonȱtheȱviewȱthatȱ.ȱ.ȱ.ȱCongressȱmustȱ

haveȱintendedȱsomethingȱbroader.”ȱȱMichiganȱv.ȱBayȱMillsȱIndianȱCmty.,ȱ572ȱU.S.ȱ

782,ȱ794ȱ(2014)ȱ(internalȱquotationȱmarksȱomitted).ȱȱAndȱthisȱisȱparticularlyȱtrueȱinȱ

construingȱtheȱFHA,ȱgivenȱthatȱtheȱSupremeȱCourtȱhasȱalreadyȱinstructedȱthatȱtheȱ

FHA’sȱ“overridingȱsocietalȱpriority”ȱofȱeradicatingȱdiscriminationȱinȱhousingȱdoesȱ

notȱ meanȱthatȱCongressȱabandonedȱtraditionalȱtortȱ liabilityȱ rulesȱ toȱ furtherȱ thisȱ

goal.ȱȱMeyerȱv.ȱHolley,ȱ537ȱU.S.ȱ280,ȱ290–91ȱ(2003).ȱȱInȱsum,ȱbecauseȱ“noȱlegislationȱ



                                            15ȱ

                                                                                             ȱ


pursuesȱitsȱpurposesȱatȱallȱcosts,”ȱCyan,ȱInc.ȱv.ȱBeaverȱCty.ȱEmps.ȱRet.ȱFund,ȱ138ȱS.ȱ

Ct.ȱ 1061,ȱ 1073ȱ (2018)ȱ (quotingȱ Freemanȱ v.ȱ Quickenȱ Loans,ȱ Inc.,ȱ 566ȱ U.S.ȱ 624,ȱ 637ȱ

(2012)),ȱ theȱ debateȱ overȱ theȱ FHA’sȱ meaningȱ mustȱ takeȱ placeȱ primarilyȱ onȱ theȱ

terrainȱofȱstatutoryȱtext—whereȱtheȱmajority’sȱexpansiveȱholdingȱfindsȱnoȱsupport.ȱ

ȱ      2.ȱȱPrecedentȱ

       Norȱisȱsupportȱforȱtheȱmajority’sȱnewfoundȱtheoryȱofȱliabilityȱtoȱbeȱfoundȱinȱ

theȱprecedentȱofȱourȱCircuitȱandȱourȱsisterȱcircuits.ȱȱIfȱtheȱclaimȱatȱissueȱhereȱwereȱ

reallyȱdiscernibleȱfromȱtheȱstatute’sȱtext,ȱweȱwouldȱexpectȱaȱsubstantialȱbodyȱofȱ

decisionsȱ grapplingȱ withȱ theȱ questionȱ ofȱ landlordȱ liabilityȱ forȱ tenantȬonȬtenantȱ

harassment.ȱȱSeeȱAntoninȱScaliaȱ&ȱBrianȱA.ȱGarner,ȱReadingȱLaw:ȱTheȱInterpretationȱ

ofȱLegalȱTextsȱ80–81ȱ(2012)ȱ(“Newȱrightsȱcannotȱbeȱsuddenlyȱ‘discovered’ȱyearsȱlaterȱ

inȱ aȱ document,ȱ unlessȱ everyoneȱ affectedȱ byȱ theȱ documentȱ hadȱ somehowȱ

overlookedȱanȱapplicableȱprovisionȱthatȱwasȱthereȱallȱalong.”).ȱȱButȱasȱtheȱcourtȱ

belowȱnoted,ȱtheȱcaseȱlawȱonȱthisȱquestionȱisȱremarkablyȱ“sparse.”ȱȱFrancis,ȱ91ȱF.ȱ

Supp.ȱ3dȱatȱ429.ȱȱSurveyingȱtheȱfirstȱthirtyȱyearsȱfollowingȱTitleȱVIII’sȱenactment,ȱIȱ

canȱfindȱnoȱcaseȱfromȱanyȱcircuitȱorȱdistrictȱcourtȱcognizingȱtheȱclaimȱrecognizedȱ




                                             16ȱ

                                                                                                   ȱ


byȱtheȱmajorityȱtoday;ȱonlyȱaȱhandfulȱconsiderȱitȱinȱtheȱfollowingȱtwoȱdecades.8ȱȱ

Evenȱ“sparse,”ȱitȱappears,ȱisȱanȱunderstatement.ȱ

              Previously,ȱ theȱ closestȱ casesȱ onȱ pointȱ recognizedȱ “hostileȱ housingȱ

environmentȱclaims.”ȱȱUnderȱthisȱtheoryȱofȱliability,ȱplaintiffsȱhaveȱbeenȱpermittedȱ

toȱ moveȱ forwardȱ withȱ claimsȱ underȱ theȱ FHAȱ whereȱ aȱ landlord’sȱ “offensiveȱ

behaviorȱ unreasonablyȱ interfere[d]ȱ withȱ useȱ andȱ enjoymentȱ ofȱ theȱ premises.”ȱȱ

Honceȱ v.ȱ Vigil,ȱ 1ȱ F.3dȱ 1085,ȱ 1090ȱ (10thȱ Cir.ȱ 1993).ȱ ȱ Weȱ haveȱ assumedȱ withoutȱ

decidingȱ (andȱ withoutȱ publishing)ȱ thatȱ aȱ plaintiffȱ mayȱ stateȱ suchȱ aȱ claimȱ inȱ

appropriateȱcircumstances.ȱȱKhalilȱv.ȱFarashȱCorp.,ȱ277ȱF.ȱApp’xȱ81,ȱ84ȱ(2dȱCir.ȱ2008).ȱȱ

Inȱallȱtheȱcasesȱfromȱotherȱcircuitsȱwhereȱtheseȱclaimsȱhaveȱbeenȱbroughtȱagainstȱ

landlords,ȱhowever,ȱtheȱlandlordȱorȱoneȱofȱhisȱagentsȱwasȱresponsibleȱforȱtheȱactualȱ

harassment.ȱ ȱ See,ȱ e.g.,ȱ Quigleyȱ v.ȱ Winter,ȱ 598ȱ F.3dȱ 938,ȱ 946–47ȱ (8thȱ Cir.ȱ 2010)ȱ





8ȱWhileȱatȱleastȱoneȱdistrictȱcourtȱdecision,ȱinȱmoreȱrecentȱyears,ȱcanȱbeȱreadȱtoȱsupportȱ
suchȱaȱclaim,ȱseeȱFahnbullehȱv.ȱGFZȱRealty,ȱLLC,ȱ795ȱF.ȱSupp.ȱ2dȱ360,ȱ364ȱ(D.ȱMd.ȱ2011)ȱ
(“[T]hereȱ isȱ noȱ categoricalȱ ruleȱ thatȱ preventsȱ FHAȱ recoveryȱ forȱ hostileȬhousingȬ
environmentȱsexualȱharassmentȱbasedȱonȱtenantȬonȬtenantȱharassment.”),ȱaȱnumberȱofȱ
courtsȱhaveȱheldȱtoȱtheȱcontrary,ȱsee,ȱe.g.,ȱLawrenceȱv.ȱCourtyardsȱatȱDeerwoodȱAss’n,ȱInc.,ȱ
318ȱF.ȱSupp.ȱ2dȱ1133,ȱ1144–45ȱ(S.D.ȱFla.ȱ2004)ȱ(concludingȱthatȱ“[a]ȱfailureȱtoȱactȱdoesȱnotȱ
riseȱtoȱtheȱlevelȱofȱtheȱegregiousȱovertȱconductȱthatȱhasȱbeenȱheldȱsufficientȱtoȱstateȱaȱclaimȱ
underȱ sectionȱ 3617”);ȱ seeȱ alsoȱ Ohioȱ Civ.ȱ Rightsȱ Comm’nȱv.ȱ Akronȱ Metro.ȱ Hous.ȱAuth.,ȱ 892ȱ
N.E.2dȱ415,ȱ419ȱ(Ohioȱ2008)ȱ(holdingȱthatȱaȱlandlord’sȱfailureȱtoȱinterveneȱdoesȱnotȱstateȱ
aȱclaimȱunderȱOhio’sȱanalogueȱtoȱtheȱFHA).ȱ

                                                               17ȱ

                                                                                            ȱ


(affirmingȱ jury’sȱ determinationȱ thatȱ landlordȱ violatedȱ FHAȱ whereȱ theȱ evidenceȱ

indicatedȱthatȱheȱsexuallyȱharassedȱaȱtenantȱwhenȱreceivingȱrentȱpayments).ȱȱȱȱ

       Asȱprecedentȱforȱimposingȱanȱaffirmativeȱobligationȱonȱlandlordsȱtoȱredressȱ

tenantȬonȬtenantȱ harassment,ȱ theȱ majorityȱ andȱ HUDȱ pointȱ usȱ toȱ Neudeckerȱ v.ȱ

Boisclairȱ Corp.,ȱ 351ȱ F.3dȱ 361ȱ (8thȱ Cir.ȱ 2003)ȱ (perȱ curiam).ȱ ȱ Evenȱ assumingȱ thatȱ

Neudeckerȱ hasȱ anyȱ persuasiveȱ value,ȱ seeȱ Halprin,ȱ 388ȱ F.3dȱ atȱ 329ȱ (notingȱ thatȱ

Neudeckerȱ wasȱ notȱ aȱ “consideredȱ holding”),ȱ theȱ caseȱ isȱ simplyȱ inapposite.ȱ ȱ Inȱ

Neudecker,ȱ theȱ complaintȱ allegedȱ thatȱ theȱ propertyȱ manager’sȱ childrenȱ hadȱ

harassedȱ theȱ disabledȱ plaintiffȬtenant,ȱ whileȱ theȱ propertyȱ managersȱ themselvesȱ

disseminatedȱ theȱ tenant’sȱ privateȱ medicalȱ informationȱ toȱ otherȱ tenantsȱ andȱ

engagedȱinȱactsȱofȱharassment.ȱȱNeudecker,ȱ351ȱF.3dȱatȱ362–63.ȱȱAsȱtheseȱallegationsȱ

indicate,ȱtheȱlandlord’sȱagentsȱandȱtheirȱchildren,ȱforȱwhomȱtheȱlandlordȱmightȱ

reasonablyȱbeȱheldȱvicariouslyȱliable,ȱwereȱthusȱchargedȱwithȱcreatingȱtheȱhostileȱ

environment.ȱȱȱ

       TheȱmajorityȱalsoȱpointsȱtoȱtheȱSeventhȱCircuit’sȱrecentȱopinionȱinȱWetzel,ȱ

butȱthatȱcase,ȱinvolvingȱtheȱallegedȱharassmentȱonȱprotectedȱgroundsȱofȱaȱseniorȱ

citizenȱlivingȱinȱaȱseniorȱfacility,ȱisȱlikewiseȱdistinguishable.ȱȱToȱbeȱclear,ȱWetzelȱ

doesȱholdȱthatȱtheȱFHAȱ“createsȱliabilityȱagainstȱaȱlandlordȱthatȱhasȱactualȱnoticeȱ



                                             18ȱ

                                                                                             ȱ


ofȱtenantȬonȬtenantȱharassmentȱbasedȱonȱaȱprotectedȱstatus,ȱyetȱchoosesȱnotȱtoȱtakeȱ

anyȱreasonableȱstepsȱwithinȱitsȱcontrolȱtoȱstopȱthatȱharassment.”ȱȱWetzel,ȱ901ȱF.3dȱ

atȱ859.ȱȱInȱconcludingȱthatȱsuchȱcontrolȱwasȱadequatelyȱalleged,ȱhowever,ȱtheȱcourtȱ

pointedȱ toȱ theȱ “Tenant’sȱ Agreement”ȱ governingȱ theȱ defendant’sȱ “residentialȱ

communityȱforȱolderȱadults.”ȱȱId.ȱȱThisȱagreementȱguaranteedȱresidents,ȱinterȱalia,ȱ

theȱ provisionȱ ofȱ threeȱ mealsȱ dailyȱ servedȱ inȱ aȱ centralȱ locationȱ andȱ accessȱ toȱ aȱ

communityȱroom.ȱȱId.ȱȱȱTheȱdefendantȬlandlordȱthereȱwasȱallegedȱnotȱonlyȱtoȱhaveȱ

failedȱtoȱremediateȱharassmentȱofȱtheȱplaintiffȱbyȱotherȱresidents,ȱbutȱalsoȱtoȱhaveȱ

barredȱ herȱ fromȱ commonȱ spacesȱ thatȱ sheȱ wasȱ entitledȱ toȱ frequent.ȱ ȱ Id.ȱ atȱ 860.ȱȱ

Underȱ theseȱ circumstances,ȱ theȱ plaintiffȱ mayȱ haveȱ sufficientlyȱ allegedȱ thatȱ theȱ

landlordȱ“discriminate[d]ȱ.ȱ.ȱ.ȱinȱtheȱprovisionȱofȱservicesȱorȱfacilities,”ȱseeȱ42ȱU.S.C.ȱ

§ȱ3604(b)ȱ(emphasisȱadded),ȱthatȱhadȱbeenȱguaranteedȱinȱtheȱrentalȱarrangement.ȱȱ

Wetzel,ȱ901ȱF.3dȱatȱ867.ȱ

       Toȱ theȱ extentȱ thatȱ Wetzelȱ readsȱ moreȱ broadlyȱ toȱ alignȱ withȱ theȱ majority’sȱ

opinionȱ here,ȱ itȱ isȱ similarlyȱ unpersuasive.ȱ ȱ Wetzelȱ acknowledgesȱ thatȱ theȱ FHAȱ

“doesȱnotȱaddress”ȱtheȱquestionȱofȱlandlordȱliabilityȱforȱthirdȬpartyȱharassment,ȱ

andȱ thatȱ theȱ statuteȱ “doesȱ notȱ spellȱ outȱ aȱ test”ȱ forȱ liabilityȱ underȱ theseȱ

circumstances.ȱȱId.ȱatȱ863.ȱȱTheseȱconcessionsȱsupportȱmyȱview:ȱtheȱstatuteȱdoesȱ



                                             19ȱ

                                                                                             ȱ


notȱ “address”ȱ aȱ distinctȱ dutyȱ onȱ theȱ partȱ ofȱ theȱ landlordȱ toȱ redressȱ harassmentȱ

becauseȱtheȱstatuteȱdoesȱnotȱimposeȱone.ȱȱAndȱitȱwouldȱbeȱpeculiarȱforȱtheȱstatuteȱ

toȱspellȱoutȱaȱ“test”ȱforȱaȱtheoryȱofȱliabilityȱfoundȱnowhereȱwithinȱitsȱtext.ȱȱButȱevenȱ

assumingȱ arguendoȱ thatȱ Wetzelȱ wasȱ correctlyȱ decided,ȱ itȱ isȱ sufficientlyȱ

distinguishableȱfromȱtheȱpresentȱcaseȱasȱtoȱprovideȱlittle,ȱifȱany,ȱsupportȱforȱtheȱ

majority’sȱconclusionȱthatȱanȱFHAȱclaimȱhasȱbeenȱadequatelyȱallegedȱhere.ȱ

ȱ      3.ȱȱTheȱTitleȱVIIȱAnalogyȱandȱtheȱHUDȱRuleȱ

       Atȱbottom,ȱtheȱmajority’sȱconclusionȱtodayȱrestsȱonȱneitherȱtheȱFHA’sȱtextȱ

norȱ itsȱ precedent,ȱ butȱ onȱ drawingȱ anȱ analogyȱ toȱ Titleȱ VIIȱ andȱ itsȱ “hostileȱ workȱ

environment”ȱcases,ȱasȱrecentlyȱendorsedȱbyȱHUD.ȱȱToȱprevailȱonȱaȱhostileȱworkȱ

environmentȱ claimȱ underȱ Titleȱ VII,ȱ aȱ plaintiffȱ needȱ notȱ demonstrateȱ thatȱ theȱ

employerȱ himselfȱ engagedȱ inȱ theȱ allegedȱ harassmentȱ norȱ offerȱ evidenceȱ ofȱ

discriminatoryȱintentȱonȱtheȱemployer’sȱpart.ȱȱInstead,ȱaȱnegligentȱemployerȱcanȱ

beȱliableȱ“whenȱaȱcoȬworkerȱharassesȱtheȱplaintiff.”ȱȱVanceȱv.ȱBallȱStateȱUniv.,ȱ570ȱ

U.S.ȱ421,ȱ427ȱ(2013).ȱȱRelyingȱheavilyȱonȱtheȱ2016ȱHUDȱRuleȱpromulgatedȱafterȱthisȱ

litigationȱ began,ȱ theȱ majorityȱ becomesȱ theȱ firstȱ courtȱ toȱ importȱ intoȱ theȱ FHAȱ

contextȱaȱtheoryȱofȱliabilityȱliftedȱdirectlyȱfromȱTitleȱVIIȱcaseȱlaw.ȱȱȱ




                                             20ȱ

                                                                                         ȱ


      Theȱmajorityȱ“distill[s]ȱfromȱtheȱ[HUD]ȱRule”—not,ȱIȱwillȱnote,ȱtheȱFHA—

threeȱelementsȱaȱplaintiffȱmustȱproveȱtoȱestablishȱaȱhousingȱprovider’sȱliabilityȱforȱ

thirdȬpartyȱ harassment:ȱ “‘(1)ȱ [t]heȱ thirdȬpartyȱ createdȱaȱ hostileȱ environmentȱ forȱ

theȱplaintiffȱ.ȱ.ȱ.ȱ;ȱ(2)ȱtheȱhousingȱproviderȱknewȱorȱshouldȱhaveȱknownȱaboutȱtheȱ

conductȱcreatingȱtheȱhostileȱenvironment;’ȱandȱ(3)ȱnotwithstandingȱitsȱobligationȱ

underȱtheȱFHA[,]ȱ.ȱ.ȱ.ȱ‘theȱhousingȱproviderȱfailedȱtoȱtakeȱpromptȱactionȱtoȱcorrectȱ

andȱendȱtheȱharassmentȱwhileȱhavingȱtheȱpowerȱtoȱdoȱso.’”ȱȱMaj.ȱOp.ȱatȱ21ȱ(quotingȱ

HUDȱRule,ȱ81ȱFed.ȱReg.ȱ63,069).ȱȱTheȱmajorityȱaffordsȱ“great”ȱweightȱtoȱtheȱHUDȱ

Rule,ȱMaj.ȱOp.ȱatȱ19,ȱandȱassertsȱthatȱwhileȱ“theȱanalogyȱbetweenȱtheȱemployerȬ

employeeȱrelationshipȱandȱtheȱlandlordȬtenantȱrelationshipȱisȱimperfect,”ȱitȱwouldȱ

neverthelessȱbeȱ“strangeȱindeed”ȱifȱtheȱFHAȱdidȱnotȱmirrorȱTitleȱVIIȱinȱimposingȱ

liabilityȱ onȱ landlordsȱ forȱ tenantȬonȬtenantȱ harassment,ȱ justȱ asȱ employersȱ areȱ

responsibleȱforȱtheȱharassingȱconductȱofȱtheirȱemployees,ȱȱMaj.ȱOp.ȱatȱ13.ȱȱȱ

      Farȱfromȱbolsteringȱtheȱmajority’sȱanalysis,ȱhowever,ȱtheȱanalogyȱtoȱTitleȱVIIȱ

highlightsȱtheȱglaringȱproblemsȱinherentȱinȱitsȱtheoryȱofȱFHAȱliability.ȱȱToȱbeȱsure,ȱ

TitleȱVIIȱcanȱbeȱrelevantȱtoȱtheȱinterpretationȱofȱTitleȱVIII.ȱȱButȱweȱdoȱnotȱreflexivelyȱ

superimposeȱoneȱbodyȱofȱcaseȱlawȱontoȱtheȱother.ȱȱAtȱtimes,ȱtheȱSupremeȱCourtȱ

hasȱemphasizedȱtheȱsimilaritiesȱbetweenȱtheȱtwoȱstatutes,ȱseeȱICP,ȱ135ȱS.ȱCt.ȱatȱ2516ȱ



                                           21ȱ

                                                                                               ȱ


(interpretingȱ Titleȱ VIIIȱ withȱ referenceȱ toȱ Titleȱ VII),ȱ butȱ atȱ otherȱ momentsȱ itȱ hasȱ

focusedȱonȱtheirȱdifferences,ȱseeȱCurtisȱv.ȱLoether,ȱ415ȱU.S.ȱ189,ȱ197ȱ(1974)ȱ(rejectingȱ

reasoningȱ byȱ analogyȱ toȱ Titleȱ VIIȱ inȱ interpretingȱ Titleȱ VIII).ȱ ȱ Whenȱ makingȱ theȱ

interpretiveȱchoiceȱwhetherȱtoȱdrawȱanȱanalogyȱtoȱTitleȱVII,ȱweȱmustȱkeepȱinȱmindȱ

thatȱwhichȱHUDȱitselfȱconcedes:ȱ“[T]heȱhomeȱandȱtheȱworkplaceȱareȱsignificantlyȱ

differentȱenvironmentsȱsuchȱthatȱstrictȱrelianceȱonȱTitleȱVIIȱcaseȱlawȱisȱnotȱalwaysȱ

appropriateȱ [inȱ theȱTitleȱVIIIȱcontext].”ȱȱ HUDȱ Rule,ȱ 81ȱFed.ȱReg.ȱ63,055;ȱ seeȱ alsoȱ

Wetzel,ȱ901ȱF.3dȱatȱ866ȱ(acknowledgingȱthatȱ“thereȱareȱsalientȱdifferencesȱbetweenȱ

TitleȱVIIȱandȱtheȱFHA”).ȱ

       Givenȱthatȱ“strictȱrelianceȱonȱTitleȱVIIȱcaseȱlawȱisȱnotȱalwaysȱappropriate,”ȱ

theȱ majorityȱ wouldȱ doȱ wellȱ toȱ considerȱ whyȱ theȱ analogyȱ itȱ drawsȱ betweenȱ theȱ

employerȬemployeeȱ andȱ landlordȬtenantȱ relationshipsȱ makesȱ noȱ senseȱ inȱ theȱ

circumstancesȱofȱthisȱcase.ȱȱFirst,ȱasȱtheȱcourtȱbelowȱaptlyȱnoted,ȱthereȱareȱ“wellȬ

knownȱ legalȱ distinctionsȱ betweenȱ theȱ employerȬemployeeȱ relationshipȱ andȱ theȱ

landlordȬtenantȱrelationship—including,ȱthatȱanȱemployeeȱisȱconsideredȱanȱagentȱ

ofȱ theȱ employerȱ whileȱ theȱ tenantȱ isȱ notȱ consideredȱ anȱ agentȱ ofȱ theȱ landlord.”ȱȱ

Francis,ȱ91ȱF.ȱSupp.ȱ3dȱatȱ429;ȱseeȱalsoȱOhioȱCiv.ȱRightsȱComm’nȱv.ȱAkronȱMetroȱHous.ȱ

Auth.,ȱ892ȱN.E.2dȱ415,ȱ420ȱ(Ohioȱ2008)ȱ(“[T]heȱamountȱofȱcontrolȱthatȱaȱlandlordȱ



                                              22ȱ

                                                                                               ȱ


exercisesȱoverȱhisȱtenantȱisȱnotȱcomparableȱtoȱthatȱwhichȱanȱemployerȱexercisesȱ

overȱ hisȱ employee.”).ȱ ȱ Thisȱ differenceȱ aloneȱ urgesȱ cautionȱ inȱ endorsingȱ today’sȱ

fullȬscaleȱincorporationȱofȱtheȱpreciseȱclaimȱrecognizedȱinȱtheȱemploymentȱcontext,ȱ

givenȱ thatȱ theȱ Supremeȱ Courtȱ consistentlyȱ looksȱ toȱ “agencyȱ principlesȱ forȱ

guidance”ȱ inȱ settingȱ Titleȱ VIIȱ liabilityȱ standards.ȱ ȱ Seeȱ Meritorȱ Sav.ȱ Bank,ȱ FSBȱ v.ȱ

Vinson,ȱ477ȱU.S.ȱ57,ȱ72ȱ(1986).ȱ

       Granted,ȱtheȱabsenceȱofȱaȱprincipalȬagentȱrelationshipȱinȱtheȱlandlordȬtenantȱ

contextȱ mayȱ notȱ beȱ dispositiveȱ onȱ theȱ issueȱ whetherȱ aȱ Titleȱ VIIȱ analogyȱ canȱ beȱ

drawn.ȱȱThoughȱlessȱcommon,ȱanȱemployerȱcanȱsometimesȱbeȱliableȱforȱfailingȱtoȱ

addressȱ aȱ hostileȱ workȱ environmentȱ thatȱ isȱ createdȱ byȱ aȱ nonȬagentȱ (aȱ nonȬ

employee).ȱȱSee,ȱe.g.,ȱSummaȱv.ȱHofstraȱUniv.,ȱ708ȱF.3dȱ115,ȱ124ȱ(2dȱCir.ȱ2013)ȱ(notingȱ

thatȱ universityȬemployerȱ couldȱ potentiallyȱ beȱ liableȱ forȱ failingȱ toȱ redressȱ

discriminationȱ perpetratedȱ byȱ studentȱ athletes).ȱ ȱ Evenȱ inȱ theseȱ Titleȱ VIIȱ cases,ȱ

however,ȱweȱconsiderȱwhetherȱ“thereȱisȱaȱ‘specificȱbasisȱforȱimputingȱtheȱconductȱ

creatingȱtheȱhostileȱworkȱenvironmentȱtoȱtheȱemployer.’”ȱȱDuchȱv.ȱJakubek,ȱ588ȱF.3dȱ

757,ȱ762ȱ(2dȱCir.ȱ2009)ȱ(quotingȱFeingoldȱv.ȱNewȱYork,ȱ366ȱF.3dȱ138,ȱ149–50ȱ(2dȱCir.ȱ

2004)).ȱȱInȱdoingȱso,ȱweȱ“considerȱtheȱextentȱofȱtheȱemployer’sȱcontrolȱandȱanyȱotherȱ

legalȱresponsibilityȱwhichȱtheȱemployerȱmayȱhaveȱwithȱrespectȱtoȱtheȱconductȱofȱ



                                              23ȱ

                                                                                                     ȱ


suchȱ nonȬemployees.”ȱ ȱ Summa,ȱ 708ȱ F.3dȱ atȱ 124ȱ (emphasisȱ added)ȱ (quotingȱ 29ȱ

C.F.R.ȱ§ȱ1604.11(e)).ȱȱInȱotherȱwords,ȱtheȱdegreeȱofȱcontrolȱenjoyedȱbyȱtheȱemployerȱ

remainsȱcriticalȱinȱdeducingȱwhetherȱthatȱemployerȱisȱproperlyȱheldȱaccountable,ȱ

shouldȱtheȱenvironmentȱbecomeȱ“hostile.”ȱȱ

              Employersȱsimplyȱexertȱfarȱmoreȱcontrolȱoverȱnotȱonlyȱtheirȱemployees,ȱbutȱ

alsoȱtheȱentireȱworkplaceȱenvironment,ȱthanȱdoȱlandlordsȱoverȱtheirȱtenantsȱandȱ

theȱresidencesȱthoseȱtenantsȱquiteȱliterallyȱcallȱtheirȱown.9ȱȱTakenȱcollectively,ȱanȱ

employer’sȱabilityȱtoȱmonitor,ȱrespondȱandȱenforce—allȱcrucialȱaspectsȱofȱourȱTitleȱ

VIIȱ jurisprudence—differsȱ substantiallyȱ fromȱ theȱ abilityȱ ofȱ aȱ landlordȱ toȱ doȱ theȱ

same.ȱȱForȱexample,ȱinȱassessingȱwhetherȱanȱemployerȱwasȱnegligentȱinȱpermittingȱ

aȱhostileȱworkȱenvironmentȱtoȱexist,ȱweȱconsider,ȱamongȱotherȱfactors,ȱwhetherȱ

theȱ employerȱ adequatelyȱ “monitor[ed]ȱ theȱ workplace,ȱ .ȱ .ȱ .ȱ respond[ed]ȱ toȱ

complaints,ȱ.ȱ.ȱ.ȱprovide[d]ȱaȱsystemȱforȱregisteringȱcomplaints,”ȱor,ȱbyȱcontrast,ȱ

“effectivelyȱ discourage[d]ȱ complaintsȱ fromȱ beingȱ filed.”ȱ ȱ Vance,ȱ 570ȱ U.S.ȱ atȱ 449.ȱȱ



9 ȱ Thisȱ observationȱ alsoȱ appliesȱ toȱ theȱ Seventhȱ Circuit’sȱ analogyȱ betweenȱ Titleȱ IXȱ
(governingȱdiscriminationȱinȱeducationalȱenvironments)ȱandȱtheȱFHA.ȱȱSeeȱWetzel,ȱ901ȱ
F.3dȱ atȱ 863–64.ȱ ȱ Ourȱ Circuitȱ hasȱ suggestedȱ thatȱ atȱ leastȱ someȱ schoolȱ officialsȱ exerciseȱ
similarȱcontrolȱoverȱtheirȱstudentsȱasȱemployersȱdoȱoverȱemployees.ȱȱSeeȱSumma,ȱ708ȱF.3dȱ
atȱ 124ȱ (holdingȱ thatȱ footballȱ coachȱ exercisedȱ sufficientȱ controlȱ overȱ playersȱ toȱ imputeȱ
liability,ȱunderȱTitleȱVII,ȱforȱharassmentȱofȱgraduateȬstudentȱmanager).ȱȱTheȱsameȱcannotȱ
beȱsaidȱforȱlandlordsȱandȱtheirȱtenants.ȱȱ
ȱ
                                                               24ȱ

                                                                                          ȱ


Butȱasȱaȱmatterȱofȱsocietalȱreality,ȱlandlordsȱhaveȱneverȱmonitoredȱtheirȱtenantsȱtoȱ

theȱsubstantialȱdegreeȱthatȱemployersȱmonitorȱemployees,ȱnorȱhaveȱtheyȱsolicitedȱ

andȱ maintainedȱ informationȱ aboutȱ tenantsȱ andȱ theirȱ comingsȱ andȱ goingsȱ inȱ aȱ

similarȱfashion.ȱȱMoreover,ȱandȱsignificantly,ȱTitleȱVIIIȱcontainsȱnoȱevidenceȱofȱaȱ

congressionalȱintentȱtoȱdramaticallyȱupendȱthatȱreality.ȱȱ

      Likewise,ȱ theȱ remedialȱ stepsȱ weȱ callȱ uponȱ employersȱ toȱ takeȱ inȱ theȱ

employmentȱ settingȱ haveȱ noȱ analogueȱ inȱ theȱ housingȱ setting.ȱ ȱ Inȱ theȱ Titleȱ VIIȱ

context,ȱweȱassessȱwhetherȱanȱemployerȱ“knew,ȱorȱinȱtheȱexerciseȱofȱreasonableȱ

careȱ shouldȱ haveȱ known,ȱ aboutȱ theȱ harassmentȱ yetȱ failedȱ toȱ takeȱ appropriateȱ

remedialȱaction.”ȱȱDuch,ȱ588ȱF.3dȱatȱ762ȱ(quotingȱHowleyȱv.ȱTownȱofȱStratford,ȱ217ȱ

F.3dȱ 141,ȱ 154ȱ (2dȱ Cir.ȱ 2000)).ȱ ȱ Suchȱ “appropriateȱ remedialȱ action”ȱ canȱ includeȱ

launchingȱ aȱ “promptȱ investigation,”ȱ Russellȱ v.ȱ Newȱ Yorkȱ Univ.,ȱ ȱ No.ȱ 15ȬcvȬ2185ȱ

(GHW),ȱ 2017ȱ WLȱ 3049534,ȱ atȱ *29ȱ (S.D.N.Y.ȱ Julyȱ 17,ȱ 2017),ȱ orderingȱ allȱ staffȱ

membersȱ toȱ “undergoȱ sexualȱ harassmentȱ training,”ȱ Summa,ȱ 708ȱ F.3dȱ atȱ 125,ȱ orȱ

separatingȱtheȱvictimȱfromȱtheȱharasser,ȱIngramȱv.ȱWest,ȱ70ȱF.ȱSupp.ȱ2dȱ1033,ȱ1037ȱ

(W.D.ȱMo.ȱ1999).ȱȱInvestigationsȱinȱthisȱcontextȱareȱaȱsubstantialȱundertaking.ȱȱAnȱ

inquiryȱthatȱamountsȱ“toȱnothingȱmoreȱthanȱtheȱcompany’sȱinterviewȱofȱPlaintiff,ȱ

andȱtheȱunion’sȱtelephoneȱconversationȱwithȱ[theȱharasser]”ȱwillȱnotȱsuffice.ȱȱHoltȱ



                                            25ȱ

                                                                                            ȱ


v.ȱ Dynaservȱ Indus.,ȱ Inc.,ȱ No.ȱ 14ȬcvȬ8299ȱ (LGS),ȱ 2016ȱ WLȱ 5108205,ȱ atȱ *9ȱ (S.D.N.Y.ȱ

Sept.ȱ19,ȱ2016).ȱȱButȱaȱthoroughȱinvestigationȱthatȱincludesȱinterviewingȱ“twelveȱ

managersȱandȱstaff”ȱwill.ȱȱKillisȱv.ȱCabelaȇsȱRetailȱII,ȱInc.,ȱNo.ȱ13ȱCȱ6532,ȱ2015ȱWLȱ

128098,ȱatȱ*13ȱ(N.D.ȱIll.ȱJan.ȱ8,ȱ2015).ȱȱ

       Asȱthisȱlaundryȱlistȱofȱcorrectiveȱactionsȱindicates,ȱjustȱasȱlandlordsȱdoȱnotȱ

haveȱ theȱ sameȱ capacityȱ asȱ employersȱ toȱ monitorȱ theirȱ tenants,ȱ neitherȱ doȱ theyȱ

ordinarilyȱ haveȱ similarȱ toolsȱ atȱ theirȱ disposalȱ toȱ investigateȱ andȱ remediateȱ

misconduct.ȱȱAȱlandlordȱcannotȱtemporarilyȱevictȱaȱtenantȱorȱforceȱallȱtenantsȱtoȱ

undergoȱ harassmentȱ trainingȱ andȱ provideȱ informationȱ aboutȱ eachȱ other’sȱ

behavior.ȱȱAndȱwhileȱanȱemployerȱcanȱtransferȱaȱproblematicȱemployee,ȱaȱlandlordȱ

cannotȱ moveȱ tenantsȱ aroundȱ differentȱ buildingȱ unitsȱ inȱ similarȱ fashion.ȱȱ

Furthermore,ȱevenȱifȱlandlordsȱcouldȱdevelopȱaȱrosterȱofȱsuchȱintermediateȱstepsȱ

andȱ penalties,ȱ weȱ mightȱ questionȱ whetherȱ Congressȱ soughtȱ toȱ importȱ suchȱ aȱ

systemȱintoȱtheȱhousingȱcontext,ȱwithoutȱaȱwordȱasȱtoȱtheȱdueȱprocessȱprinciplesȱ

thatȱsuchȱaȱsystemȱmightȱimplicate.ȱ

       Theȱ majorityȱ ignoresȱ theseȱ concernsȱ byȱ assertingȱ thatȱ landlordsȱ controlȱ

residentialȱ complexes,ȱ justȱ asȱ employersȱ controlȱ workplaces,ȱ becauseȱ landlordsȱ

retainȱtheȱpowerȱtoȱevictȱtenants.ȱȱSeeȱMaj.ȱOp.ȱatȱ24.ȱȱGranted,ȱtheȱmajorityȱpaysȱ



                                             26ȱ

                                                                                                 ȱ


lipȱ serviceȱ toȱ theȱ notionȱ thatȱ determiningȱ whetherȱ anyȱ particularȱ landlordȱ hasȱ

sufficientȱcontrolȱoverȱtenantȱbehaviorȱtoȱimposeȱliabilityȱwillȱbeȱaȱ“factȬdependentȱ

inquiry.”ȱMaj.ȱOp.ȱatȱ23.ȱȱButȱitȱconcludesȱbyȱsuggesting,ȱagainȱwithȱreferenceȱtoȱ

theȱHUDȱRule,ȱthatȱ“housingȱprovidersȱordinarilyȱhaveȱaȱrangeȱofȱmechanismsȱatȱ

theirȱ disposalȱ toȱ correctȱ discriminatoryȱ tenantȬonȬtenantȱ harassment,ȱ suchȱ asȱ

‘issuingȱ andȱ enforcingȱ noticesȱ toȱ quit,ȱ issuingȱ threatsȱ ofȱ evictionȱ and,ȱ ifȱ necessaryȱ

enforcingȱevictions,’ȱallȱofȱwhichȱareȱ‘powerfulȱtools.’”ȱȱMaj.ȱOp.ȱatȱ24ȱ(quotingȱHUDȱ

Rule,ȱ81ȱFed.ȱReg.ȱ63,071)ȱ(emphasisȱadded).ȱȱInȱotherȱwords,ȱwhileȱtheȱmajority’sȱ

liabilityȱruleȱmayȱostensiblyȱrequireȱaȱ“factȬdependentȱinquiry,”ȱtheȱlandlord,ȱbyȱ

virtueȱofȱtheȱpowerȱtoȱevict,ȱwillȱ“ordinarily”ȱlose.ȱȱButȱthisȱresult,ȱuponȱanalysis,ȱ

onlyȱfurtherȱunderscoresȱtheȱinaptnessȱofȱtheȱTitleȱVIIȱanalogy.ȱȱȱ

       4.ȱȱBackgroundȱTortȱPrinciplesȱandȱtheȱFHAȱ

       Theȱ majorityȱ fundamentallyȱerrsȱ inȱ itsȱassessmentȱ ofȱ theȱ presentȱ causeȱ ofȱ

actionȱ byȱ failingȱ toȱ considerȱ theȱ Supremeȱ Court’sȱ instructionȱ thatȱ “anȱ actionȱ

broughtȱforȱcompensationȱbyȱaȱvictimȱofȱhousingȱdiscriminationȱis,ȱinȱeffect,ȱaȱtortȱ

action.”ȱȱMeyer,ȱ537ȱU.S.ȱatȱ285.ȱȱGivenȱthatȱdirective,ȱitȱisȱappropriateȱtoȱconsiderȱ

traditionalȱ “tortȬrelatedȱ .ȱ .ȱ .ȱ liabilityȱ rules,”ȱ asȱ theȱ Supremeȱ Courtȱ does,ȱ inȱ




                                               27ȱ

                                                                                               ȱ


interpretingȱtheȱFHA.ȱȱId.10ȱȱButȱtheȱmajorityȱhasȱaȱrealȱproblemȱinȱtakingȱsuchȱrulesȱ

intoȱ account.ȱ ȱ Courtsȱ inȱ generalȱ andȱ Newȱ Yorkȱ courtsȱ inȱ particularȱ haveȱ beenȱ

remarkablyȱ clear:ȱ ȱ “‘[A]ȱ reasonableȱ opportunityȱ orȱ effectiveȱ meansȱ toȱ controlȱ aȱ

thirdȱpersonȱdoesȱnotȱariseȱfromȱtheȱmereȱpowerȱtoȱevict’ȱthatȱpersonȱasȱaȱtenant.”ȱȱ

Torreȱv.ȱPaulȱA.ȱBurkeȱConstr.,ȱInc.,ȱ661ȱN.Y.S.2dȱ145,ȱ146ȱ(4thȱDep’tȱ1997)ȱ(quotingȱ

Siinoȱv.ȱReices,ȱ628ȱN.Y.S.2dȱ757,ȱ758ȱ(2dȱDep’tȱ1995)).ȱȱHence,ȱaȱlandlordȱhasȱnoȱ

dutyȱtoȱprotectȱaȱtenantȱfromȱevenȱtheȱcriminalȱactȱofȱanotherȱ“sinceȱitȱcannotȱbeȱ

saidȱthatȱtheȱlandlordȱhadȱtheȱabilityȱorȱaȱreasonableȱopportunityȱtoȱcontrolȱ[theȱ

offendingȱ tenant].”ȱ ȱ Blattȱ v.ȱ N.Y.C.ȱ Hous.ȱ Auth.,ȱ 506ȱ N.Y.S.2dȱ 877,ȱ 879ȱ (2dȱ Dep’tȱ

1986);ȱ seeȱ alsoȱ id.ȱ (“Theȱ powerȱ toȱ evictȱ cannotȱ beȱ saidȱ toȱ haveȱ furnishedȱ theȱ

[defendant]ȱ withȱ aȱ reasonableȱ opportunityȱ orȱ effectiveȱ meansȱ toȱ preventȱ orȱ

remedyȱ[the]ȱunacceptableȱconduct,ȱsinceȱtheȱincidentȱgivingȱriseȱtoȱtheȱinjuriesȱ




10ȱThereȱareȱotherȱpotentialȱcommonȱlawȱdoctrinesȱrelevantȱtoȱaȱlandlord’sȱresponsibilityȱ
forȱtheȱbehaviorȱofȱthirdȱparties,ȱbutȱthoseȱsoundȱinȱcontractȱandȱpropertyȱlawȱratherȱthanȱ
tort,ȱ andȱ generallyȱ involveȱ remediesȱ likeȱ rentȱ abatementȱ ratherȱ thanȱ compensatoryȱ
damages.ȱȱSee,ȱe.g.,ȱParkȱWestȱMgmt.ȱCorp.ȱv.ȱMitchell,ȱ47ȱN.Y.2dȱ316,ȱ329ȱ(1979)ȱ(concludingȱ
thatȱaȱjanitorialȱstrikeȱviolatedȱtheȱimpliedȱwarrantyȱofȱhabitability).ȱȱTheyȱareȱthusȱlessȱ
pertinentȱ here,ȱ givenȱ theȱ Supremeȱ Court’sȱ conclusionȱ thatȱ inȱ theȱ FHA,ȱ Congressȱ
“legislate[d]ȱagainstȱaȱlegalȱbackgroundȱ ofȱordinaryȱ tortȬrelatedȱ vicariousȱ liabilityȱrulesȱ
andȱconsequentlyȱintendsȱitsȱlegislationȱtoȱincorporateȱthoseȱrules.”ȱȱMeyer,ȱ537ȱU.S.ȱatȱ285ȱ
(emphasesȱadded).ȱ

ȱ


                                                               28ȱ

                                                                                                      ȱ


sustained,ȱ andȱ indeed,ȱ theȱ patternȱ ofȱ harassmentȱ allegedȱ byȱ theȱ plaintiff,ȱ aroseȱ

fromȱaȱpurelyȱpersonalȱdisputeȱbetweenȱtheȱtwoȱindividuals.”ȱȱ(internalȱquotationȱ

marksȱomitted)).11ȱ

              Acknowledgingȱ thatȱ “theȱ textȱ ofȱ theȱ FHAȱ nowhereȱ explicitlyȱ endorsesȱ

landlordȱ liabilityȱ forȱ tenantȬonȬtenantȱ harassment,”ȱ Maj.ȱOp.ȱ atȱ 18,ȱ theȱ majorityȱ

nonethelessȱinterpretsȱthisȱtextȱ(justȱrecognizedȱtoȱbeȱsilentȱonȱtheȱissue)ȱtoȱalterȱ

ratherȱthanȱrespectȱtheseȱtraditionalȱtortȱliabilityȱrules.ȱȱButȱthisȱanalyticalȱmoveȱ

contravenesȱaȱcardinalȱtenetȱofȱstatutoryȱinterpretationȱthatȱ“[i]nȱorderȱtoȱabrogateȱ

aȱ commonȬlawȱ principle,ȱ theȱ statuteȱ mustȱ ‘speakȱ directly’ȱ toȱ theȱ questionȱ

addressedȱbyȱtheȱcommonȱlaw.”ȱȱUnitedȱStatesȱv.ȱTexas,ȱ507ȱU.S.ȱ529,ȱ534ȱ(1993)ȱ

(citationȱomitted).ȱȱWeȱ“assumeȱCongressȱisȱfamiliarȱwithȱtheȱcommonȬlawȱruleȱ





11ȱ Toȱ supportȱ itsȱ contraryȱ position,ȱ theȱ majorityȱ citesȱ Firpiȱ v.ȱ N.Y.C.ȱ Hous.ȱ Auth.,ȱ 573ȱ
N.Y.S.2dȱ704ȱ(2dȱDep’tȱ1991),ȱbutȱFirpi,ȱinȱfact,ȱdemonstratesȱthatȱFrancis’sȱclaimȱhasȱnoȱ
basisȱ inȱ theȱ commonȱ lawȱ ofȱ Newȱ York.ȱ ȱ Theȱ Firpiȱ plaintiffsȱ broughtȱ aȱ negligenceȱ suitȱ
againstȱ theirȱ landlordȱ afterȱ oneȱ ofȱ themȱ wasȱ attackedȱ byȱ aȱ coȬtenantȱ withȱ whomȱ theȱ
plaintiffsȱallegedlyȱhadȱaȱ“historyȱofȱdisputes.”ȱId.ȱatȱ705.ȱȱTheȱaggressorȱhadȱallegedlyȱ
beenȱtheȱsubjectȱofȱseveralȱcomplaintsȱbroughtȱtoȱtheȱlandlordȱnotȱonlyȱbyȱtheȱplaintiffsȱ
butȱalsoȱbyȱotherȱtenantsȱinȱtheȱbuilding.ȱȱId.ȱȱTheȱcourtȱthereȱorderedȱtheȱdismissalȱofȱtheȱ
plaintiffs’ȱnegligenceȱclaimȱbecauseȱtheȱlandlordȱwasȱ“notȱinȱaȱpositionȱtoȱcontrolȱ[theȱ
tenant’s]ȱbehavior.”ȱȱId.ȱȱMoreover,ȱtheȱcourtȱcautionedȱthatȱresortingȱtoȱevictionȱinȱthisȱ
caseȱ wouldȱ notȱ haveȱ beenȱ “properȱ inȱ aȱ personalȱ disputeȱ betweenȱ tenants.”ȱ ȱ Id.ȱ (citingȱ
Blatt,ȱ506ȱN.Y.S.2dȱatȱ877).ȱȱThereȱ(asȱhere),ȱtheȱ“controversyȱwasȱoneȱforȱtheȱpolice,ȱandȱ
notȱforȱtheȱ[landlord].”ȱȱId.ȱatȱ706.ȱ


                                                               29ȱ

                                                                                          ȱ


andȱdoesȱnotȱmeanȱtoȱdisplaceȱitȱsubȱsilentioȱinȱfederalȱcausesȱofȱaction.ȱȱAȱclaimȱforȱ

damagesȱunderȱtheȱFHA—whichȱisȱakinȱtoȱaȱ‘tortȱaction’—isȱnoȱexceptionȱtoȱthisȱ

traditionalȱrequirement.”ȱȱBankȱofȱAm.ȱCorp.ȱv.ȱCityȱofȱMiami,ȱ137ȱS.ȱCt.ȱ1296,ȱ1305ȱ

(2017)ȱ(internalȱquotationȱmarksȱandȱcitationȱomitted).ȱ

      Evenȱ ifȱ weȱ wereȱ toȱ importȱ theȱ Titleȱ VIIȱ “hostileȱ workȱ environment”ȱ

standardȱ intoȱ theȱ contextȱ ofȱ theȱ FHAȱ inȱ someȱ circumstances,ȱ thisȱ commonȱ lawȱ

backgroundȱsuggestsȱtheȱneedȱforȱaȱfarȱmoreȱcarefulȱdelineationȱofȱtheȱsituationsȱ

inȱwhichȱaȱlandlordȱexercisesȱsufficientȱcontrolȱoverȱtenantȱbehaviorȱtoȱbeȱdirectlyȱ

liableȱforȱfailingȱtoȱredressȱthatȱbehavior.ȱȱPerhapsȱtheȱdegreeȱofȱcontrolȱexercisedȱ

byȱaȱlandlordȱinȱcasesȱsuchȱasȱWetzel,ȱwhereȱtheȱlandlordȱwasȱresponsibleȱforȱtheȱ

provisionȱ ofȱ dailyȱ mealsȱ andȱ theȱ maintenanceȱ ofȱ communityȱ spacesȱ inȱ aȱ seniorȱ

livingȱfacility,ȱdiffersȱinȱkindȱfromȱtheȱtypicalȱcase.ȱȱPerhapsȱnot.ȱȱTheȱallegationsȱ

inȱ theȱ presentȱ complaint,ȱ however,ȱatȱ leastȱasȱ theyȱ relateȱtoȱ theȱ landlordȬtenantȱ

relationship,ȱareȱtypicalȱinȱallȱrespects.ȱȱAndȱasȱNewȱYorkȱcourtsȱhaveȱconfirmed,ȱ

theȱ powerȱ toȱ evictȱ isȱ tooȱ bluntȱ andȱ unwieldyȱ anȱ instrumentȱ toȱ supportȱ theȱ

conclusionȱthatȱlandlordsȱareȱinȱaȱpositionȱtoȱpreventȱoneȱtenant’sȱharassmentȱofȱ

another,ȱsoȱthatȱliabilityȱforȱtheȱfailureȱtoȱdoȱsoȱmayȱproperlyȱbeȱimposed.ȱȱ

                              *ȱ     ȱ      *ȱ     ȱ      *ȱ



                                            30ȱ

                                                                                             ȱ


       Theȱ instantȱ complaintȱ providesȱ aȱ goodȱ exampleȱ ofȱ theȱ difficultȱ questionsȱ

thatȱgoȱunaddressedȱinȱtheȱmajority’sȱrushȱtoȱrecognizeȱthisȱnewȱcauseȱofȱaction.ȱȱ

Accordingȱtoȱitsȱallegations,ȱtheȱplaintiff,ȱhavingȱalreadyȱnotifiedȱtheȱpoliceȱofȱhisȱ

neighbor’sȱoutrageousȱconduct,ȱdidȱnotȱnotifyȱtheȱmanagementȱcompanyȱofȱtheȱ

harassmentȱ untilȱ almostȱ threeȱ monthsȱ afterȱ theȱ firstȱ incidentȱ occurredȱ andȱ twoȱ

monthsȱ afterȱ theȱ plaintiffȱ renewedȱ hisȱ lease.ȱ ȱ Moreover,ȱ heȱ didȱ notȱ requestȱ theȱ

company’sȱassistanceȱevenȱatȱthatȱtime.ȱȱNorȱdoesȱtheȱcomplaintȱsuggestȱthatȱtheȱ

policeȱinvestigationȱhadȱbeenȱdiscontinuedȱorȱwasȱineffective.ȱȱSoȱwhen,ȱprecisely,ȱ

didȱ theȱ landlordȱ standȱ inȱ breachȱ ofȱ aȱ dutyȱ toȱ act,ȱ evenȱ assumingȱ suchȱ aȱ dutyȱ

existed?ȱ ȱ Notably,ȱ theȱ managementȱ companyȱ declinedȱ toȱ renewȱ theȱ harassingȱ

tenant’sȱleaseȱwhenȱitȱcameȱupȱforȱrenewalȱinȱtheȱaftermathȱofȱhisȱbadȱbehavior,ȱ

whichȱ byȱ thatȱ pointȱ hadȱ resultedȱ inȱ hisȱ arrest.ȱ ȱ Doesȱ failureȱ toȱ renewȱ aȱ leaseȱ

constituteȱ “prompt”ȱ remedialȱ action?ȱ ȱ Courtsȱ willȱ beȱ grapplingȱ withȱ suchȱ

questionsȱforȱyearsȱtoȱcome.ȱȱ

       Theȱ majorityȱ dismissesȱ suchȱ concernsȱ offhandȱ asȱ aȱ “paradeȱ ofȱ horribles.”ȱ

Maj.ȱOp.ȱatȱ21.ȱȱMakeȱnoȱmistake,ȱhowever:ȱtheseȱissuesȱwillȱbeȱunavoidableȱforȱ

thoseȱ whomȱ thisȱ decisionȱ affects.ȱ ȱ Judgeȱ Posnerȱ wasȱ correctȱ inȱ notingȱ thatȱ

Congressȱdidȱnotȱcontemplateȱtheȱproblemȱofȱharassmentȱbyȱ“neighbors”ȱwhenȱitȱ



                                             31ȱ

                                                                                           ȱ


enactedȱ theȱ FHAȱ andȱ thatȱ ifȱ itȱ hadȱ addressedȱ thisȱ problem,ȱ theȱ mostȱ “carefulȱ

drafting”ȱwouldȱhaveȱbeenȱrequired.ȱȱHalprin,ȱ388ȱF.3dȱatȱ329.ȱȱTheȱmajorityȱisȱnotȱ

inȱtheȱpositionȱtoȱundertakeȱsuchȱdrafting,ȱbutȱtheȱcostsȱofȱtheȱlegalȱuncertaintyȱ

engenderedȱbyȱitsȱdecisionȱcannotȱbeȱwishedȱaway.ȱȱToday’sȱdecisionȱmayȱbenefitȱ

lawȱfirmsȱandȱinsuranceȱcompanies,ȱwhichȱsometimesȱprofitȱfromȱlegalȱanomalies.ȱȱ

Seeȱ42ȱU.S.C.ȱ§ȱ3613(c)(2)ȱ(attorney’sȱfeesȱaccordedȱtoȱtheȱprevailingȱpartyȱatȱtheȱ

discretionȱofȱtheȱcourt).ȱȱDespiteȱtheȱmajority’sȱgoodȱintentions,ȱhowever,ȱtheȱrealȱ

winnersȱtodayȱwillȱnotȱincludeȱthoseȱinȱpursuitȱofȱfairȱhousing,ȱandȱcertainlyȱnotȱ

theȱrentersȱamongȱthem,ȱwhoȱwillȱlikelyȱbeȱleftȱtoȱfootȱtheȱbill.ȱȱ

                                            IIȱ

       Havingȱ appliedȱ theȱ “ordinaryȱ toolsȱ ofȱ statutoryȱ construction,”ȱ Cityȱ ofȱ

Arlingtonȱv.ȱF.C.C.,ȱ569ȱU.S.ȱ290,ȱ296ȱ(2013),ȱIȱconcludeȱbyȱconsideringȱmoreȱcloselyȱ

HUD’sȱ guidanceȱ onȱ theȱ questionȱ atȱ issueȱ here.ȱ ȱ Asȱ referencedȱ above,ȱ afterȱ thisȱ

litigationȱ commenced,ȱ HUDȱ promulgatedȱ aȱ regulationȱ throughȱ theȱ

noticeȬandȬcommentȱ processȱ thatȱ importsȱ theȱ scopeȱ ofȱ employerȱ liabilityȱ underȱ

Titleȱ VIIȱ forȱ employeeȬonȬemployeeȱ harassmentȱ intoȱ theȱ housingȱ contextȱ andȱ

purportsȱ toȱ cognizeȱ theȱ preciseȱ claimȱ theȱ majorityȱ recognizesȱ today.ȱ ȱ Seeȱ HUDȱ




                                            32ȱ

                                                                                                            ȱ


Rule,ȱ81ȱFed.ȱReg.ȱ63,054.12ȱȱHUDȱalsoȱsubmittedȱanȱamicusȱbriefȱofferingȱessentiallyȱ

theȱsameȱargumentȱasȱsetȱforthȱinȱtheȱpreambleȱtoȱandȱcommentsȱsurroundingȱitsȱ

newȱrule.ȱȱSeeȱgenerallyȱHUDȱAmicusȱBr.ȱȱȱ

              TheȱSeventhȱCircuitȱdeclinedȱtoȱrelyȱonȱtheȱHUDȱRuleȱinȱWetzel,ȱnotingȱthatȱ

“thereȱ areȱ salientȱ differencesȱ betweenȱ Titleȱ VIIȱ andȱ theȱ FHA”ȱ andȱ thatȱ “moreȱ

analysisȱ thanȱ HUDȱ wasȱ ableȱ toȱ offer”ȱ wasȱ neededȱ toȱ supportȱ HUD’sȱ position.ȱȱ

Wetzel,ȱ901ȱF.3dȱatȱ866.ȱȱTheȱmajorityȱevincesȱnoȱsuchȱcaution,ȱpurportingȱtoȱuseȱ

theȱ Ruleȱ merelyȱ toȱ “reinforce”ȱ itsȱ view,ȱ Maj.ȱ Op.ȱ atȱ 20,ȱ butȱ atȱ theȱ sameȱ timeȱ





12   ȱ24ȱC.F.R.ȱ§ȱ100.7,ȱ“LiabilityȱforȱDiscriminatoryȱHousingȱPractices,”ȱreads:ȱ
ȱ
              (a) Directȱliability.ȱ
                  ȱ
              (1)ȱAȱpersonȱisȱdirectlyȱliableȱfor:ȱȱ
              ȱ
                     (i)      Theȱperson’sȱownȱconductȱthatȱresultsȱinȱaȱdiscriminatoryȱhousingȱ
                              practice.ȱȱ
                     (ii)     Failingȱ toȱ takeȱ promptȱ actionȱ toȱ correctȱ andȱ endȱ aȱ discriminatoryȱ
                              housingȱ practiceȱ byȱ thatȱ person’sȱ employeeȱ orȱ agent,ȱ whereȱ theȱ
                              personȱknewȱorȱshouldȱhaveȱknownȱofȱtheȱdiscriminatoryȱconduct.ȱȱ
                     (iii) Failingȱ toȱ takeȱ promptȱ actionȱ toȱ correctȱ andȱ endȱ aȱ discriminatoryȱ
                              housingȱpracticeȱbyȱaȱthirdȬparty,ȱwhereȱtheȱpersonȱknewȱorȱshouldȱ
                              haveȱ knownȱ ofȱ theȱ discriminatoryȱ conductȱ andȱ hadȱ theȱ powerȱ toȱ
                              correctȱ it.ȱ Theȱ powerȱ toȱ takeȱ promptȱ actionȱ toȱ correctȱ andȱ endȱ aȱ
                              discriminatoryȱhousingȱpracticeȱbyȱaȱthirdȬpartyȱdependsȱuponȱtheȱ
                              extentȱ ofȱ theȱ person’sȱ controlȱ orȱ anyȱ otherȱ legalȱ responsibilityȱ theȱ
                              personȱmayȱhaveȱwithȱrespectȱtoȱtheȱconductȱofȱsuchȱthirdȬparty.ȱȱ

                                                               33ȱ

                                                                                                            ȱ


accordingȱitȱ“great,”ȱalbeitȱ“byȱnoȱmeansȱdefinitive”ȱweight,ȱMaj.ȱOp.ȱatȱ19,ȱandȱ

devotingȱtheȱmajorityȱofȱitsȱdiscussionȱtoȱthatȱRule.ȱȱIȱdisagreeȱwithȱtheȱmajority’sȱ

effectivelyȱdispositiveȱrelianceȱonȱHUD’sȱpronouncements,ȱwhichȱfailȱadequatelyȱ

toȱjustifyȱtheȱagency’sȱinterpretationȱofȱtheȱtextȱand,ȱinȱanyȱevent,ȱraiseȱretroactivityȱ

concernsȱifȱappliedȱinȱthisȱcase.ȱȱ

        First,ȱ evenȱ assumingȱ arguendoȱ theȱ majority’sȱ erroneousȱ premiseȱ thatȱ theȱ

HUDȱRuleȱisȱ“interpretive,”ȱMaj.ȱOp.ȱatȱ25,ȱtheȱRuleȱcarriesȱlittleȱtoȱnoȱpersuasiveȱ

force.ȱȱTheȱ“convenienceȱ[ofȱinterpretiveȱrules]ȱcomesȱatȱaȱprice:ȱInterpretiveȱrulesȱ

doȱnotȱhaveȱtheȱforceȱandȱeffectȱofȱlawȱandȱareȱnotȱaccordedȱthatȱweightȱinȱtheȱ

adjudicatoryȱprocess.”ȱȱPerezȱv.ȱMortg.ȱBankersȱAssȇn,ȱ135ȱS.ȱCt.ȱ1199,ȱ1203–04ȱ(2015)ȱ

(internalȱ quotationȱ marksȱ omitted).13ȱ ȱ Theȱ deferenceȱ affordedȱ toȱ anȱ interpretiveȱ

ruleȱ “dependsȱ on,ȱ interȱ alia,ȱ ‘theȱ thoroughnessȱ evidentȱ inȱ itsȱ consideration,ȱ theȱ

validityȱ ofȱ itsȱ reasoning,ȱ [and]ȱ itsȱ consistencyȱ withȱ earlierȱ andȱ laterȱ

pronouncements.’”ȱȱCatskillȱMountainsȱChapterȱofȱTroutȱUnlimited,ȱInc.ȱv.ȱEPA,ȱ846ȱ

F.3dȱ492,ȱ509ȱ(2dȱCir.ȱ2017)ȱ(quotingȱSkidmoreȱv.ȱSwift,ȱ323ȱU.S.ȱ134,ȱ140ȱ(1944)).ȱȱ



13ȱSo,ȱtoo,ȱforȱHUD’sȱamicusȱbrief,ȱevenȱapplyingȱthisȱCircuit’sȱprecedent,ȱwhichȱextendsȱSkidmoreȱ

deferenceȱtoȱanȱagency’sȱinterpretationȱofȱaȱstatuteȱsetȱforthȱduringȱlitigation.ȱȱSeeȱSECȱv.ȱRosenthal,ȱ
650ȱ F.3dȱ 156,ȱ 160ȱ (2dȱ Cir.ȱ 2011).ȱ ȱ Theȱ Supremeȱ Courtȱ hasȱ notȱ yetȱ addressedȱ theȱ proprietyȱ ofȱ
deferenceȱinȱsuchȱcircumstances,ȱandȱ“thereȱisȱaȱwellȬdefinedȱcircuitȱsplitȱonȱtheȱquestion.”ȱȱE.I.ȱ
DuȱPontȱDeȱNemoursȱ&ȱCo.ȱv.ȱSmiley,ȱ138ȱS.ȱCt.ȱ2563ȱ(2018)ȱ(Gorsuch,ȱJ.,ȱdissentingȱfromȱtheȱdenialȱ
ofȱcertiorari).ȱ

                                                    34ȱ

                                                                                           ȱ


       TheȱHUDȱRuleȱscoresȱpoorlyȱonȱallȱtheseȱmetrics.ȱȱForȱtheȱreasonsȱalreadyȱ

explainedȱ atȱ length,ȱ theȱ Ruleȱ misinterpretsȱ theȱ FHA’sȱ text,ȱ findsȱ noȱ supportȱ inȱ

precedent,ȱandȱreliesȱonȱaȱflawedȱanalogyȱtoȱTitleȱVII.ȱȱTheȱSupremeȱCourtȱhasȱ

alreadyȱrejectedȱsimilarlyȱsuperficialȱreasoningȱbyȱanalogyȱinȱtheȱTitleȱVIIȱcontext,ȱ

denyingȱ Skidmoreȱ deferenceȱ toȱ anȱ interpretationȱ byȱ theȱ Equalȱ Employmentȱ

OpportunityȱCommissionȱthatȱmerelyȱreferencedȱtheȱcaseȱlawȱsurroundingȱotherȱ

antidiscriminationȱstatutesȱandȱ“fail[ed]ȱtoȱaddressȱtheȱspecificȱprovisionsȱofȱ[Titleȱ

VII’s]ȱstatutoryȱscheme.”ȱȱNassar,ȱ570ȱU.S.ȱatȱ361.ȱȱFurthermore,ȱHUD’sȱresponsesȱ

toȱtheȱcommentsȱprovidedȱduringȱtheȱnoticeȬandȬcommentȱperiodȱareȱcircularȱandȱ

conclusory.ȱ ȱ Forȱ example,ȱ inȱ responseȱ toȱ commentatorȱ concernsȱ thatȱ theȱ Ruleȱ

“undulyȱ burden[s]ȱ housingȱ providers,”ȱHUDȱ merelyȱ assertsȱ thatȱ theȱ regulationȱ

“doesȱnotȱcreateȱnewȱorȱenhancedȱliabilities.”ȱȱSeeȱHUDȱRule,ȱ81ȱFed.ȱReg.ȱ63,069.ȱ

YetȱtheȱRuleȱundeniablyȱpavesȱtheȱwayȱforȱaȱnewȱcategoryȱofȱFHAȱlitigation,ȱandȱ

thusȱsomeȱanalysisȱofȱitsȱeffectsȱwasȱwarranted.ȱȱSeeȱWetzel,ȱ901ȱF.3dȱatȱ866ȱ(rejectingȱ

wholesaleȱ adoptionȱ ofȱ theȱ HUDȱ Ruleȱ asȱ aȱ theoryȱ ofȱ liabilityȱ underȱ theȱ FHAȱ

becauseȱ “moreȱ analysisȱ thanȱ HUDȱ wasȱ ableȱ toȱ offerȱ isȱ necessaryȱ beforeȱ weȱ canȱ

takeȱthatȱstep”).ȱȱȱ




                                            35ȱ

                                                                                                    ȱ


       Butȱ theȱ majority’sȱ relianceȱ onȱ theȱ HUDȱ Ruleȱ isȱ alsoȱ impermissibleȱ forȱ anȱ

entirelyȱdifferentȱreason:ȱtheȱRuleȱisȱlegislative,ȱandȱsoȱcannotȱhaveȱtheȱretroactiveȱ

effectȱ onȱ thisȱ caseȱ thatȱ theȱ majorityȱ affordsȱ it.ȱ ȱ Interpretiveȱ rulesȱ “doȱ notȱ createȱ

rights,ȱbutȱmerelyȱclarifyȱanȱexistingȱstatuteȱorȱregulation,”ȱwhileȱ“legislativeȱrulesȱ

areȱthoseȱthatȱcreateȱnewȱlaw,ȱrights,ȱorȱduties,ȱinȱwhatȱamountsȱtoȱaȱlegislativeȱ

act.”ȱ Sweetȱ v.ȱ Sheahan,ȱ 235ȱ F.3dȱ 80,ȱ 91ȱ (2dȱ Cir.ȱ 2000)ȱ (internalȱ quotationȱ marksȱ

omitted).ȱ ȱ Thisȱ Ruleȱ clearlyȱ doesȱ theȱ latter.ȱ ȱ HUD’sȱ claimsȱ toȱ theȱ contraryȱ

notwithstanding,ȱtheȱpriorȱinterpretationsȱofȱtheȱFHAȱcanvassedȱthroughoutȱthisȱ

dissentȱdemonstrateȱthatȱHUD’sȱruleȱ“significantlyȱexpand[s]ȱtheȱclassȱofȱpersons”ȱ

subjectȱtoȱaȱlegalȱrequirement,ȱid.ȱatȱ92,ȱbyȱcreatingȱaȱnewȱformȱofȱliabilityȱforȱanȱ

entireȱclassȱofȱhousingȱproviders.ȱȱEvenȱwithinȱHUD’sȱownȱproceedings,ȱIȱcanȱfindȱ

noȱ precedentȱ forȱ theȱ interpretationȱ advancedȱ underȱ theȱ currentȱ iterationȱ ofȱ theȱ

Rule.ȱ ȱ See,ȱ e.g.,ȱ Theȱ Sec’y,ȱ Unitedȱ Statesȱ Dep’tȱ ofȱ Hous.ȱ &ȱ Urbanȱ Dev.,ȱ onȱ Behalfȱ ofȱ

ChristinaȱL.ȱBrown,ȱChargingȱParty,ȱ1997ȱWLȱ358074,ȱatȱ*5ȱ(H.U.D.ȱJuneȱ26,ȱ1997)ȱ

(“[I]nȱorderȱtoȱestablishȱaȱhostileȱenvironmentȱinȱaȱcaseȱbroughtȱunderȱtheȱ[FHA],ȱ

theȱactionsȱofȱtheȱlandlordȱmustȱbeȱpervasiveȱandȱpersistent.”ȱ(emphasisȱadded)).ȱȱInȱ

otherȱwords,ȱifȱtheȱregulationȱrepresentsȱHUD’sȱownȱ“longstandingȱview,”ȱMaj.ȱ

Op.ȱatȱ26,ȱitȱisȱoneȱthatȱhas,ȱforȱjustȱasȱlong,ȱbeenȱhiddenȱfromȱsight.ȱȱȱ



                                                36ȱ

                                                                                              ȱ


       Givingȱ retroactiveȱ effectȱ toȱ aȱ legislativeȱ ruleȱ “presentsȱ problemsȱ ofȱ

unfairnessȱ becauseȱ itȱ canȱ depriveȱ [parties]ȱ ofȱ legitimateȱ expectationsȱ andȱ upsetȱ

settledȱtransactions.”ȱȱSweet,ȱ235ȱF.3dȱatȱ88ȱ(quotingȱEasternȱEnters.ȱv.ȱApfel,ȱ524ȱU.S.ȱ

498,ȱ501ȱ(1998)).ȱȱInȱtheȱabsenceȱofȱaȱclearȱcongressionalȱsignal,ȱ“[w]eȱareȱprohibitedȱ

fromȱ applyingȱ aȱ regulationȱ toȱ conductȱ thatȱ tookȱ placeȱ beforeȱ itsȱ enactmentȱ .ȱ .ȱ .ȱ

whereȱ theȱ regulationȱ wouldȱ ‘imposeȱ newȱ dutiesȱ withȱ respectȱ toȱ transactionsȱ

alreadyȱcompleted.’”ȱȱRockȱofȱAgesȱCorp.ȱv.ȱSecȇyȱofȱLabor,ȱ170ȱF.3dȱ148,ȱ158ȱ(2dȱCir.ȱ

1999)ȱ(quotingȱLandgrafȱv.ȱUSIȱFilmȱProds.,ȱ511ȱU.S.ȱ244,ȱ280ȱ(1994)).ȱȱGivenȱthatȱtheȱ

HUDȱRuleȱ“create[s]ȱnewȱlaw,ȱrights,ȱorȱduties,ȱinȱwhatȱamountsȱtoȱaȱlegislativeȱ

act,”ȱSweet,ȱ235ȱF.3dȱatȱ91ȱ(internalȱquotationȱmarksȱomitted),ȱitȱcannotȱapplyȱtoȱ

thisȱcase.ȱȱ

       Lackingȱ anyȱ persuasiveȱ agencyȱ guidance,ȱ “[i]tȱ isȱ insteadȱ ourȱ taskȱ toȱ

determineȱtheȱcorrectȱreading”ȱofȱtheȱFHA.ȱȱKingȱv.ȱBurwell,ȱ135ȱS.ȱCt.ȱ2480,ȱ2489ȱ

(2015).ȱȱIȱbelieveȱIȱhaveȱdoneȱso.ȱȱForȱallȱofȱtheȱreasonsȱoutlinedȱabove,ȱIȱrespectfullyȱ

dissentȱfromȱtheȱmajority’sȱdecisionȱtoȱvacateȱtheȱdismissalȱofȱtheȱplaintiff’sȱFHAȱ

claims,ȱasȱwellȱasȱhisȱclaimsȱpursuantȱtoȱtheȱNewȱYorkȱStateȱHumanȱRightsȱLaw,ȱ

whichȱparallelsȱtheȱFHA.ȱ

                                *ȱ     ȱ      *ȱ     ȱ       *ȱ



                                              37ȱ

                                                                                                 ȱ


       Finally,ȱIȱdissentȱasȱwellȱfromȱtheȱvacaturȱofȱtheȱdistrictȱcourt’sȱdismissalȱofȱ

Francis’sȱclaimsȱpursuantȱtoȱ§§ȱ1981ȱandȱ1982.ȱȱInȱaȱsingleȱparagraph,ȱtheȱmajorityȱ

contendsȱ thatȱ aȱ plaintiffȱ needȱ onlyȱ allegeȱ thatȱ aȱ defendantȱ wasȱ “deliberate[ly]ȱ

indifferen[t]”ȱtoȱracialȱdiscriminationȱinȱorderȱtoȱstateȱtheȱintentȱelementȱofȱclaimsȱ

pursuantȱ toȱ theseȱ provisions.ȱ ȱ Maj.ȱ Op.ȱ atȱ 31.ȱ ȱ Evenȱ assumingȱ arguendoȱ theȱ

majority’sȱquestionableȱconclusionȱthatȱaȱdeliberateȱindifferenceȱstandardȱgovernsȱ

Francis’sȱ§§ȱ1981ȱandȱ1982ȱclaims,ȱȱIȱwouldȱholdȱthatȱFrancisȱhasȱfailedȱplausiblyȱ

toȱallegeȱhisȱlandlord’sȱdeliberateȱindifference.ȱȱSeeȱGantȱexȱrel.ȱGantȱv.ȱWallingfordȱ

Bd.ȱ ofȱ Educ.,ȱ 195ȱ F.3dȱ 134,ȱ 141ȱ (2dȱ Cir.ȱ 1999)ȱ (“[A]ȱ plaintiffȱ mustȱ showȱ thatȱ theȱ

defendant’sȱindifferenceȱwasȱsuchȱthatȱtheȱdefendantȱintendedȱtheȱdiscriminationȱtoȱ

occur.”ȱ(emphasisȱadded)).ȱȱButȱinȱanyȱevent,ȱtheȱproblemsȱwithȱtheȱmajority’sȱipseȱ

dixitȱindifferenceȱstandardȱrunȱdeeper.ȱȱȱ

       TheȱSupremeȱCourtȱhasȱneverȱheld,ȱasȱtheȱmajorityȱpurportsȱtoȱdoȱtoday,ȱ

thatȱ allegationsȱ ofȱ deliberateȱ indifferenceȱ areȱ sufficientȱ toȱ makeȱ outȱ theȱ intentȱ

elementȱ ofȱ §§ȱ 1981ȱ andȱ 1982ȱ claims.ȱ ȱ Moreover,ȱ beforeȱ today,ȱ thisȱ Courtȱ hadȱ

affirmedȱ theȱ proprietyȱ ofȱ theȱ “deliberateȱ indifference”ȱ standardȱ inȱ theȱ §ȱ 1981ȱ

contextȱ only,ȱ specificallyȱ inȱ theȱ schoolȱ setting.ȱ ȱ Seeȱ Gant,ȱ 195ȱ F.3dȱ atȱ 141.ȱ ȱ Ourȱ

precedentȱinȱGantȱreliedȱonȱSupremeȱCourtȱdecisionsȱconstruingȱTitleȱIX.ȱȱSeeȱid.ȱatȱ



                                               38ȱ

                                                                                                ȱ


140ȱ (citingȱ Davisȱ v.ȱ Monroeȱ Cty.ȱ Bd.ȱ ofȱ Educ.,ȱ 526ȱ U.S.ȱ 629,ȱ 642–43ȱ (1999)).ȱ ȱ Theȱ

SupremeȱCourt,ȱforȱitsȱpart,ȱfoundȱtheȱapplicationȱofȱtheȱ“deliberateȱindifference”ȱ

standardȱ appropriateȱ inȱ theȱ Titleȱ IXȱ contextȱ onlyȱ becauseȱ ofȱ schoolȱ officials’ȱ

“substantialȱ controlȱ overȱ bothȱ theȱ harasserȱ andȱ theȱ contextȱ inȱ whichȱ theȱ knownȱ

harassmentȱoccurs.”ȱȱDavis,ȱ526ȱU.S.ȱatȱ645ȱ(emphasisȱadded).ȱȱAȱTitleȱIXȱfundingȱ

recipient’sȱliabilityȱforȱdeliberateȱindifferenceȱtoȱracialȱharassmentȱthereforeȱarisesȱ

onlyȱ whereȱ theȱ officialȱ “atȱ aȱ minimumȱ hasȱ authorityȱ toȱ addressȱ theȱ allegedȱ

discriminationȱ andȱ toȱ instituteȱ correctiveȱ measuresȱ onȱ theȱ recipient’sȱ behalf.”ȱȱ

Gebserȱv.ȱLagoȱVistaȱIndep.ȱSch.ȱDist.,ȱ524ȱU.S.ȱ274,ȱ290ȱ(1998).ȱȱȱ

       Theȱmajorityȱhereȱsubstantiallyȱbroadensȱtheȱscopeȱofȱliabilityȱpursuantȱtoȱ

§§ȱ 1981ȱ andȱ 1982ȱ byȱ unmooringȱ theȱ lessȱ demandingȱ “deliberateȱ indifference”ȱ

standardȱfromȱtheȱSupremeȱCourt’sȱ“limit[ing]”ȱfactors,ȱDavis,ȱ526ȱU.S.ȱatȱ645,ȱthusȱ

exposingȱ allȱ mannerȱ ofȱ privateȱ actorsȱ toȱ suitȱ forȱ theȱ actsȱ ofȱ thirdȱ parties.ȱȱ

Respectfully,ȱhowever,ȱtheȱmajority’sȱconclusionȱhereȱisȱnoȱmoreȱtheȱproductȱofȱ

reasonedȱ explicationȱ thanȱ isȱ theȱ analogyȱ itȱ drawsȱ betweenȱ landlordsȱ andȱ

employers.ȱȱAccordingly,ȱIȱalsoȱdissentȱasȱtoȱtheȱmajority’sȱdecisionȱtoȱreinstateȱ

Francis’sȱ claimsȱ underȱ §§ȱ 1981ȱ andȱ 1982,ȱ andȱ wouldȱ affirmȱ theȱ judgmentȱ inȱ allȱ

respects.ȱ



                                               39ȱ